
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3221
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 21, 2009
			Received
		
		
			September 22, 2009
			Read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Higher Education Act of 1965,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Aid and Fiscal Responsibility
			 Act of 2009.
		2.Table of
			 contentsThe table of contents
			 is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. References.
				Sec. 4. Prohibition on earmarks.
				Sec. 5. Use of savings for debt reduction.
				Title I—Investing in students and families
				Subtitle A—Increasing College Access and
				Completion
				Sec. 101. Federal Pell Grants.
				Sec. 102. College Access and Completion Innovation
				Fund.
				Sec. 103. Investment in historically Black colleges and
				universities and other minority-serving institutions.
				Sec. 104. Investment in cooperative education.
				Sec. 105. Loan forgiveness for servicemembers activated for
				duty.
				Sec. 106. Veterans Resource Officer Grants.
				Sec. 107. Officer Daniel Faulkner Children of Fallen Heroes
				Scholarship.
				Sec. 108. Teacher Excellence.
				Subtitle B—Student Financial Aid Form
				Simplification
				Sec. 121. General effective date.
				Sec. 122. Treatment of assets in need analysis.
				Sec. 123. Changes to total income; aid eligibility.
				Title II—Student loan reform
				Subtitle A—Stafford loan reform
				Sec. 201. Federal Family Education Loan
				appropriations.
				Sec. 202. Scope and duration of Federal loan insurance
				program.
				Sec. 203. Applicable interest rates.
				Sec. 204. Federal payments to reduce student interest
				costs.
				Sec. 205. Federal PLUS Loans.
				Sec. 206. Federal Consolidation Loan.
				Sec. 207. Unsubsidized Stafford loans for middle-income
				borrowers.
				Sec. 208. Loan repayment for civil legal assistance
				attorneys.
				Sec. 209. Special allowances.
				Sec. 210. Revised special allowance calculation.
				Sec. 211. Origination of Direct Loans at institutions located
				outside the United States.
				Sec. 212. Agreements with institutions.
				Sec. 213. Terms and conditions of loans.
				Sec. 214. Contracts.
				Sec. 215. Interest rates.
				Sec. 216. Technical assistance to institutions of higher
				education.
				Sec. 217. Outreach Efforts.
				Subtitle B—Perkins loan reform
				Sec. 221. Federal Direct Perkins Loans terms and
				conditions.
				Sec. 222. Authorization of appropriations.
				Sec. 223. Allocation of funds.
				Sec. 224. Federal Direct Perkins Loan allocation.
				Sec. 225. Agreements with institutions of higher
				education.
				Sec. 226. Student loan information by eligible
				institutions.
				Sec. 227. Terms of loans.
				Sec. 228. Distribution of assets from student loan
				funds.
				Sec. 229. Implementation of non-title IV revenue
				requirement.
				Sec. 230. Administrative expenses.
				Title III—Modernization, renovation, and repair
				Subtitle A—Elementary and Secondary Education
				Sec. 301. Definitions.
				Chapter 1—Grants for modernization, renovation, or repair of
				public school facilities
				Sec. 311. Purpose.
				Sec. 312. Allocation of funds.
				Sec. 313. Allowable uses of funds.
				Sec. 314. Priority projects.
				Chapter 2—Supplemental grants for Louisiana, Mississippi, and
				Alabama
				Sec. 321. Purpose.
				Sec. 322. Allocation to local educational agencies.
				Sec. 323. Allowable uses of funds.
				Chapter 3—General provisions
				Sec. 331. Impermissible uses of funds.
				Sec. 332. Supplement, not supplant.
				Sec. 333. Prohibition regarding State aid.
				Sec. 334. Maintenance of effort.
				Sec. 335. Special rule on contracting.
				Sec. 336. Use of American iron, steel, and manufactured
				goods.
				Sec. 337. Labor standards.
				Sec. 338. Charter schools.
				Sec. 339. Green schools.
				Sec. 340. Reporting.
				Sec. 341. Special rules.
				Sec. 342. Promotion of employment experiences.
				Sec. 343. Advisory Council on Green, High-Performing Public
				School Facilities.
				Sec. 344. Education regarding projects.
				Sec. 345. Availability of funds.
				Subtitle B—Higher Education
				Sec. 351. Federal assistance for community college
				modernization and construction.
				Title IV—Early learning challenge fund
				Sec. 401. Purpose.
				Sec. 402. Programs authorized.
				Sec. 403. Quality pathways grants.
				Sec. 404. Development grants.
				Sec. 405. Research and evaluation.
				Sec. 406. Reporting requirements.
				Sec. 407. Construction.
				Sec. 408. Definitions.
				Sec. 409. Availability of funds.
				Title V—American Graduation Initiative
				Sec. 501. Authorization and appropriation.
				Sec. 502. Definitions; grant priority.
				Sec. 503. Grants to eligible entities for community college
				reform.
				Sec. 504. Grants to eligible States for community college
				programs.
				Sec. 505. National activities.
				Title VI—Defund ACORN Act
				Sec. 601. Short title.
				Sec. 602. Prohibitions on Federal funds and other activities
				with respect to certain indicted organizations.
			
		3.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Higher
			 Education Act of 1965 (20 U.S.C. 1001 et seq.).
		4.Prohibition on
			 earmarksNone of the funds
			 appropriated pursuant to this Act may be used for a Congressional earmark as
			 defined in clause 9(d) of rule XXI of the Rules of the House of
			 Representatives.
		5.Use of savings
			 for debt reductionAll savings
			 in Federal expenditures not otherwise expended as a result of the enactment of
			 this Act shall be made available for the reduction of the Federal
			 deficit.
		IInvesting in
			 students and families
			AIncreasing College
			 Access and Completion
				101.Federal Pell
			 Grants
					(a)Amount of
			 grantsSection 401(b)
			 (20 U.S.C.
			 1070a(b)) is amended—
						(1)by amending
			 paragraph (2)(A) to read as follows:
							
								(A)The amount of the Federal Pell Grant for a
				student eligible under this part shall be—
									(i)the maximum
				Federal Pell Grant, as specified in the last enacted appropriation Act
				applicable to that award year, plus
									(ii)the amount of the
				increase calculated under paragraph (8)(B) for that year, less
									(iii)an amount equal
				to the amount determined to be the expected family contribution with respect to
				that student for that year.
									;
				and
						(2)by amending
			 paragraph (8), as amended by the Higher Education Opportunity Act
			 (Public Law
			 110–315), to read as follows:
							
								(8)Additional
				funds
									(A)In
				generalThere are authorized to be appropriated, and there are
				appropriated, to carry out
				subparagraph (B) of this paragraph (in
				addition to any other amounts appropriated to carry out this section and out of
				any money in the Treasury not otherwise appropriated) the following
				amounts—
										(i)$2,030,000,000 for
				fiscal year 2008;
										(ii)$2,733,000,000
				for fiscal year 2009; and
										(iii)such sums as may
				be necessary for fiscal year 2010 and each subsequent fiscal year to provide
				the amount of increase of the maximum Federal Pell Grant required by
				clauses (ii) and
				(iii) of
				subparagraph (B).
										(B)Increase in
				Federal Pell GrantsThe amounts made available pursuant to
				subparagraph (A) shall be used to increase
				the amount of the maximum Federal Pell Grant for which a student shall be
				eligible during an award year, as specified in the last enacted appropriation
				Act applicable to that award year, by—
										(i)$490 for each of
				the award years 2008–2009 and 2009–2010;
										(ii)$690 for the
				award year 2010–2011; and
										(iii)the amount
				determined under
				subparagraph (C) for each succeeding award
				year.
										(C)Inflation-adjusted
				amounts
										(i)Award year
				2011–2012For award year
				2011–2012, the amount determined under this subparagraph for purposes of
				subparagraph (B)(iii) shall be equal
				to—
											(I)$5,550 or the total maximum Federal Pell
				Grant for the preceding award year (as determined under
				clause (iv)(II)), whichever is
				greater, increased by a percentage equal to the annual adjustment percentage
				for award year 2011–2012; reduced by
											(II)$4,860 or the
				maximum Federal Pell Grant for which a student was eligible for the preceding
				award year, as specified in the last enacted appropriation Act applicable to
				that year, whichever is greater; and
											(III)rounded to the
				nearest $5.
											(ii)Subsequent
				award yearsFor award year
				2012–2013 and each of the subsequent award years, the amount determined under
				this subparagraph for purposes of
				subparagraph (B)(iii) shall be equal
				to—
											(I)the total maximum Federal Pell Grant for
				the preceding award year (as determined under
				clause (iv)(II)), increased by a
				percentage equal to the annual adjustment percentage for the award year for
				which the amount under this subparagraph is being determined; reduced by
											(II)$4,860 or the maximum Federal Pell Grant
				for which a student was eligible for the preceding award year, as specified in
				the last enacted appropriation Act applicable to that year, whichever is
				greater; and
											(III)rounded to the
				nearest $5.
											(iii)Limitation on
				decreasesNotwithstanding
				clauses (i) and
				(ii), if the amount determined under
				clause (i) or
				(ii) for an award year is less than the
				amount determined under this paragraph for the preceding award year, the amount
				determined under such clause for such award year shall be the amount determined
				under this paragraph for the preceding award year.
										(iv)DefinitionsFor
				purposes of this subparagraph—
											(I)the term
				annual adjustment percentage as it applies to an award year is
				equal to the sum of—
												(aa)the estimated percentage change in the
				Consumer Price Index (as determined by the Secretary, using the definition in
				section 478(f)) for the most recent calendar year ending prior to the beginning
				of that award year; and
												(bb)one
				percentage point; and
												(II)the term
				total maximum Federal Pell Grant as it applies to a preceding
				award year is equal to the sum of—
												(aa)the maximum Federal Pell Grant for which a
				student is eligible during an award year, as specified in the last enacted
				appropriation Act applicable to that preceding award year; and
												(bb)the amount of the
				increase in the maximum Federal Pell Grant required by this paragraph for that
				preceding award year.
												(D)Program
				requirements and operations otherwise unaffectedExcept as provided in
				subparagraphs (B) and
				(C), nothing in this paragraph shall be
				construed to alter the requirements and operations of the Federal Pell Grant
				Program as authorized under this section, or to authorize the imposition of
				additional requirements or operations for the determination and allocation of
				Federal Pell Grants under this section.
									(E)Availability of
				fundsThe amounts made
				available by
				subparagraph (A) for any fiscal year shall
				be available beginning on October 1 of that fiscal year, and shall remain
				available through September 30 of the succeeding fiscal
				year.
									.
						(b)Multiple Pell
			 Grant AwardsSection 401(b)(5) (20 U.S.C. 1070a(b)(5)) is
			 amended—
						(1)in subparagraph
			 (A)—
							(A)by inserting
			 who is making satisfactory academic progress according to the
			 institution’s standards after award a student;
			 and
							(B)by striking
			 to permit such student to accelerate the student’s progress toward a
			 degree or certificate and inserting to permit such student to
			 accelerate the student’s graduation date, whether making full- or part-time
			 progress toward a degree or certificate,; and
							(2)by adding at the
			 end the following new subparagraph:
							(C)A student may not
			 receive a combination of first and second scheduled award funds under this
			 paragraph that exceeds the amount the student would otherwise be eligible to
			 receive for the payment period.
							(c)Conforming
			 amendmentsTitle IV
			 (20 U.S.C. 1070 et
			 seq.) is further amended—
						(1)in section 401(b)(6), as amended by the
			 Higher Education Opportunity Act (Public Law 110–315), by striking
			 the grant level specified in the appropriate Appropriation Act for this
			 subpart for such year and inserting the Federal Pell Grant
			 amount, determined under paragraph (2)(A), for which a student is eligible
			 during such award year;
						(2)in section
			 402D(d)(1), by striking exceed the maximum appropriated Pell Grant
			  and inserting exceed the Federal Pell Grant amount, determined
			 under section 401(b)(2)(A), for which a student is eligible;
						(3)in section 435(a)(5)(A)(i)(I), by striking
			 one-half the maximum Federal Pell Grant award for which a student would
			 be eligible and inserting one-half the Federal Pell Grant
			 amount, determined under section 401(b)(2)(A), for which a student would be
			 eligible;
						(4)in section 483(e)(3)(A)(ii), by striking
			 based on the maximum Federal Pell Grant award at the time of
			 application and inserting based on the Federal Pell Grant
			 amount, determined under section 401(b)(2)(A), for which a student is eligible
			 at the time of application;
						(5)in section 485E(b)(1)(A), by striking
			 of such students' potential eligibility for a maximum Federal Pell Grant
			 under subpart 1 of part A and inserting of such students'
			 potential eligibility for the Federal Pell Grant amount, determined under
			 section 401(b)(2)(A), for which the student would be eligible;
			 and
						(6)in section
			 894(f)(2)(C)(ii)(I), by striking the maximum Federal Pell Grant for each
			 award year and inserting the Federal Pell Grant amount,
			 determined under section 401(b)(2)(A), for which a student may be eligible for
			 each award year.
						(d)Effective
			 dateThe amendments made by subsections (a) and (c) of this
			 section shall take effect on July 1, 2010.
					102.College Access and
			 Completion Innovation Fund
					(a)HeaderPart E of title VII (20 U.S.C. 1141 et
			 seq.) is amended by striking the header of such part and
			 inserting the following:
						
							ECollege Access and
				Completion Innovation
				Fund
							.
					(b)PurposePart E of title VII (20 U.S.C. 1141 et
			 seq.) is further amended by inserting before section 781 the
			 following:
						
							780.PurposesThe purposes of this part are—
								(1)to promote
				innovation in postsecondary education practices and policies by institutions of
				higher education, States, and nonprofit organizations to improve student
				success, completion, and post-completion employment, particularly for students
				from groups that are underrepresented in postsecondary education; and
								(2)to assist States in developing longitudinal
				data systems, common metrics, and reporting systems to enhance the quality and
				availability of information about student success, completion, and
				post-completion
				employment.
								.
					(c)Authorization
			 and appropriationSection 781(a) (20 U.S.C. 1141(a)) is amended to
			 read as follows:
						
							(a)Authorization
				and appropriation
								(1)In
				generalThere are authorized
				to be appropriated, and there are appropriated, to carry out this part (in
				addition to any other amounts appropriated to carry out this part and out of
				any money in the Treasury not otherwise appropriated), $600,000,000 for each of
				the fiscal years 2010 through 2014.
								(2)AllocationsOf
				the amount appropriated for any fiscal year under
				paragraph (1)—
									(A)25 percent shall
				be made available to carry out section 781;
									(B)50 percent shall
				be made available to carry out section 782;
									(C)23 percent shall
				be made available to carry out section 783; and
									(D)2 percent shall be
				made available to carry out section 784.
									(3)Expiration of
				authorityThe authority to
				award grants under this part shall expire at the end of fiscal year
				2014.
								.
					(d)State grants and
			 grants to eligible entitiesPart E of title VII (20 U.S.C. 1141 et
			 seq.) is further amended by adding at the end the
			 following:
						
							782.State
				innovation completion grants
								(a)Program
				authorizationFrom the amount
				appropriated under section 781(a)(2)(B) to carry out this section, the
				Secretary shall award grants to States on a competitive basis to promote
				student persistence in, and completion of, postsecondary education.
								(b)Federal share;
				non-Federal share
									(1)Federal
				shareThe amount of the Federal share under this section for a
				fiscal year shall be equal to 2⁄3 of the costs of the
				activities and services described in
				subsection (d)(1) that are carried out
				under the grant.
									(2)Non-Federal
				shareThe amount of the
				non-Federal share under this section shall be equal to 1⁄3
				of the costs of the activities and services described in
				subsection (d)(1). The non-Federal
				share may be in cash or in kind, and may be provided from State resources,
				contributions from private organizations, or both.
									(3)Supplement, not
				supplantThe Federal and non-Federal shares required by this
				paragraph shall be used to supplement, and not supplant, State and private
				resources that would otherwise be expended to carry out activities and services
				to promote student persistence in and completion of postsecondary
				education.
									(c)Application and
				selection
									(1)Application
				requirementsFor each fiscal year for which a State desires to
				receive a grant under this section, the State agency with jurisdiction over
				higher education, or another agency designated by the Governor or chief
				executive of the State to administer the grant program under this section,
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require. Such application
				shall include—
										(A)a description of
				the State’s capacity to administer the grant under this section;
										(B)a description of
				the State’s plans for using the grant funds for activities described in
				subsection (d)(1), including plans for
				how the State will make special efforts to provide benefits to students in the
				State who are from groups that are underrepresented in postsecondary
				education;
										(C)a description of
				how the State will provide for the non-Federal share from State resources,
				private contributions, or both;
										(D)a description
				of—
											(i)the administrative
				system that the State has in place to administer the activities and services
				described in
				subsection (d)(1); or
											(ii)the plan to
				develop such administrative system;
											(E)a description of
				the data system the State has or will have in place to measure the performance
				and progress toward the State’s goals included in the Access and Completion
				Plan submitted, or that will be submitted, under
				paragraph (2)(A); and
										(F)the assurances
				under
				paragraph (2).
										(2)State
				assurancesThe assurances required in
				paragraph (1)(F) shall include an
				assurance of each of the following:
										(A)That the State
				will submit, not later than July 1, 2011, an Access and Completion Plan to
				increase the State’s rate of persistence in and completion of postsecondary
				education. Such plan shall include—
											(i)the State’s annual
				and long-term quantifiable goals with respect to—
												(I)the rates of
				postsecondary enrollment, persistence, and completion, disaggregated by income,
				race, ethnicity, sex, disability, and age of students;
												(II)closing gaps in
				enrollment, persistence, and completion rates for students from groups that are
				underrepresented in postsecondary education;
												(III)targeting education and training programs
				to address labor market needs in the State, as such needs are determined by the
				State, or the State in coordination with the State public employment service,
				the State workforce investment board, or industry or sector partnerships in the
				State; and
												(IV)improving coordination between public
				two-year and public four-year institutions of higher education in the State,
				including supporting comprehensive articulation agreements between such
				institutions in consultation with faculty from participating institutions;
				and
												(ii)the State's plan to develop an
				interoperable statewide longitudinal data system that—
												(I)can be linked to
				other data systems, as applicable, including elementary and secondary education
				and workforce data systems;
												(II)will collect,
				maintain, disaggregate (by institution, income, race, ethnicity, sex,
				disability, and age of students), and analyze postsecondary education and
				workforce information, including—
													(aa)postsecondary
				education enrollment, persistence, and completion information;
													(bb)post-completion
				employment outcomes of students who enrolled in postsecondary programs and
				training programs offered by eligible training providers under the Workforce
				Investment Act of 1998 (29 U.S.C. 2801 et seq.);
													(cc)postsecondary
				education and employment outcomes of students who move out of the State;
				and
													(dd)postsecondary
				instructional workforce information; and
													(III)makes the
				information described in
				subclause (I) available to
				the general public in a manner that is transparent and user-friendly.
												(B)That the State has
				a comprehensive planning or policy formulation process with respect to
				increasing postsecondary enrollment, persistence, and completion that—
											(i)encourages
				coordination between the State administration of grants under this section and
				similar State programs;
											(ii)encourages State practices that are
				designed to improve rates of enrollment and persistence in, and completion of,
				postsecondary education;
											(iii)encourages State policies that are designed
				to improve rates of enrollment and re-enrollment of dislocated workers in
				postsecondary education;
											(iv)encourages the
				full use of State resources in support of financial literacy programs;
											(v)considers the
				postsecondary education needs of students from groups that are underrepresented
				in postsecondary education; and
											(vi)provides for
				direct, equitable, and active participation in the comprehensive planning or
				policy formulation process or processes, through membership on State planning
				commissions, State advisory councils, or other State entities established by
				the State and consistent with State law, by representatives of—
												(I)institutions of
				higher education, including at least one member from a junior or community
				college (as defined in section 312(f));
												(II)students;
												(III)other providers
				of postsecondary education services (including organizations providing access
				to such services);
												(IV)the general
				public in the State; and
												(V)postsecondary
				education faculty members, including at least one faculty member whose primary
				responsibilities are teaching and scholarship.
												(C)That the State will incorporate policies
				and practices that, through the activities funded under this section, are
				determined to be effective in improving rates of postsecondary education
				enrollment, persistence, and completion into the future postsecondary education
				policies and practices of the State to ensure that the benefits achieved
				through the activities funded under this section continue beyond the period of
				the grant.
										(D)That the State
				will participate in the evaluation required under
				section 784.
										(3)Subgrants to
				nonprofit organizations
										(A)In
				generalA State receiving a payment under this section may elect
				to make a subgrant to one or more nonprofit organizations in the State, or a
				partnership of such organizations, to carry out activities and services
				described in subsection (d)(1), if the nonprofit organization or
				partnership—
											(i)was in existence
				on the day before the date of the enactment of the
				Student Aid and Fiscal Responsibility Act of
				2009; and
											(ii)as of such day,
				was participating in activities and services related to promoting persistence
				in, and completion of, postsecondary education, such as the activities and
				services described in subsection (d)(1).
											(B)Nonprofit
				organizationsFor the purposes of this section, nonprofit
				organizations in a State include—
											(i)agencies with agreements with the Secretary
				under subsections (b) and (c) of section 428 on the date of the enactment of
				the Student Aid and Fiscal Responsibility Act
				of 2009;
											(ii)nonprofit subsidiaries of agencies
				described in
				clause (i), if such subsidiaries were
				established, pursuant to the law of such State, on or before January 1, 1998;
				and
											(iii)eligible
				not-for-profit servicers, as defined in section 456(d), with an agreement with
				the Secretary under subsection (a)(3) of section 456, except that such a
				servicer shall only be eligible for a subgrant from the State for which the
				servicer is receiving an allocation under such agreement.
											(4)PriorityIn awarding grants under this section, the
				Secretary shall give priority to States that enter into a partnership with one
				of the following entities to carry out the activities and services described in
				subsection (d)(1):
										(A)A philanthropic
				organization, as such term is defined in section 781(i)(1).
										(B)An agency with an
				agreement with the Secretary under subsections (b) and (c) of section 428 on
				the date of the enactment of Student Aid and
				Fiscal Responsibility Act of 2009.
										(C)A nonprofit
				subsidiary of agencies described in subparagraph (B), if such subsidiary was
				established, pursuant to the law of such State, on or before January 1,
				1998.
										(d)Uses of
				funds
									(1)Authorized
				usesA State receiving a grant under this section shall use the
				grant funds to—
										(A)provide programs in such State that
				increase persistence in, and completion of, postsecondary education, which may
				include—
											(i)assisting
				institutions of higher education in providing financial literacy, education,
				and counseling to enrolled students;
											(ii)assisting
				students enrolled in an institution of higher education to reduce the amount of
				loan debt incurred by such students;
											(iii)providing loan
				counseling, loan delinquency, and default aversion assistance to student loan
				borrowers and institutions of higher education;
											(iv)providing grants
				to students described in section 415A(a)(1), in accordance with the terms of
				that section;
											(v)carrying out the activities described in
				section 415E(a), in accordance with such section;
											(vi)assisting
				institutions of higher education institute programs of persistence focused on
				students at risk of not completing; and
											(vii)programs to
				provide financial literacy education and counseling to elementary, secondary,
				and postsecondary students that include an examination of how financial
				planning may impact a student’s ability to pursue postsecondary education;
				and
											(B)support the development and implementation
				of a statewide longitudinal data system, as described in
				subsection (c)(2)(A)(ii).
										(2)Prohibited
				usesFunds made available under this section shall not be used to
				promote any lender’s loans.
									(3)Restrictions on
				use of fundsA State—
										(A)shall use not less than
				1/3 of the sum of the Federal and non-Federal share used
				for
				paragraph (1)(A) on activities that
				benefit students enrolled in junior or community colleges (as defined in
				section 312(f)), two-year public institutions, or two-year programs of
				instruction at four-year public institutions;
										(B)may use not more
				than 10 percent of the sum of the Federal and non-Federal share under this
				section for activities described in
				paragraph (1)(B); and
										(C)may use not more
				than 6 percent of the sum of the Federal and non-Federal share under this
				section for administrative purposes relating to the grant under this
				section.
										(e)Annual
				reportEach State receiving a
				grant under this section shall submit to the Secretary an annual report
				on—
									(1)the activities and services described in
				subsection (d)(1) that are carried out
				with such grant;
									(2)the effectiveness
				of such activities and services in increasing postsecondary persistence and
				completion, as determined by measurable progress in achieving the State’s goals
				for persistence and completion described in the Access and Completion Plan
				submitted by the State under
				subsection (c)(2)(A), if such plan
				has been submitted; and
									(3)any other
				information or assessments the Secretary may require.
									(f)DefinitionsIn this section:
									(1)Dislocated
				workerThe term
				dislocated worker has the meaning given such term in section
				101(9) of the Workforce Investment Act of 1998 (29 U.S.C. 2801(9)).
									(2)Industry or
				sector partnershipThe term industry or sector
				partnership means a workforce collaborative that organizes key
				stakeholders in a targeted industry cluster into a working group that focuses
				on the human capital needs of a targeted industry cluster and that
				includes—
										(A)representatives of
				multiple firms or employers (including workers) in a targeted industry cluster,
				including small- and medium-sized employers when practicable;
										(B)1 or more representatives of State labor
				organizations, trade unions or consortia of trade unions, or other labor
				organizations;
										(C)1 or more
				representatives of local workforce investment boards;
										(D)1 or more
				representatives of postsecondary educational institutions or other training
				providers; and
										(E)1 or more
				representatives of State workforce agencies or other entities providing
				employment services.
										(3)State public
				employment serviceThe term State public employment
				service has the meaning given such term in section 502(a)(9) of the
				Student Aid and Fiscal Responsibility Act of
				2009.
									(4)State workforce
				investment board; local workforce investment boardThe terms
				State workforce investment board and local workforce
				investment board have the meanings given such terms in section
				502(a)(10) of the Student Aid and Fiscal
				Responsibility Act of 2009.
									783.Innovation in
				College Access and Completion National Activities
								(a)Programs
				authorizedFrom the amount
				appropriated under section 781(a)(2)(C) to carry out this section, the
				Secretary shall award grants, on a competitive basis, to eligible entities in
				accordance with this section to conduct innovative programs that advance
				knowledge about, and adoption of, policies and practices that increase the
				number of individuals with postsecondary degrees or certificates.
								(b)Eligible
				entitiesThe Secretary is authorized to award grants under
				subsection (a) to—
									(1)institutions of
				higher education;
									(2)States;
									(3)nonprofit organizations with demonstrated
				experience in the support, improvement, or operation of programs to increase
				postsecondary completion, including—
										(A)agencies with agreements with the Secretary
				under subsections (b) and (c) of section 428 on the date of the enactment of
				the Student Aid and Fiscal Responsibility Act
				of 2009;
										(B)nonprofit subsidiaries of agencies
				described in
				subparagraph (A), if such subsidiaries were
				established, pursuant to State law, on or before January 1, 1998; and
										(C)eligible
				not-for-profit servicers, as defined in section 456(d), with an agreement with
				the Secretary under subsection (a)(3) of section 456, except that such a
				servicer shall only be eligible for a subgrant from the State for which the
				servicer is receiving an allocation under such agreement;
										(4)philanthropic
				organizations (as such term is defined in section 781(i)(1));
									(5)entities receiving
				a grant under chapter 1 of subpart 2 of part A of title IV; and
									(6)consortia of any
				of the entities described in
				paragraphs (1) through (5).
									(c)Innovation
				grants
									(1)Minimum
				awardA grant awarded under
				subsection (a) shall be not less than
				$1,000,000.
									(2)Grants
				usesThe Secretary’s
				authority to award grants under
				subsection (a) includes—
										(A)the authority to
				award to an eligible entity a grant in an amount equal to all or part of the
				amount of funds received by such entity from philanthropic organizations (as
				such term is defined in section 781(i)(1)) to conduct innovative programs that
				advance knowledge about, and adoption of, policies and practices that increase
				the number of individuals with postsecondary degrees or certificates;
				and
										(B)the authority to award an eligible entity a
				grant to develop 2-year programs that provide supplemental grant or loan
				benefits to students that—
											(i)are designed to
				improve student outcomes, including degree completion, graduation without
				student loan debt, and post-completion employment;
											(ii)are in addition
				to the student financial aid available under title IV of this Act; and
											(iii)do not result in
				the reduction of the amount of that aid or any other student financial aid for
				which a student is otherwise eligible under Federal law.
											(3)ApplicationTo
				be eligible to receive a grant under
				subsection (a), an eligible entity shall
				submit an application at such time, in such manner, and containing such
				information as the Secretary shall require.
									(4)PrioritiesIn
				awarding grants under
				subsection (a), the Secretary shall give
				priority to applications that—
										(A)are from an
				eligible entity with demonstrated experience in serving students from groups
				that are underrepresented in postsecondary education, including institutions of
				higher education that are eligible for assistance under title III or V, or are
				from a consortium that includes an eligible entity with such experience;
										(B)are from an eligible entity that is a
				public institution of higher education that does not predominantly provide an
				educational program for which it awards a bachelor's degree (or an equivalent
				degree), or from a consortium that includes at least one such
				institution;
										(C)include activities to increase degree or
				certificate completion in the fields of science, technology, engineering, and
				mathematics, including preparation for, or entry into, postbaccaluareate study,
				especially for women and other groups of students who are underrepresented in
				such fields;
										(D)include activities to increase degree or
				certificate completion for students who are veterans;
										(E)include activities
				that enhance the financial literacy and awareness of students who are
				potentially eligible for assistance under this Act, especially those students
				from groups that are traditionally underrepresented in postsecondary
				education;
										(F)include activities
				to encourage dislocated workers (as such term is defined in section 101(9) of
				the Workforce Investment Act of 1998 (29 U.S.C. 2801(9)) to complete
				postsecondary education opportunities;
										(G)are from an
				eligible entity that is a philanthropic organization with the primary purpose
				of providing scholarships and support services to students from groups that are
				underrepresented in postsecondary education, or are from a consortium that
				includes such an organization; or
										(H)are from an
				eligible entity that encourages partnerships between institutions of higher
				education with high degree-completion rates and institutions of higher
				education with low degree-completion rates from the same category of
				institutions described in section 132(d) to facilitate the sharing of
				information relating to, and the implementation of, best practices for
				increasing postsecondary completion.
										(5)Technical
				assistanceThe Secretary may reserve up to $5,000,000 per year to
				award grants and contracts to provide technical assistance to eligible entities
				receiving a grant under
				subsection (a), including technical
				assistance on the evaluation conducted in accordance with
				section 784 and establishing networks of
				eligible entities receiving grants under such subsection.
									(d)Reports
									(1)Annual reports
				by entitiesEach eligible
				entity receiving a grant under
				subsection (a) shall submit to the
				Secretary an annual report on—
										(A)the effectiveness
				of the program carried out with such grant in increasing postsecondary
				completion, as determined by measurable progress in achieving the goals of the
				program, as described in the application for such grant; and
										(B)any other
				information or assessments the Secretary may require.
										(2)Annual report to
				CongressThe Secretary shall submit to the authorizing committees
				an annual report on grants awarded under
				subsection (a), including—
										(A)the amount awarded
				to each eligible entity receiving a grant under such subsection; and
										(B)a description of
				the activities conducted by each such eligible entity.
										784.EvaluationFrom the amount appropriated under section
				781(a)(2)(D), the Director of the Institute of Education Sciences shall
				evaluate the programs funded under this part. Not later than January 30, 2016,
				the Director shall issue a final report on such evaluation to the authorizing
				committees and the Secretary, and shall make such report available to the
				public.
							785.Participation
				of private, nonprofit institutions of higher education
								(a)Voluntary
				participationA private,
				nonprofit institution of higher education may voluntarily elect to participate
				in a State’s efforts under this part to increase postsecondary enrollment,
				persistence, and completion. A State—
									(1)shall not require
				any private, nonprofit institution to participate in such efforts; and
									(2)may require such
				an institution that voluntarily elects to participate in such efforts to
				provide appropriate information to allow the State to assess the institution’s
				progress towards the goals described in subclauses (I) and (II) of section
				782(c)(2)(A)(i).
									(b)Rule of
				constructionNothing in this
				part, including voluntary participation described in
				subsection (a), shall be construed
				to—
									(1)authorize the
				Secretary, a State, or an officer or employee of the Department or of a State
				to exercise any direction, supervision, or control other than that is currently
				granted over a private, nonprofit institution of higher education, including
				control over curriculum, program of instruction, administration, governance,
				personnel, articulation, the awarding of credit, graduation or degree
				requirements, or admissions;
									(2)authorize the
				Secretary, a State, or an officer or employee of the Department or of a State
				to require a private, nonprofit institution of higher education to participate
				in a longitudinal data system; or
									(3)limit the
				application of the General Education Provisions Act.
									(c)EnforcementIf any State fails or refuses to comply
				with any provision of this section, the State shall no longer be eligible for
				assistance under this
				part.
								.
					103.Investment in
			 historically Black colleges and universities and other minority-serving
			 institutionsSection 371
			 (20 U.S.C.
			 1067q) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (2),
			 by striking section 502 and inserting section
			 502(a);
						(B)in paragraph (3),
			 by striking section 316 and inserting section
			 316(b);
						(C)in paragraph (5),
			 by striking in subsection (c) and inserting in section
			 318(b);
						(D)in paragraph (6),
			 by striking in subsection (c) and inserting in section
			 320(b); and
						(E)in paragraph (7),
			 by striking in subsection (c) and inserting in section
			 319(b);
						(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)(A), by striking $255,000,000 and all that follows and
			 inserting $255,000,000 for each of the fiscal years 2008 through 2019.
			 The authority to award grants under this section shall expire at the end of
			 fiscal year 2019.; and
						(B)by amending
			 paragraph (2)(B) to read as follows:
							
								(B)Stem and
				articulation programsFrom the amount made available for
				allocation under this subparagraph by subparagraph (A)(i) for any fiscal
				year—
									(i)90
				percent shall be available for Hispanic-serving institutions for activities
				described in sections 503 and 513, with a priority given to applications that
				propose—
										(I)to increase the
				number of Hispanic and other low-income students attaining degrees in the
				fields of science, technology, engineering, or mathematics; and
										(II)to develop model
				transfer and articulation agreements between 2-year Hispanic-serving
				institutions and 4-year institutions in such fields; and
										(ii)10 percent shall
				be available for grants under section
				355.
									;
						(C)in paragraph
			 (2)(C)(ii), by striking and shall be available for a competitive
			 and all that follows and inserting and shall be made available as grants
			 under section 318 and allotted among such institutions under section 318(e),
			 treating such amount, plus the amount appropriated for such fiscal year in a
			 regular or supplemental appropriation Act to carry out section 318, as the
			 amount appropriated to carry out section 318 for purposes of allotments under
			 section 318(e).; and
						(D)in paragraph
			 (2)(D)—
							(i)in
			 clause (iii), by striking for activities described in section
			 311(c) and inserting and shall be made available as grants under
			 section 320, treating such $5,000,000 as part of the amount appropriated for
			 such fiscal year in a regular or supplemental appropriation Act to carry out
			 such section and using such $5,000,000 for purposes described in subsection (c)
			 of such section; and
							(ii)in
			 clause (iv), by striking described in subsection (a)(7)— and all
			 that follows and inserting and shall be made available as grants under
			 section 319, treating such $5,000,000 as part of the amount appropriated for
			 such fiscal year in a regular or supplemental appropriation Act to carry out
			 such section and using such $5,000,000 for purposes described in subsection (c)
			 of such section.; and
							(3)by striking
			 subsection (c).
					104.Investment in
			 cooperative educationThere
			 are authorized to be appropriated, and there are appropriated, to carry out
			 part N of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161n)
			 (in addition to any other amounts appropriated to carry out such part and out
			 of any money in the Treasury not otherwise appropriated), $10,000,000 for
			 fiscal year 2010. The authority to award grants under part N of title VIII of
			 such Act shall expire at the end of fiscal year 2010.
				105.Loan
			 forgiveness for servicemembers activated for duty
					(a)In
			 generalSection 484B(b)(2)
			 (20 U.S.C.
			 1091b(b)(2)) is amended by adding at the end the
			 following:
						
							(F)Tuition relief
				for students called to military service
								(i)Waiver of
				repayment by students called to military serviceIn addition to the waivers authorized by
				subparagraphs (D) and (E), the Secretary shall waive the amounts that students
				are required to return under this section if the withdrawals on which the
				returns are based are withdrawals necessitated by reason of service in the
				uniformed services.
								(ii)Loan
				forgiveness authorizedWhenever a student’s withdrawal from an
				institution of higher education is necessitated by reason of service in the
				uniformed services, the Secretary shall, with respect to the payment period or
				period of enrollment for which such student did not receive academic credit as
				a result of such withdrawal, carry out a program—
									(I)through the holder
				of the loan, to assume the obligation to repay—
										(aa)the outstanding principal and accrued
				interest on any loan assistance first disbursed to the student before July 1,
				2010, under part B (including to a parent on behalf of the student under
				section 428B) for such payment period or period of enrollment; minus
										(bb)any amount of
				such loan assistance returned by the institution in accordance with paragraph
				(1) of this subsection for such payment period or period of enrollment;
				and
										(II)to cancel—
										(aa)the outstanding principal and accrued
				interest on the loan assistance disbursed to the student under part D
				(including a Federal Direct PLUS loan disbursed to a parent on behalf of the
				student), or first disbursed to the student under part E before July 1, 2010,
				for such payment period or period of enrollment; minus
										(bb)any amount of
				such loan assistance returned by the institution in accordance with paragraph
				(1) of this subsection for such payment period or period of enrollment.
										(iii)Reimbursement
				for cancellation of Perkins loansThe Secretary shall pay to each
				institution for each fiscal year an amount equal to the aggregate of the
				amounts of Federal Perkins loans in such institutions’s student loan fund which
				are cancelled pursuant to clause (iii)(II) for such fiscal year, minus an
				amount equal to the aggregate of the amounts of any such loans so canceled
				which were made from Federal capital contributions to its student loan fund
				provided by the Secretary under section 468. None of the funds appropriated
				pursuant to section 461(b) shall be available for payments pursuant to this
				paragraph. To the extent feasible, the Secretary shall pay the amounts for
				which any institution qualifies under this paragraph not later than 3 months
				after the institution files an institutional application for campus-based
				funds.
								(iv)Loan
				eligibility and limits for studentsAny amounts that are returned by an
				institution in accordance with paragraph (1), or forgiven or waived by the
				Secretary under this subparagraph, with respect to a payment period or period
				of enrollment for which a student did not receive academic credit as a result
				of withdrawal necessitated by reason of service in the uniformed services,
				shall not be included in the calculation of the student’s annual or aggregate
				loan limits for assistance under this title, or otherwise affect the student’s
				eligibility for grants or loans under this title.
								(v)DefinitionIn
				this subparagraph, the term service in the uniformed services
				has the meaning given such term in section
				484C(a).
								.
					(b)Effective
			 date
						(1)In
			 generalThe amendments made by this section shall take effect for
			 periods of service in the uniformed services beginning after the date of the
			 enactment of this Act.
						(2)DefinitionIn this paragraph, the term period
			 of service in the uniformed services means the period beginning 30 days
			 prior to the date a student is required to report to service in the uniformed
			 services (as defined in section 484C(a) of the Higher Education Act of 1965
			 (20 U.S.C.
			 1091c(a)) and ending upon termination of the deployment of such
			 student for such service.
						106.Veterans
			 Resource Officer GrantsSection 873 (20 U.S.C. 1161t) is
			 amended—
					(1)by amending the
			 header to read as follows: Model Programs for Centers of Excellence for Veteran Student
			 Success; Veterans Resource Officers;
					(2)in subsection (a),
			 by inserting , or Veterans Resource Officers, after model
			 programs;
					(3)by amending
			 subsection (b) to read as follows:
						
							(b)Grant
				Authorized
								(1)In
				generalSubject to the
				availability of appropriations under subsection (f), the Secretary shall award
				grants to institutions of higher education to—
									(A)develop model
				programs to support veteran student success in postsecondary education;
				or
									(B)hire a Veterans
				Resource Officer to increase the college completion rates for veteran students
				enrolled at such institutions of higher education.
									(2)Grant
				periodA grant awarded under
				this section shall be awarded for a period of 3
				years.
								;
				and
					(4)in subsection
			 (c)—
						(A)in paragraph
			 (1)—
							(i)by amending the
			 header to read as follows: Model program required activities;
			 and
							(ii)in the matter
			 preceding subparagraph (A), by striking under this section and
			 inserting for the purpose described in subsection
			 (b)(1)(A);
							(B)by redesignating
			 paragraph (2) as paragraph (3); and
						(C)by inserting after
			 paragraph (1) the following:
							
								(2)Veterans
				Resource Officer required activitiesAn institution of higher education
				receiving a grant for the purpose described in subsection (b)(1)(B) shall use
				such grant to hire a Veterans Resource Officer whose duties shall
				include—
									(A)serving as a
				liaison between—
										(i)veteran
				students;
										(ii)the faculty and
				staff of the institution;
										(iii)local facilities
				of the Department of Veterans Affairs; and
										(iv)mental healthcare
				providers at the Department of Veterans Affairs to ensure that veteran students
				are referred to such providers if needed; and
										(B)organizing and
				advising veteran student organizations and hosting veterans-oriented group
				functions on campus;
									(C)distributing news
				and information to all veteran students, including through maintaining
				newsletters and listserves; and
									(D)assisting in the
				training of Department of Veterans Affairs certifying officials, when
				applicable.
									.
						107.Officer Daniel
			 Faulkner Children of Fallen Heroes Scholarship
					(a)Short
			 titleThis section may be cited as the Officer Daniel Faulkner Children of Fallen Heroes
			 Scholarship Act of 2009.
					(b)Calculation of
			 eligibilitySection 473(b) (20 U.S.C. 1087mm(b)(2)) is
			 amended—
						(1)in paragraph
			 (2)—
							(A)in the matter
			 preceding subparagraph (A), by inserting (in the case of a student who
			 meets the requirement of subparagraph (B)(i)), or academic year 2010–2011 (in
			 the case of a student who meets the requirement of subparagraph
			 (B)(ii)), after academic year 2009–2010; and
							(B)by amending
			 subparagraph (B) to read as follows:
								
									(B)whose parent or guardian was—
										(i)a
				member of the Armed Forces of the United States and died as a result of
				performing military service in Iraq or Afghanistan after September 11, 2001;
				or
										(ii)was actively serving as a public safety
				officer and died in the line of duty while performing as a public safety
				officer; and
										;
				
							(2)in paragraph
			 (3)—
							(A)by striking
			 Notwithstanding and inserting the following:
								
									(A)Armed
				ForcesNotwithstanding
									;
							(B)by striking
			 paragraph (2) and inserting subparagraphs (A), (B)(i),
			 and (C) of paragraph (2); and
							(C)by adding at the
			 end the following:
								
									(B)Public Safety
				OfficersNotwithstanding any
				other provision of law, unless the Secretary establishes an alternate method to
				adjust the expected family contribution, a financial aid administrator shall
				adjust the expected family contribution in accordance with this subsection for
				each student who meets the requirements of subparagraphs (A), (B)(ii), and (C)
				of paragraph (2).
									; and
				
							(3)by adding at the
			 end the following:
							
								(4)Treatment of
				Pell amountNotwithstanding
				section 1212 of the Omnibus Crime Control and Safe Streets Act of 1968, in the
				case of a student who receives an increased Federal Pell Grant amount under
				this section, the total amount of such Federal Pell Grant, including the
				increase under subparagraph (A), shall not be considered in calculating that
				student’s educational assistance benefits under the Public Safety Officer’s
				Benefits program.
								(5)DefinitionsFor purposes of this subsection—
									(A)the term public safety officer
				means an individual serving a public agency in an official capacity, with or
				without compensation, as a law enforcement officer, as a firefighter, or as a
				member of a rescue squad or ambulance crew;
									(B)the term law
				enforcement officer means an individual who—
										(i)is authorized by
				law to engage in or supervise the prevention, detection, investigation, or
				prosecution of, or the incarceration of any person for, any violation of law;
				and
										(ii)has statutory
				powers of arrest or apprehension;
										(C)the term
				firefighter means an individual who is trained in the suppression
				of fire or hazardous-materials response and has the legal authority to engage
				in these duties;
									(D)the term
				member of a rescue squad or ambulance crew means an individual who
				is an officially recognized or designated public employee member of a rescue
				squad or ambulance crew; and
									(E)the term
				public agency means the United States, any State of the United
				States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin
				Islands of the United States, Guam, American Samoa, the Trust Territory of the
				Pacific Islands, the Commonwealth of the Northern Mariana Islands, any
				territory or possession of the United States, or any unit of local government,
				department, agency, or instrumentality of any of the foregoing, and the Amtrak
				Police and Federal Reserve Police
				departments.
									.
						108.Teacher
			 Excellence
					(a)EstablishmentThe Secretary of Education may make grants
			 to local educational agencies for the purpose of improving teacher excellence
			 in public elementary and secondary schools.
					(b)Use of
			 fundsGrants under this section shall be used for the
			 establishment, expansion, or improvement of—
						(1)professional
			 development activities that are aligned to the curriculum and student academic
			 needs;
						(2)mentoring and
			 induction programs for new teachers and principals; or
						(3)career ladders
			 that allow teachers to take on new professional roles, such as career teachers,
			 mentor teachers, and master teachers.
						(c)ApplicationA
			 local educational agency desiring a grant under this section shall submit to
			 the Secretary of Education an application at such time, in such manner, and
			 accompanied by such information as the Secretary may reasonably require.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for fiscal year 2010 and each of
			 the 5 succeeding fiscal years.
					BStudent Financial
			 Aid Form Simplification
				121.General effective
			 dateExcept as otherwise
			 provided in this subtitle, amendments made by this subtitle shall be effective
			 with respect to determinations of need for assistance under title IV of the
			 Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) for award
			 years beginning on or after July 1, 2011.
				122.Treatment of
			 assets in need analysis
					(a)Amount of
			 needSection 471
			 (20 U.S.C.
			 1087kk) is amended—
						(1)by striking
			 Except and inserting the following:
							
								(a)In
				generalExcept
								;
						(2)by inserting
			 and subject to subsection (b) after therein;
			 and
						(3)by adding at the
			 end the following:
							
								(b)Asset cap for
				need-based aidNotwithstanding any other provision of this
				title, a student shall not be eligible to receive a Federal Pell Grant or a
				Federal Direct Stafford Loan under this title if—
									(1)in the case of a dependent student, the
				combined net assets of the student and the student’s parents are equal to an
				amount greater than $150,000 (or a successor amount prescribed by the Secretary
				under section 478(c)); or
									(2)in the case of an independent student, the
				net assets of the student (and the student’s spouse, if applicable) are equal
				to an amount greater than $150,000 (or a successor amount prescribed by the
				Secretary under section
				478(c)).
									.
						(b)Data
			 elementsSection 474(b) (20 U.S.C. 1087nn(b)) is
			 amended—
						(1)by striking
			 paragraph (4); and
						(2)by redesignating
			 paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6),
			 respectively.
						(c)Dependent
			 studentsSection 475 (20 U.S.C. 1087oo) is
			 amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (1)—
								(i)by
			 striking adjusted; and
								(ii)by
			 inserting and after the semicolon;
								(B)in paragraph (2),
			 by striking ; and and inserting a period; and
							(C)by striking
			 paragraph (3);
							(2)in subsection
			 (b)—
							(A)in the header, by
			 striking adjusted;
							(B)in the matter
			 preceding paragraph (1), by striking adjusted;
							(C)by striking
			 paragraph (1);
							(D)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively;
							(E)in paragraph (1)
			 (as redesignated by
			 subparagraph (D) of this paragraph),
			 by striking adjusted; and
							(F)in paragraph (2) (as redesignated by
			 subparagraph (D) of this paragraph),
			 by striking paragraph (2) and inserting paragraph
			 (1);
							(3)by repealing
			 subsection (d);
						(4)in subsection
			 (e)—
							(A)by striking
			 The adjusted available and inserting The
			 available;
							(B)by striking
			 to as AAI) and inserting to as
			 AI);
							(C)by striking
			 From Adjusted Available Income (AAI) and inserting From
			 Available Income (AI); and
							(D)in the
			 table—
								(i)by
			 striking If AAI and inserting If
			 AI; and
								(ii)by striking
			 of AAI each place it appears and inserting of
			 AI;
								(5)in subsection
			 (f)—
							(A)by striking
			 and assets each place it appears;
							(B)in paragraph
			 (2)(B), by striking or assets; and
							(C)in paragraph
			 (3)—
								(i)by
			 striking are taken into and inserting is taken
			 into; and
								(ii)by
			 striking adjusted;
								(6)in subsection
			 (g)(6), by striking exceeds the sum of and all that follows and
			 inserting exceeds the parents’ total income (as defined in section
			 480).;
						(7)by repealing
			 subsection (h); and
						(8)in subsection (i),
			 by striking adjusted each place it appears.
						(d)Family
			 contribution for independent students without dependents other than a
			 spouseSection 476 (20 U.S.C. 1087pp) is
			 amended—
						(1)in subsection (a)—
							(A)by striking
			 paragraph (1);
							(B)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively;
							(C)in paragraph (1)
			 (as redesignated by
			 subparagraph (B)), by striking
			 the sum resulting under paragraph (1) and inserting the
			 family’s contribution from available income (determined in accordance with
			 subsection (b)); and
							(D)in paragraph (2)(A) (as redesignated by
			 subparagraph (B)), by striking
			 paragraph (2) and inserting paragraph (1);
							(2)by repealing
			 subsection (c); and
						(3)in subsection
			 (d)—
							(A)by striking
			 and assets; and
							(B)by striking
			 or assets.
							(e)Family
			 contribution for independent students with dependents other than a
			 spouseSection 477
			 (20 U.S.C.
			 1087qq) is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 paragraph (1);
							(B)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3),
			 respectively;
							(C)in paragraph (1)
			 (as redesignated by
			 subparagraph (B)), by striking
			 such adjusted available income and inserting the family’s
			 available income (determined in accordance with subsection (b));
							(D)in paragraph (2) (as redesignated by
			 subparagraph (B)), by striking
			 paragraph (2) and inserting paragraph (1);
			 and
							(E)in paragraph (3)(A) (as redesignated by
			 subparagraph (B)), by striking
			 paragraph (3) and inserting paragraph (2);
							(2)by repealing
			 subsection (c); and
						(3)in subsection
			 (d)—
							(A)by striking
			 The adjusted available and inserting The
			 available;
							(B)by striking
			 to as AAI) and inserting to as
			 AI);
							(C)by striking
			 From Adjusted Available Income (AAI) and inserting From
			 Available Income (AI); and
							(D)in the
			 table—
								(i)by
			 striking If AAI and inserting If
			 AI; and
								(ii)by striking
			 of AAI each place it appears and inserting of AI;
			 and
								(E)in subsection
			 (e)—
								(i)by striking
			 and assets; and
								(ii)by
			 striking or assets.
								(f)Regulations;
			 updated tablesSection 478
			 (20 U.S.C.
			 1087rr) is amended—
						(1)in subsection (a),
			 by inserting or amounts, as the case may be, after
			 tables each place the term appears;
						(2)by amending
			 subsection (c) to read as follows:
							
								(c)Asset cap for
				need-based aidFor each award
				year after award year 2011–2012, the Secretary shall publish in the Federal
				Register a revised net asset cap for the purposes of section 471(b). Such
				revised cap shall be determined by increasing the dollar amount in such section
				by a percentage equal to the estimated percentage change in the Consumer Price
				Index (as determined by the Secretary) between December 2010 and the December
				preceding the beginning of such award year, and rounding the result to the
				nearest
				$5.
								;
						(3)by repealing
			 subsection (d); and
						(4)in subsection (e),
			 by striking adjusted both places it appears.
						123.Changes to
			 total income; aid eligibility
					(a)Definition of
			 untaxed income and benefitsSection
			 480(b)(1) (20
			 U.S.C. 1087vv(b)(1)), as amended by the Higher Education
			 Opportunity Act (Public Law 110–315), is
			 amended—
						(1)by striking
			 subparagraphs (A), (B), (C), (E), (F), and (I);
						(2)by redesignating
			 subparagraphs (D), (G), and (H) as subparagraphs (A), (B), and (C),
			 respectively;
						(3)in subparagraph
			 (B) (as redesignated by
			 paragraph (2)), by inserting
			 and after the semicolon; and
						(4)in subparagraph
			 (C) (as redesignated by
			 paragraph (2)), by striking ;
			 and and inserting a period.
						(b)Definition of
			 AssetsSection 480(f)(2) (20 U.S.C. 1087vv(f)(2)) is
			 amended—
						(1)by striking
			 or at the end of subparagraph (B);
						(2)by striking the
			 period at the end of subparagraph (C) and inserting ; or;
			 and
						(3)by adding at the
			 end the following:
							
								(D)an employee pension benefit plan (as
				defined in section 3(2) of the Employee Retirement Income Security Act of 1974
				(29 U.S.C.
				1002(2))).
								.
						(c)Financial
			 administrator discretionSection 479A(b) (20 U.S.C. 1087tt)
			 is amended in the subsection heading, by striking to assets.
					(d)Suspension of
			 eligibility for drug-related offensesSection 484(r)(1)
			 (20 U.S.C.
			 1091(r)(1)) is amended to read as follows:
						
							(1)In
				generalA student who is convicted of any offense under any
				Federal or State law involving the sale of a controlled substance for conduct
				that occurred during a period of enrollment for which the student was receiving
				any grant, loan, or work assistance under this title shall not be eligible to
				receive any grant, loan, or work assistance under this title from the date of
				that conviction for the period of time specified in the following
				subparagraphs:
								(A)For a first
				offense, the period of ineligibility shall be 2 years.
								(B)For a second
				offense, the period of ineligibility shall be
				indefinite.
								.
					IIStudent loan
			 reform
			AStafford loan
			 reform
				201.Federal Family
			 Education Loan appropriationsSection 421 (20 U.S.C. 1071) is amended—
					(1)in subsection (b),
			 in the matter following paragraph (6), by inserting , except that no
			 sums may be expended after June 30, 2010, with respect to loans under this part
			 for which the first disbursement would be made after such date after
			 expended; and
					(2)by adding at the
			 end the following new subsection:
						
							(d)Termination of
				authority To make or insure new loansNotwithstanding paragraphs (1) through (6)
				of subsection (b) or any other provision of law—
								(1)no new loans
				(including consolidation loans) may be made or insured under this part after
				June 30, 2010; and
								(2)no funds are
				authorized to be appropriated, or may be expended, under this Act or any other
				Act to make or insure loans under this part (including consolidation loans) for
				which the first disbursement would be made after June 30, 2010,
								except as
				expressly authorized by an Act of Congress enacted after the date of enactment
				of the Student Aid and Fiscal Responsibility
				Act of
				2009..
					202.Scope and
			 duration of Federal loan insurance programSection 424(a) (20 U.S.C. 1074(a))
			 is amended by striking September 30, 1976, and all that follows
			 and inserting September 30, 1976, for each of the succeeding fiscal
			 years ending prior to October 1, 2009, and for the period from October 1, 2009,
			 to June 30, 2010, for loans first disbursed on or before June 30,
			 2010..
				203.Applicable
			 interest ratesSection 427A(l)
			 (20 U.S.C.
			 1077a(l)) is amended—
					(1)in paragraph (1),
			 by inserting and before July 1, 2010, after July 1,
			 2006,;
					(2)in paragraph (2),
			 by inserting and before July 1, 2010, after July 1,
			 2006,;
					(3)in paragraph (3),
			 by inserting and that was disbursed before July 1, 2010, after
			 July 1, 2006,; and
					(4)in paragraph
			 (4)—
						(A)in the matter
			 preceding subparagraph (A), by striking July 1, 2012 and
			 inserting July 1, 2010; and
						(B)by repealing
			 subparagraphs (D) and (E).
						204.Federal
			 payments to reduce student interest costs
					(a)Higher Education
			 Act of 1965Section 428
			 (20 U.S.C.
			 1078) is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting for which the
			 first disbursement is made before July 1, 2010, and after
			 eligible institution; and
							(B)in paragraph (5),
			 by striking September 30, 2014, and all that follows through the
			 period and inserting June 30, 2010.;
							(2)in subsection
			 (b)(1)—
							(A)in subparagraph
			 (G)(ii), by inserting and before July 1, 2010, after July
			 1, 2006,; and
							(B)in subparagraph
			 (H)(ii), by inserting and that are first disbursed before July 1,
			 2010, after July 1, 2006,;
							(3)in subsection
			 (f)(1)(A)(ii)—
							(A)by striking
			 during fiscal years beginning; and
							(B)by inserting
			 and first disbursed before July 1, 2010, after October 1,
			 2003,; and
							(4)in subsection
			 (j)(1), by inserting , before July 1, 2010, after section
			 435(d)(1)(D) of this Act shall.
						(b)College Cost
			 Reduction and Access ActSection 303 of the College Cost
			 Reduction and Access Act (Public Law 110–84) is
			 repealed.
					205.Federal PLUS
			 LoansSection 428B(a)(1)
			 (20 U.S.C.
			 1078–2(a)(1)) is amended by striking A graduate
			 and inserting Prior to July 1, 2010, a graduate.
				206.Federal
			 Consolidation Loan
					(a)AmendmentsSection 428C (20 U.S.C. 1078–3)
			 is amended—
						(1)in subsection (a)(4)(A), by inserting
			 , and first disbursed before July 1, 2010 after under
			 this part;
						(2)in subsection
			 (b)—
							(A)in paragraph
			 (1)(E), by inserting before the semicolon , and before July 1,
			 2010; and
							(B)in paragraph (5),
			 by striking In the event that and inserting If, before
			 July 1, 2010,;
							(3)in subsection
			 (c)(1)—
							(A)in subparagraph
			 (A)(ii), by inserting and that is disbursed before July 1, 2010,
			 after 2006,; and
							(B)in subparagraph
			 (C), by inserting and first disbursed before July 1, 2010, after
			 1994,; and
							(4)in subsection (e),
			 by striking September 30, 2014. and inserting June 30,
			 2010. No loan may be made under this section for which the first disbursement
			 would be on or after July 1, 2010..
						(b)Effective
			 dateThe amendments made by
			 subsection (a)(1)(A) shall be effective at the close of June 30, 2010.
					207.Unsubsidized
			 Stafford loans for middle-income borrowersSection 428H (20 U.S.C. 1078–8) is
			 amended—
					(1)in subsection (a),
			 by inserting that are first disbursed before July 1, 2010, after
			 under this part;
					(2)in subsection (b)—
						(A)by striking
			 Any student and inserting Prior to July 1, 2010, any
			 student; and
						(B)by inserting
			 for which the first disbursement is made before such date after
			 unsubsidized Federal Stafford Loan; and
						(3)in subsection (h),
			 by inserting and that are first disbursed before July 1, 2010,
			 after July 1, 2006,.
					208.Loan repayment
			 for civil legal assistance attorneysSection 428L(b)(2)(A) (20 U.S.C.
			 1078–12(b)(2)(A)) is amended—
					(1)by amending clause
			 (i) to read as follows:
						
							(i)subject to clause (ii)—
								(I)a loan made, insured, or guaranteed under
				this part, and that is first disbursed before July 1, 2010; or
								(II)a loan made under
				part D or part E; and
								;
				and
					(2)in clause
			 (ii)—
						(A)by striking
			 428C or 455(g) and inserting 428C that is disbursed
			 before July 1, 2010, or section 455(g); and
						(B)in subclause (II),
			 by inserting for which the first disbursement is made before July 1,
			 2010 after or 428H.
						209.Special
			 allowancesSection 438
			 (20 U.S.C.
			 1087–1) is amended—
					(1)in subsection
			 (b)(2)(I)—
						(A)in the header, by
			 inserting , and before
			 July 1, 2010 after 2000;
						(B)in clause (i), by
			 inserting and before July 1, 2010, after
			 2000,;
						(C)in clause
			 (ii)(II), by inserting and before July 1, 2010, after
			 2006,;
						(D)in clause (iii),
			 by inserting and before July 1, 2010, after
			 2000,;
						(E)in clause (iv), by
			 inserting and that is disbursed before July 1, 2010, after
			 2000,;
						(F)in clause (v)(I),
			 by inserting and before July 1, 2010, after
			 2006,; and
						(G)in clause
			 (vi)—
							(i)in
			 the header, by inserting ,
			 and before July 1, 2010 after 2007; and
							(ii)in
			 the matter preceding subclause (I), by inserting and before July 1,
			 2010, after 2007,;
							(2)in subsection
			 (c)—
						(A)in paragraph
			 (2)(B)—
							(i)in
			 clause (iii), by inserting and after the semicolon;
							(ii)in
			 clause (iv), by striking ; and and inserting a period;
			 and
							(iii)by
			 striking clause (v); and
							(B)in paragraph (6),
			 by inserting and first disbursed before July 1, 2010, after
			 1992,; and
						(3)in subsection
			 (d)(2)(B), by inserting , and before July 1, 2010 after
			 2007.
					210.Revised special
			 allowance calculation
					(a)Revised
			 calculation ruleSection 438(b)(2)(I) of the Higher Education Act
			 of 1965 (20 U.S.C.
			 1087–1(b)(2)(I)) is amended by adding at the end the following
			 new clause:
						
							(vii)Revised
				calculation rule to reflect financial market conditions
								(I)Calculation
				based on LIBORFor the
				calendar quarter beginning on October 1, 2009, and each subsequent calendar
				quarter, in computing the special allowance paid pursuant to this subsection
				with respect to loans described in
				subclause (II), clause (i)(I) of this
				subparagraph shall be applied by substituting of the 1-month London
				Inter Bank Offered Rate (LIBOR) for United States dollars in effect for each of
				the days in such quarter as compiled and released by the British Bankers
				Association for of the quotes of the 3-month commercial paper
				(financial) rates in effect for each of the days in such quarter as reported by
				the Federal Reserve in Publication H–15 (or its successor) for such 3-month
				period.
								(II)Loans eligible
				for LIBOR-based calculationThe special allowance paid pursuant to this
				subsection shall be calculated as described in
				subclause (I) with respect to special
				allowance payments for the 3-month period ending December 31, 2009, and each
				succeeding 3-month period, on loans for which the first disbursement is
				made—
									(aa)on
				or after the date of enactment of the Student
				Aid and Fiscal Responsibility Act of 2009, and before July 1,
				2010; or
									(bb)on or after January 1, 2000, and before the
				date of enactment of the Student Aid and
				Fiscal Responsibility Act of 2009, if, not later than the last
				day of the second full fiscal quarter after the date of enactment of such Act,
				the holder of the loan (or, if the holder acts as eligible lender trustee for
				the beneficial owner of the loan, the beneficial owner of the loan),
				affirmatively and permanently waives all contractual, statutory or other legal
				rights to a special allowance paid pursuant to this subsection that is
				calculated using the formula in effect at the time the loans were first
				disbursed.
									(III)Terms of
				waiver
									(aa)In
				generalA waiver pursuant to
				subclause (II)(bb) shall be in a form (printed or electronic) prescribed by the
				Secretary, and shall be applicable to—
										(AA)all loans described in such subclause that
				the lender holds solely in its own right under any lender identification number
				associated with the holder (pursuant to section 487B);
										(BB)all loans
				described in such subclause for which the beneficial owner has the authority to
				make an election of a waiver under such subclause, regardless of the lender
				identification number associated with the loan or the lender that holds the
				loan as eligible lender trustee on behalf of such beneficial owner; and
										(CC)all future
				calculations of the special allowance on loans that, on the date of such
				waiver, are loans described in subitem (AA) or (BB), or that, after such date,
				become loans described in subitem (AA) or (BB).
										(bb)ExceptionsAny
				waiver pursuant to subclause (II)(bb) that is elected for loans described in
				subitem (AA) or (BB) of item (aa) shall not apply to any loan described in such
				subitem for which the lender or beneficial owner of the loan demonstrates to
				the satisfaction of the Secretary that—
										(AA)in accordance
				with an agreement entered into before the date of enactment of the
				Student Aid and Fiscal Responsibility Act of
				2009 by which such lender or owner is governed and that applies
				to such loans, such lender or owner is not legally permitted to make an
				election of such waiver with respect to such loans without the approval of one
				or more third parties with an interest in the loans, and that the lender or
				owner followed all available options under such agreement to obtain such
				approval, and was unable to do so; or
										(BB)such lender or
				beneficial owner presented the proposal of electing such a waiver applicable to
				such loans associated with an obligation rated by a nationally recognized
				statistical rating organization (as defined in section 3(a)(62) of the
				Securities Exchange Act of 1934), and such rating organization provided a
				written opinion that the agency would downgrade the rating applicable to such
				obligation if the lender or owner elected such a waiver.
										(IV)Participant’s
				yieldFor the calendar
				quarter beginning on October 1, 2009, and each subsequent calendar quarter, the
				Secretary’s participant yield in any loan in which the Secretary has purchased
				a participation interest and for which the first disbursement is made on or
				after January 1, 2000, and before October 1, 2009, shall be determined by using
				the LIBOR-based rate described in
				subclause (I) as the substitute rate (for
				the commercial paper rate) referred to in the participation agreement between
				the Secretary and such
				lender.
								.
					(b)Conforming
			 amendmentSection 438(b)(2)(I) (20 U.S.C. 1087–1(b)(2)(I)) is
			 further amended—
						(1)in clause (i)(II),
			 by striking such average bond equivalent rate and inserting
			 the rate determined under subclause (I); and
						(2)in clause (v)(III)
			 by striking (iv), and (vi) and inserting (iv), (vi), and
			 (vii).
						211.Origination of
			 Direct Loans at institutions located outside the United States
					(a)Loans for
			 students attending institutions located outside the United StatesSection 452 (20 U.S.C. 1087b) is amended by
			 adding at the end the following:
						
							(d)Institutions
				located outside the United StatesLoan funds for students (and parents of
				students) attending institutions located outside the United States shall be
				disbursed through a financial institution located in the United States and
				designated by the Secretary to serve as the agent of such institutions with
				respect to the receipt of the disbursements of such loan funds and the transfer
				of such funds to such institutions. To be eligible to receive funds under this
				part, an otherwise eligible institution located outside the United States shall
				make arrangements, subject to regulations by the Secretary, with the agent
				designated by the Secretary under this subsection to receive funds under this
				part.
							.
					(b)Conforming
			 amendments
						(1)AmendmentsSection 102 (20 U.S.C. 1002), as amended by
			 section 102 of the Higher Education Opportunity Act (Public Law
			 110–315) and section 101 of
			 Public Law
			 111–39, is amended—
							(A)by striking
			 part B each place it appears and inserting part
			 D;
							(B)in subsection
			 (a)(1)(C), by inserting , consistent with the requirements of section
			 452(d) before the period at the end; and
							(C)in subsection
			 (a)(2)(A)—
								(i)in the matter preceding clause (i), by
			 striking made, insured, or guaranteed and inserting
			 made; and
								(ii)in
			 clause (iii)—
									(I)in subclause
			 (III), by striking only Federal Stafford and all that follows
			 through section 428B and inserting only Federal Direct
			 Stafford Loans under section 455(a)(2)(A), Federal Direct Unsubsidized Stafford
			 Loans under section 455(a)(2)(D), or Federal Direct PLUS Loans under section
			 455(a)(2)(B); and
									(II)in subclause (V), by striking a
			 Federal Stafford and all that follows through section
			 428B and inserting a Federal Direct Stafford Loan under section
			 455(a)(2)(A), a Federal Direct Unsubsidized Stafford Loan under section
			 455(a)(2)(D), or a Federal Direct PLUS Loan under section
			 455(a)(2)(B).
									(2)Effective
			 dateThe amendments made by
			 subparagraph (C) of paragraph (1) shall be effective as if enacted as part of
			 section 102(a)(1) of the Higher Education Opportunity Act, in accordance with
			 section 102(e) of such Act, as amended by section 101(a)(2) of
			 Public Law
			 111–39.
						212.Agreements with
			 institutionsSection 454
			 (20 U.S.C.
			 1087d) is amended—
					(1)in subsection (a),
			 by striking paragraph (4) and redesignating the succeeding paragraphs
			 accordingly; and
					(2)in subsection
			 (b)(2), by striking (5), (6), and (7) and inserting (5),
			 and (6).
					213.Terms and
			 conditions of loans
					(a)AmendmentsSection 455 (20 U.S.C. 1087e) is
			 amended—
						(1)in subsection (a)(1), by inserting ,
			 and first disbursed on June 30, 2010, before under sections
			 428; and
						(2)in subsection
			 (g)—
							(A)by inserting
			 , including any loan made under part B and first disbursed before July
			 1, 2010 after section 428C(a)(4); and
							(B)by striking the
			 third sentence.
							(b)Effective
			 dateThe amendment made by
			 subsection (a)(1) shall apply with
			 respect to loans first disbursed under part D of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1087a et seq.) on or
			 after July 1, 2010.
					214.ContractsSection 456 (20 U.S.C. 1087f) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)in
			 the header, by striking In
			 general and inserting Awarding of
			 contracts;
							(ii)by
			 striking The Secretary and inserting the following:
								
									(A)In
				generalThe
				Secretary
									;
				and
							(iii)by
			 adding at the end the following:
								
									(B)Awarding
				contracts for servicing loansThe Secretary shall, if practicable, award
				multiple contracts, through a competitive bidding process, to entities,
				including eligible not-for-profit servicers, to service loans originated under
				this part. The competitive bidding process shall take into account price,
				servicing capacity, and capability, and may take into account the capacity and
				capability to provide default aversion activities and outreach services.
									(C)Job retention
				incentive payment(i)In a contract with an entity under
				subparagraph (B) for the servicing of loans, the Secretary shall provide a job
				retention incentive payment, in an amount and manner determined by the
				Secretary, if such entity agrees to give priority for hiring for positions
				created as a result of such a contract to those geographical locations located
				in the United States at which the entity performed student loan origination or
				servicing activities under the Federal Family Education Loan Program as of the
				date of enactment of the Student Aid and Fiscal Responsibility Act of
				2009.
										(ii)In determining the allocation of loans to
				be serviced by an entity awarded such a contract, the Secretary shall consider
				the retention of highly qualified employees (employed in the United States) of
				such entity a positive factor in determining such
				allocation.
										;
				
							(B)in paragraph
			 (2)—
							(i)in
			 the first sentence, by inserting , including eligible not-for-profit
			 servicers, after The entities;
							(ii)by amending the
			 third sentence to read as follows: The entities with which the Secretary
			 may enter into such contracts shall include, where practicable, agencies with
			 agreements with the Secretary under sections 428(b) and (c) on the date of the
			 enactment of the Student Aid and Fiscal
			 Responsibility Act of 2009, nonprofit subsidiaries of such an
			 agency, and eligible not-for-profit servicers, if such agencies, subsidiaries,
			 or servicers meet the qualifications as determined by the Secretary under this
			 subsection and if those agencies, subsidiaries, or servicers have such
			 experience and demonstrated effectiveness.; and
							(iii)by striking the last sentence and inserting
			 the following: In awarding contracts to such agencies, subsidiaries, and
			 such eligible not-for-profit servicers, the Secretary shall, to the extent
			 practicable and consistent with the purposes of this part, give special
			 consideration to such agencies, subsidiaries, and servicers with a history of
			 high quality performance and demonstrated integrity in conducting operations
			 with institutions of higher education and the Secretary.;
							(C)by redesignating
			 paragraph (3) as paragraph (4), and by inserting in such paragraph , or
			 of any eligible not-for-profit servicer to enter into an agreement for the
			 purposes of this section as a member of a consortium of such entities
			 before the period at the end; and
						(D)by inserting after
			 paragraph (2) the following new paragraph:
							
								(3)Servicing by
				eligible not-for-profit servicers
									(A)In
				generalNotwithstanding any
				other provision of this section, in each State where at least one eligible
				not-for-profit servicer has its principal place of business, the Secretary
				shall contract with each such servicer to service loans originated under this
				part on behalf of borrowers attending institutions located within such State,
				provided that the servicer demonstrates that it meets the standards for
				servicing Federal assets and providing quality service and agrees to service
				the loans at a competitive market rate, as determined by the Secretary. In
				determining such a competitive market rate, the Secretary shall set such rate
				so that (i) the rate is commercially reasonable in relation to the volume of
				loans being serviced by the eligible not-for-profit servicers, and (ii) in the
				Secretary’s judgment, the eligible not-for-profit servicers can reasonably
				provide any additional services, such as default aversion or outreach, provided
				for in the contracts awarded under this paragraph. Contracts awarded under this
				paragraph shall be subject to the same requirements for quality, performance,
				and accountability as contracts awarded under paragraph (2) for similar
				activities.
									(B)Allocations(i)One
				servicerIn the case of a
				State with only one eligible not-for-profit servicer with a contract described
				in subparagraph (A), the Secretary shall, at a
				minimum, allocate to such servicer, each year and subject to such contract, the
				servicing rights for the lesser of—
											(I)the loans of 100,000 borrowers (including
				borrowers who borrowed loans in a prior year that were serviced by the
				servicer) attending institutions located within the State; or
											(II)the loans of all the borrowers attending
				institutions located within the State.
											(ii)Multiple servicersIn the case of a State with more than one
				eligible not-for-profit servicer with a contract described in
				subparagraph (A), the Secretary shall, at a
				minimum, allocate to each such servicer, each year and subject to such
				contract, the servicing rights for the lesser of—
											(I)the loans of 100,000 borrowers (including
				borrowers who borrowed loans in a prior year that were serviced by the
				servicer) attending institutions located within the State; or
											(II)an equal share of the loans of all
				borrowers attending institutions located within the State, except the Secretary
				shall adjust such shares as necessary to ensure that the loans of any single
				borrower remain with a single servicer.
											(iii)Additional
				allocationThe Secretary may
				allocate additional servicing rights to an eligible not-for-profit servicer
				based on the performance of such servicer, as determined by the Secretary,
				including performance in the areas of customer service and default
				aversion.
										(C)Loan servicing
				retention
										(i)In
				generalIn addition to any new loans allocated to a servicers
				under subparagraph (B)(ii), an eligible not-for-profit servicer shall retain
				the servicing of loans allocated to such servicer in previous years, except as
				provided in
				clause (ii), or as otherwise provided for
				in accordance with the terms of a contract under this paragraph.
										(ii)Transfers for
				multiple loansNotwithstanding
				clause (i) and the allocations required by
				subparagraph (B), the Secretary may transfer loans among servicers who are
				awarded contracts to service loans pursuant to this section to ensure that the
				loans of any single borrower remain with a single
				servicer.
										;
				
						(2)in subsection
			 (b)—
						(A)in the subsection
			 header, by striking Origination, Servicing, and Data Systems
			 and inserting origination, servicing, delinquency prevention and default aversion
			 services, default collections, outreach, and data
			 systems;
						(B)in the matter
			 preceding paragraph (1), by striking The Secretary may and
			 inserting (1) In
			 general.—The Secretary may;
						(C)by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D), and moving such
			 subparagraphs two ems to the right;
						(D)in subparagraph
			 (C) (as redesignated by subparagraph (C) of this paragraph), by striking
			 and after the semicolon;
						(E)by redesignating
			 subparagraph (D) (as redesignated by subparagraph (C) of this paragraph) as
			 subparagraph (E);
						(F)by inserting after
			 subparagraph (C) (as so redesignated) the following new subparagraph:
							
								(D)delinquency prevention and default aversion
				services, default collections, financial aid counseling, career and education
				counseling, financial literacy, guidance counselor and financial aid officer
				training services, and other outreach services;
				and
								;
				and
						(G)by adding at the
			 end the following:
							
								(2)LimitationThe Secretary may enter into contracts for
				the services described in paragraph (1)(D) with—
									(A)agencies with agreements with the
				Secretary under subsections (b) and (c) of section 428 on the date of enactment
				of the Student Aid and Fiscal Responsibility Act of 2009, that are providing
				such services on such date and that meet the qualifications determined by the
				Secretary; or
									(B)nonprofit subsidiaries of agencies
				described in
				subparagraph (A), if such subsidiaries were
				established, pursuant to State law, on or before January 1, 1998, and meet the
				qualifications determined by the
				Secretary.
									;
				and
						(3)by adding at the
			 end the following:
						
							(c)Report to
				CongressNot later than 5
				years after the date of the enactment of the Student Aid and Fiscal Responsibility Act of
				2009, the Secretary shall prepare and submit to the authorizing
				committees, a report evaluating the performance of all eligible not-for-profit
				servicers awarded a contract under this section to service loans originated
				under this part. Such report shall give consideration to—
								(1)customer
				satisfaction of borrowers and institutions with respect to the loan servicing
				provided by the servicers;
								(2)compliance with
				applicable regulations by the servicers; and
								(3)the effectiveness of default aversion
				activities, and outreach services, including financial literacy programs, (if
				any), provided by the servicers.
								(d)DefinitionsIn
				this section:
								(1)Default aversion
				activitiesThe term
				default aversion activities means activities that are directly
				related to providing collection assistance to the Secretary on a delinquent
				loan, prior to the loan being legally in a default status.
								(2)Eligible
				not-for-profit servicer
									(A)In
				generalThe term
				eligible not-for-profit servicer means an entity—
										(i)that is not owned or controlled in whole or
				in part by—
											(I)a for profit entity; or
											(II)a nonprofit entity having its principal
				place of business in another State; and
											(ii)that—
											(I)as of July 1, 2009—
												(aa)meets the definition of an eligible
				not-for-profit holder under section 435(p), except that such term does not
				include eligible lenders described in paragraph (1)(D) of such section;
				and
												(bb)was performing, or had entered into a
				contract with a third party servicer (as such term is defined in section
				481(c)) who was performing, student loan servicing functions for loans made
				under part B of this title;
												(II)notwithstanding subclause (I), as of July
				1, 2009—
												(aa)is the sole beneficial owner of a loan for
				which the special allowance rate is calculated under section
				438(b)(2)(I)(vi)(II) because the loan is held by an eligible lender trustee
				that is an eligible not-for-profit holder as defined under section
				435(p)(1)(D); and
												(bb)was performing, or had entered into a
				contract with a third party servicer (as such term is defined in section
				481(c)) who was performing, student loan servicing functions for loans made
				under part B of this title; or
												(III)is an affiliated entity of an eligible
				not-for-profit servicer described in subclause (I) or (II) that—
												(aa)directly employs, or will directly employ
				(on or before the date the entity begins servicing loans under a contract
				awarded by the Secretary pursuant to subsection (a)(3)(A)), the majority of
				individuals who perform borrower-specific student loan servicing functions;
				and
												(bb)as of July 1, 2009, was performing, or had
				entered into a contract with a third party servicer (as such term is defined in
				section 481(c)) who was performing, student loan servicing functions for loans
				made under part B of this title.
												(B)Affiliated
				entityFor the purposes of
				subparagraph (A), the term affiliated entity—
										(i)means an entity contracted to perform
				services for an eligible not-for-profit servicer that—
											(I)is a nonprofit entity or is wholly owned by
				a nonprofit entity; and
											(II)is not owned or controlled, in whole or in
				part, by—
												(aa)a for-profit entity; or
												(bb)an entity having its principal place of
				business in another State; and
												(ii)may include an affiliated entity that is
				established by an eligible not-for-profit servicer after the date of enactment
				of the Student Aid and Fiscal Responsibility Act of 2009, if such affiliated
				entity is otherwise described in subparagraph (A)(ii)(III) and clause (i) of
				this subparagraph.
										(3)Outreach
				servicesThe term outreach services means programs
				offered to students and families, including programs delivered in coordination
				with institutions of higher education that—
									(A)encourage—
										(i)students to attend
				and complete a degree or certification program at an institution of higher
				education; and
										(ii)students and
				families to obtain financial aid, but minimize the borrowing of education
				loans; and
										(B)deliver a wide range of financial literacy
				and counseling tools to equip students with the information necessary to make
				prudent decisions concerning their educational success and financial
				well-being.
									.
					215.Interest
			 ratesSection 455(b)(7)
			 (20 U.S.C.
			 1087e(b)(7)) is amended by adding at the end the following new
			 subparagraph:
					
						(E)Reduced rates
				for undergraduate FDSL on and after July 1, 2012Notwithstanding the preceding paragraphs of
				this subsection and subparagraph (A) of this paragraph, for Federal Direct
				Stafford Loans made to undergraduate students for which the first disbursement
				is made on or after July 1, 2012, the applicable rate of interest shall, during
				any 12-month period beginning on July 1 and ending on June 30, be determined on
				the preceding June 1 and be equal to—
							(i)the bond
				equivalent rate of 91-day Treasury bills auctioned at the final auction held
				prior to such June 1; plus
							(ii)2.5
				percent,
							except
				that such rate shall not exceed 6.8
				percent..
				216.Technical
			 assistance to institutions of higher educationSection 458(a) (20 U.S.C.
			 1087h(a)) is amended—
					(1)by redesignating
			 paragraph (5) as paragraph (6); and
					(2)by inserting after
			 paragraph (4) the following new paragraph:
						
							(5)Technical
				assistance to institutions of higher education
								(A)Provision of
				assistanceThe Secretary
				shall provide institutions of higher education participating, or seeking to
				participate, in the loan programs under this part with technical assistance in
				establishing and administering such programs, including assistance for an
				institution of higher education during such institution’s transition into such
				programs. Such assistance may include technical support, training for
				personnel, customized assistance to individual institutions of higher
				education, development of informational materials, and other services the
				Secretary determines to be appropriate.
								(B)FundsThere are—
									(i)authorized to be
				appropriated, and there are appropriated, to carry out this paragraph (in
				addition to any other amounts appropriated to carry out this subparagraph and
				out of any money in the Treasury not otherwise appropriated), $50,000,000 for
				fiscal year 2010; and
									(ii)authorized to be
				appropriated such sums as may be necessary to carry out this paragraph for
				fiscal years 2011 through
				2014.
									.
					217.Outreach
			 Efforts
					(a)Outreach
			 activities requiredThe
			 Secretary of Education shall conduct outreach activities in accordance with
			 this section to inform and educate students and their families about the
			 transition to Federal Direct lending under the amendments made by this title to
			 title IV of the Higher Education Act of 1965.
					(b)Required
			 components of outreachThe Secretary shall provide for the broad
			 dissemination of information on such amendments and shall—
						(1)operate and
			 maintain an Internet website through which individuals may obtain information
			 on changes made to the Federal Family Education Loan programs and the Federal
			 Direct Loan programs;
						(2)develop and
			 disseminate information to high school seniors and their parents concerning
			 student loans and student aid;
						(3)provide assistance to institutions of
			 higher education to educate students on the repayment of Federal Direct loans;
			 and
						(4)ensure that all
			 outreach efforts are developed using plain language and are culturally- and
			 language-appropriate.
						(c)Use of other
			 entitiesIn carrying out this subsection, the Secretary may work
			 with other appropriate entities to facilitate the dissemination of information
			 under this section and to provide assistance as described in this
			 section.
					BPerkins loan
			 reform
				221.Federal Direct
			 Perkins Loans terms and conditionsPart
			 D of title IV (20
			 U.S.C. 1087a et seq.) is amended by inserting after section 455
			 the following new section:
					
						455A.Federal Direct
				Perkins Loans
							(a)Designation of
				loansLoans made to borrowers under this section shall be known
				as Federal Direct Perkins Loans.
							(b)In
				generalIt is the purpose of this section to authorize loans to
				be awarded by institutions of higher education through agreements established
				under section 463(f). Unless otherwise specified in this section, all terms and
				conditions and other requirements applicable to Federal Direct Unsubsidized
				Stafford loans established under section 455(a)(2)(D) shall apply to loans made
				pursuant to this section.
							(c)Eligible
				borrowersAny student meeting the requirements for student
				eligibility under section 464(b) (including graduate and professional students
				as defined in regulations promulgated by the Secretary) shall be eligible to
				borrow a Federal Direct Perkins Loan, provided the student attends an eligible
				institution with an agreement with the Secretary under section 463(f), and the
				institution uses its authority under that agreement to award the student a
				loan.
							(d)Loan
				limitsThe annual and aggregate limits for loans under this
				section shall be the same as those established under section 464, and aggregate
				limits shall include loans made by institutions under agreements under section
				463(a).
							(e)Applicable rates
				of interestLoans made pursuant to this section shall bear
				interest, on the unpaid balance of the loan, at the rate of 5 percent per
				year.
							.
				222.Authorization
			 of appropriationsSection 461
			 (20 U.S.C.
			 1087aa) is amended—
					(1)in subsection (a),
			 by inserting , before July 1, 2010, after The Secretary
			 shall;
					(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking (1) For the purpose and inserting For the
			 purpose; and
							(ii)by
			 striking and for each of the five succeeding fiscal years;
			 and
							(B)by striking
			 paragraph (2); and
						(3)by striking
			 subsection (c).
					223.Allocation of
			 fundsSection 462
			 (20 U.S.C.
			 1087bb) is amended—
					(1)in subsection
			 (a)(1), by striking From and inserting For any fiscal
			 year before fiscal year 2010, from; and
					(2)in subsection
			 (i)(1), by striking for any fiscal year, and inserting
			 for any fiscal year before fiscal year 2010,.
					224.Federal Direct
			 Perkins Loan allocationPart E
			 of title IV is further amended by inserting after section 462 (20 U.S.C. 1087bb)
			 the following:
					
						462A.Federal Direct
				Perkins Loan allocation
							(a)PurposesThe purposes of this section are—
								(1)to allocate, among
				eligible and participating institutions (as such terms are defined in this
				section), the authority to make Federal Direct Perkins Loans under section 455A
				with a portion of the annual loan authority described in
				subsection (b); and
								(2)to make funds available, in accordance with
				section 452, to each participating institution from a portion of the annual
				loan authority described in
				subsection (b), in an amount not to
				exceed the sum of an institution’s allocation of funds under subparagraphs (A),
				(B), and (C) of
				subsection (b)(1) to enable each such
				institution to make Federal Direct Perkins Loans to eligible students at the
				institution.
								(b)Available Direct
				Perkins annual loan authority
								(1)Availability and
				allocationsThere are hereby
				made available, from funds made available for loans made under part D, not to
				exceed $6,000,000,000 of annual loan authority for award year 2010–2011 and
				each succeeding award year, to be allocated as follows (except as provided in
				paragraphs (3) and (4)):
									(A)The Secretary
				shall allocate not more than ½ of such funds for each
				award year by allocating to each participating institution an amount equal to
				the adjusted self-help need amount of the institution, as determined in
				accordance with
				subsection (c) for such award
				year.
									(B)The Secretary
				shall allocate not more than 1/4 of such funds for each
				award year by allocating to each participating institution an amount equal to
				the low tuition incentive amount of the institution, as determined in
				accordance with
				subsection (d).
									(C)The Secretary shall allocate not more than
				1/4 of such funds for each award year by allocating to
				each participating institution an amount which bears the same ratio to the
				funds allocated under this subparagraph as the ratio determined in accordance
				with
				subsection (e) for the calculation of the
				Federal Pell Grant and degree recipient amount of the institution.
									(2)No funds to
				non-participating institutionsThe Secretary shall not make funds
				available under this subsection to any eligible institution that is not a
				participating institution. The adjusted self-help need amount (determined in
				accordance with
				subsection (c)) of an eligible
				institution that is not a participating institution shall not be made available
				to any other institution.
								(3)Required minimum
				amountNotwithstanding paragraph (1), in no case shall the sum of
				a participating institution’s allocation of loan authority computed under
				subsections (c), (d), and (e) be less than the average of the institution’s
				total principal amount of loans made under this part for each of the academic
				years 2003–2004 through 2007–2008.
								(4)Additional
				adjustmentsIf the Secretary determines that the sum of a
				participating institution’s allocation of loan authority under subsections (c),
				(d), and (e) is below the minimum amount required under paragraph (3), the
				Secretary shall—
									(A)for each
				institution for which the minimum amount under paragraph (3) is not satisfied,
				increase the amount of such sum to the amount of the required minimum under
				such paragraph; and
									(B)ratably reduce the
				amount of the sum of such loan authority of all participating institutions not
				described in subparagraph (A).
									(c)Adjusted
				self-help need amountFor the
				purposes of
				subsection (b)(1)(A), the Secretary
				shall calculate the adjusted self-help need amount of each eligible institution
				for an award year as follows:
								(1)Use of base
				self-help need amounts
									(A)In
				generalExcept as provided in paragraphs (2), (3), and (4), the
				adjusted self-help need amount of each eligible institution shall be the
				institution’s base self-help need amount, which is the sum of—
										(i)the self-help need
				of the institution’s eligible undergraduate students for such award year;
				and
										(ii)the self-help
				need of the institution’s eligible graduate and professional students for such
				award year.
										(B)Undergraduate
				student self-help needTo
				determine the self-help need of an institution’s eligible undergraduate
				students, the Secretary shall determine the sum of each eligible undergraduate
				student’s average cost of attendance for the second preceding award year less
				each such student’s expected family contribution (computed in accordance with
				part F) for the second preceding award year, except that, for each such
				eligible undergraduate student, the amount computed by such subtraction shall
				not be less than zero or more than the lesser of—
										(i)25
				percent of the average cost of attendance with respect to such eligible
				student; or
										(ii)$5,500.
										(C)Graduate and
				professional student self-help needTo determine the self-help need of an
				institution’s eligible graduate and professional students, the Secretary shall
				determine the sum of each eligible graduate and professional student’s average
				cost of attendance for the second preceding award year less each such student’s
				expected family contribution (computed in accordance with part F) for such
				second preceding award year, except that, for each such eligible graduate and
				professional student, the amount computed by such subtraction shall not be less
				than zero or more than $8,000.
									(2)Ratable
				reduction adjustmentsIf the
				sum of the base self-help need amounts of all eligible institutions for an
				award year as determined under
				paragraph (1) exceeds
				½ of the annual loan authority under
				subsection (b) for such award year, the
				Secretary shall ratably reduce the base self-help need amounts of all eligible
				institutions until the sum of such amounts is equal to the amount that is
				½ of the annual loan authority under
				subsection (b).
								(d)Low tuition
				incentive amount
								(1)In
				generalFor purposes of
				subsection (b)(1)(B), the Secretary
				shall determine the low tuition incentive amount for each participating
				institution for each award year, by calculating for each such institution the
				sum of—
									(A)the total amount, if any (but not less than
				zero), by which—
										(i)the average tuition and required fees for
				the institution’s sector for the second preceding award year; exceeds
										(ii)the tuition and required fees for the
				second preceding award year for each undergraduate and graduate student
				attending the institution who had financial need (as determined under part F);
				plus
										(B)the total amount, if any (but not less than
				zero), by which—
										(i)the total amount for the second preceding
				award year of non-Federal grant aid provided to meet the financial need of all
				undergraduate students attending the institution (as determined without regard
				to financial aid not received under this title); exceeds
										(ii)the total amount for the second preceding
				award year, if any, by which—
											(I)the tuition and
				required fees of each such student with such financial need; exceeds
											(II)the average
				tuition and required fees for the institution’s sector.
											(2)Ratable
				reductionIf the sum of the
				low tuition incentive amounts of all participating institutions for an award
				year as determined under
				paragraph (1) exceeds
				1/4 of the annual loan authority under
				subsection (b) for such award year, the
				Secretary shall ratably reduce the low tuition incentive amounts of all
				participating institutions until the sum of such amounts is equal to the amount
				that is 1/4 of the annual loan authority under
				subsection (b).
								(e)Federal Pell
				Grant and degree recipient amountFor purposes of
				subsection (b)(1)(C), the Secretary
				shall determine the Federal Pell Grant and degree recipient amount for each
				participating institution for each award year, by calculating for each such
				institution the ratio of—
								(1)the number of students who, during the most
				recent year for which data are available, obtained an associate’s degree or
				other postsecondary degree from such participating institution and, prior to
				obtaining such degree, received a Federal Pell Grant for attendance at any
				institution of higher education; to
								(2)the sum of the number of students who,
				during the most recent year for which data are available, obtained an
				associate’s degree or other postsecondary degree from each participating
				institution and, prior to obtaining such degree, received a Federal Pell Grant
				for attendance at any institution of higher education.
								(f)DefinitionsAs
				used in this section:
								(1)Annual loan
				authorityThe term
				annual loan authority means the total original principal amount of
				loans that may be allocated and made available for an award year to make
				Federal Direct Perkins Loans under section 455A.
								(2)Average cost of
				attendance
									(A)In
				generalThe term average cost of attendance means
				the average of the attendance costs for undergraduate students and for graduate
				and professional students, respectively, for the second preceding award year
				which shall include—
										(i)tuition and
				required fees determined in accordance with
				subparagraph (B);
										(ii)standard living
				expenses determined in accordance with
				subparagraph (C); and
										(iii)books and
				supplies determined in accordance with
				subparagraph (D).
										(B)Tuition and
				required feesThe average undergraduate and graduate and
				professional tuition and required fees described in
				subparagraph (A)(i) shall be
				computed on the basis of information reported by the institution to the
				Secretary, which shall include—
										(i)total revenue received by the institution
				from undergraduate and graduate and professional students, respectively, for
				tuition and required fees for the second preceding award year; and
										(ii)the institution’s full-time equivalent
				enrollment of undergraduate and graduate and professional students,
				respectively, for such second preceding award year.
										(C)Standard living
				expensesThe standard living
				expense described in
				subparagraph (A)(ii) is equal
				to the allowance, determined by an institution, for room and board costs
				incurred by a student, as computed in accordance with part F for the second
				preceding award year.
									(D)Books and
				suppliesThe allowance for
				books and supplies described in
				subparagraph (A)(iii) is equal
				to the allowance, determined by an institution, for books, supplies,
				transportation, and miscellaneous personal expenses, including a reasonable
				allowance for the documented rental or purchase of a personal computer, as
				computed in accordance with part F for the second preceding award year.
									(3)Average tuition
				and required fees for the institution’s sectorThe term
				average tuition and required fees for the institution’s sector
				shall be determined by the Secretary for each of the categories described in
				section 132(d).
								(4)Eligible
				institutionThe term eligible institution means an
				institution of higher education that participates in the Federal Direct
				Stafford Loan Program.
								(5)Participating
				institutionThe term participating institution means
				an institution of higher education that has an agreement under section
				463(f).
								(6)SectorThe term sector means each of
				the categories described in section
				132(d).
								.
				225.Agreements with
			 institutions of higher education
					(a)AmendmentsSection 463 (20 U.S.C. 1087cc) is
			 amended—
						(1)in subsection
			 (a)—
							(A)in the heading, by
			 inserting for loans made
			 before July 1, 2010 after Agreements;
							(B)in paragraph
			 (3)(A), by inserting before July 1, 2010 after
			 students;
							(C)in paragraph (4),
			 by striking thereon— and all that follows and inserting
			 thereon, if the institution has failed to maintain an acceptable
			 collection record with respect to such loan, as determined by the Secretary in
			 accordance with criteria established by regulation, the Secretary may require
			 the institution to assign such note or agreement to the Secretary, without
			 recompense;; and
							(D)in paragraph (5),
			 by striking and the Secretary shall apportion and all that
			 follows through in accordance with section 462 and inserting
			 and the Secretary shall return a portion of funds from loan repayments
			 to the institution as specified in section 466(b);
							(2)by amending
			 subsection (b) to read as follows:
							
								(b)Administrative
				ExpensesAn institution that
				has entered into an agreement under subsection (a) shall be entitled, for each
				fiscal year during which it services student loans from a student loan fund
				established under such agreement, to a payment in lieu of reimbursement for its
				expenses in servicing student loans made before July 1, 2010. Such payment
				shall be equal to 0.50 percent of the outstanding principal and interest
				balance of such loans being serviced by the institution as of September 30 of
				each fiscal year.
								;
				and
						(3)by adding at the
			 end the following:
							
								(f)Contents of
				agreements for loans made on or after July 1, 2010An agreement
				with any institution of higher education that elects to participate in the
				Federal Direct Perkins Loan program under section 455A shall provide—
									(1)for the
				establishment and maintenance of a Direct Perkins Loan program at the
				institution under which the institution shall use loan authority allocated
				under section 462A to make loans to eligible students attending the
				institution;
									(2)that the
				institution, unless otherwise specified in this subsection, shall operate the
				program consistent with the requirements of agreements established under
				section 454;
									(3)that the institution will pay matching
				funds, quarterly, in an amount agreed to by the institution and the Secretary,
				to an escrow account approved by the Secretary, for the purpose of providing
				loan benefits to borrowers;
									(4)that if the institution fails to meet the
				requirements of
				paragraph (3), the Secretary shall suspend
				or terminate the institution’s eligibility to make Federal Direct Perkins Loans
				under section 455A until such time as the Secretary determines, in accordance
				with section 498, that the institution has met the requirements of such
				paragraph; and
									(5)that if the institution ceases to be an
				eligible institution within the meaning of section 435(a) by reason of having a
				cohort default rate that exceeds the threshold percentage specified in
				paragraph (2) of such section, the Secretary shall suspend or terminate the
				institution’s eligibility to make Federal Direct Perkins Loans under section
				455A unless and until the institution would qualify for a resumption of
				eligible institution status under such
				section.
									.
						(b)Effective
			 dateThe amendments made by
			 paragraph (2) of subsection (a) shall
			 take effect on October 1, 2010.
					226.Student loan
			 information by eligible institutionsSection 463A (20 U.S.C. 1087cc–1) is
			 amended—
					(1)in subsection (a),
			 by striking Each institution and inserting For loans made
			 before July 1, 2010, each institution; and
					(2)in subsection (b), by striking Each
			 institution and inserting For loans made before July 1, 2010,
			 each institution.
					227.Terms of
			 loansSection 464
			 (20 U.S.C.
			 1087dd) is amended—
					(1)in subsection
			 (a)(1), by striking section 463 and inserting section
			 463(a);
					(2)in subsection
			 (b)(1), by inserting made before July 1, 2010, after A
			 loan;
					(3)in subsection (c)—
						(A)in paragraph (1),
			 by inserting made before July 1, 2010, after a
			 loan;
						(B)in paragraph (2)—
							(i)in
			 subparagraph (A), by inserting made before July 1, 2010, after
			 any loan; and
							(ii)in subparagraph (B), by inserting
			 made before July 1, 2010, after any loan;
							(C)in paragraph
			 (3)(B), by inserting for a loan made before July 1, 2010, after
			 during the repayment period;
						(D)in paragraph (4), by inserting
			 before July 1, 2010, after for a loan
			 made;
						(E)in paragraph (5),
			 by striking The institution and inserting For loans made
			 before July 1, 2010, the institution; and
						(F)in paragraph (6),
			 by inserting made before July 1, 2010, after of
			 loans;
						(4)in subsection (d), by inserting made
			 before July 1, 2010, before from the student loan
			 fund;
					(5)in subsection (e),
			 by inserting with respect to loans made before July 1, 2010, and
			 before as documented in accordance with paragraph (2),;
					(6)by repealing
			 subsection (f);
					(7)in subsection
			 (g)(1), by inserting and before July 1, 2010, after
			 January 1, 1986,;
					(8)in subsection (h)—
						(A)in paragraph
			 (1)(A) by inserting before July 1, 2010, after made under
			 this part; and
						(B)in paragraph (2),
			 by inserting before July 1, 2010, after under this
			 part; and
						(9)in subsection (j)(1), by inserting
			 before July 1, 2010, after under this
			 part.
					228.Distribution of
			 assets from student loan funds
					(a)Section 465 (20 U.S.C. 1087ee) is
			 amended—
						(1)in subsection (a),
			 by inserting and before July 1, 2010, after June 30,
			 1972,; and
						(2)by amending
			 subsection (b) to read as follows:
							
								(b)Reimbursement
				for cancellations
									(1)Assigned
				loansIn the case of loans
				made under this part before July 1, 2010, and that are assigned to the
				Secretary, the Secretary shall, from amounts repaid each quarter on assigned
				Perkins Loans made before July 1, 2010, pay to each institution for each
				quarter an amount equal to—
										(A)the aggregate of
				the amounts of loans from its student loan fund that are canceled pursuant to
				this section for such quarter, minus
										(B)an amount equal to
				the aggregate of the amounts of any such loans so canceled that were made from
				Federal capital contributions to its student loan fund.
										(2)Retained
				loansIn the case of loans
				made under this part before July 1, 2010, and that are retained by the
				institution for servicing, the institution shall deduct from loan repayments
				owed to the Secretary under section 466, an amount equal to—
										(A)the aggregate of
				the amounts of loans from its student loan fund that are canceled pursuant to
				this section for such quarter, minus
										(B)an amount equal to
				the aggregate of the amounts of any such loans so canceled that were made from
				Federal capital contributions to its student loan
				fund.
										.
						(b)Section 466 (20 U.S.C. 1087ff) is amended to
			 read as follows:
						
							466.Distribution of
				assets from student loan funds
								(a)Capital
				distributionBeginning July
				1, 2010, there shall be a capital distribution of the balance of the student
				loan fund established under this part by each institution of higher education
				as follows:
									(1)For the quarter
				beginning July 1, 2010, the Secretary shall first be paid, no later than
				September 30, 2010, an amount that bears the same ratio to the cash balance in
				such fund at the close of June 30, 2010, as the total amount of the Federal
				capital contributions to such fund by the Secretary under this part bears
				to—
										(A)the sum of such Federal contributions and
				the institution’s capital contributions to such fund, less
										(B)an amount equal
				to—
											(i)the institution’s
				outstanding administrative costs as calculated under section 463(b),
											(ii)outstanding
				charges assessed under section 464(c)(1)(H), and
											(iii)outstanding loan
				cancellation costs incurred under section 465.
											(2)At the end of each
				quarter subsequent to the quarter ending September 30, 2010, the Secretary
				shall first be paid an amount that bears the same ratio to the cash balance in
				such fund at the close of the preceding quarter, as the total amount of the
				Federal capital contributions to such fund by the Secretary under this part
				bears to—
										(A)the sum of such
				Federal contributions and the institution’s capital contributions to such fund,
				less
										(B)an amount equal
				to—
											(i)the institution’s
				administrative costs incurred for that quarter as calculated under section
				463(b),
											(ii)charges assessed
				for that quarter under section 464(c)(1)(H), and
											(iii)loan
				cancellation costs incurred for that quarter under section 465.
											(3)(A)The Secretary shall
				calculate the amounts due to the Secretary under
				paragraph (1) (adjusted in accordance
				with
				subparagraph (B), as appropriate)
				and
				paragraph (2) and shall promptly inform
				the institution of such calculated amounts.
										(B)In
				the event that, prior to the date of enactment of the
				Student Aid and Fiscal Responsibility Act of
				2009, an institution made a short-term, interest-free loan to the
				institution’s student loan fund established under this part in anticipation of
				collections or receipt of Federal capital contributions, and the institution
				demonstrates to the Secretary, on or before June 30, 2010, that such loan will
				still be outstanding after June 30, 2010, the Secretary shall subtract the
				amount of such outstanding loan from the cash balance of the institution’s
				student loan fund that is used to calculate the amount due to the Secretary
				under
				paragraph (1). An adjustment of an
				amount due to the Secretary under this subparagraph shall be made by the
				Secretary on a case-by-case basis.
										(4)Any remaining balance at the end of a
				quarter after a payment under
				paragraph (1) or
				(2) shall be retained by the
				institution for use at its discretion. Any balance so retained shall be
				withdrawn from the student loan fund and shall not be counted in calculating
				amounts owed to the Secretary for subsequent quarters.
									(5)Each institution
				shall make the quarterly payments to the Secretary described in
				paragraph (2) until all outstanding
				Federal Perkins Loans at that institution have been assigned to the Secretary
				and there are no funds remaining in the institution’s student loan fund.
									(6)In the event that the institution’s
				administrative costs, charges, and cancellation costs described in
				paragraph (2) for a quarter exceed the
				amount owed to the Secretary under
				paragraphs (1) and
				(2) for that quarter, no payment shall
				be due to the Secretary from the institution for that quarter and the Secretary
				shall pay the institution, from funds realized from the collection of assigned
				Federal Perkins Loans made before July 1, 2010, an amount that, when combined
				with the amount retained by the institution under
				paragraphs (1) and
				(2), equals the full amount of such
				administrative costs, charges, and cancellation costs.
									(b)Assignment of
				outstanding loansBeginning
				July 1, 2010, an institution of higher education may assign all outstanding
				loans made under this part before July 1, 2010, to the Secretary, consistent
				with the requirements of section 463(a)(5). In collecting loans so assigned,
				the Secretary shall pay an institution an amount that constitutes the same
				fraction of such collections as the fraction of the cash balance that the
				institution retains under subsection (a)(2), but determining such fraction
				without regard to subparagraph (B)(i) of such
				subsection.
								.
					229.Implementation
			 of non-title IV revenue requirementSection 487(d) (20 U.S.C. 1094(d))
			 is amended—
					(1)in paragraph
			 (1)(E), by striking July 1, 2011 and inserting July 1,
			 2012;
					(2)in paragraph
			 (1)(F)—
						(A)by redesignating
			 clauses (iii), (iv), and (v) as clauses (iv), (v), and (vi), respectively;
			 and
						(B)by inserting after
			 clause (ii) the following new clause:
							
								(iii)for the period beginning July 1, 2010, and
				ending July 1, 2012, the amount of funds the institution received from loans
				disbursed under section 455A;
								;
				and
						(3)in paragraph (2),
			 by adding at the end the following new subparagraph:
						
							(C)ExceptionNotwithstanding subparagraphs (A) and (B),
				an institution that fails to meet the requirements of subsection (a)(24) for
				two consecutive institutional fiscal years, and the second such institutional
				fiscal year ends after July 1, 2008, and before July 1, 2011, shall not be
				determined ineligible in accordance with subparagraph (A) unless the
				institution fails to meet the requirements of subsection (a)(24) for a third
				consecutive institutional fiscal
				year.
							.
					230.Administrative
			 expensesSection 489(a)
			 (20 U.S.C.
			 1096(a)) is amended—
					(1)in the second
			 sentence, by striking or under part E of this title; and
					(2)in the third
			 sentence—
						(A)by inserting
			 and after subpart 3 of part A,; and
						(B)by striking
			 compensation of students, and all that follows through the
			 period and inserting compensation of students..
						IIIModernization,
			 renovation, and repair
			AElementary and
			 Secondary Education
				301.DefinitionsIn this subtitle:
					(1)The term
			 Bureau-funded school has the meaning given such term in section
			 1141 of the Education Amendments of 1978 (25 U.S.C. 2021).
					(2)The term
			 charter school has the meaning given such term in section 5210 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7221i).
					(3)The term CHPS Criteria means
			 the green building rating program developed by the Collaborative for High
			 Performance Schools.
					(4)The term Energy Star means the
			 Energy Star program of the United States Department of Energy and the United
			 States Environmental Protection Agency.
					(5)The term
			 Green Globes means the Green Building Initiative environmental
			 design and rating system referred to as Green Globes.
					(6)The term LEED Green Building Rating
			 System means the United States Green Building Council Leadership in
			 Energy and Environmental Design green building rating standard referred to as
			 LEED Green Building Rating System.
					(7)The term
			 local educational agency—
						(A)has the meaning given such term in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801);
						(B)includes any public charter school that
			 constitutes a local educational agency under State law; and
						(C)includes the
			 Recovery School District of Louisiana.
						(8)The term outlying area—
						(A)means the United
			 States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
			 Northern Mariana Islands; and
						(B)includes the
			 Republic of Palau.
						(9)The term public school
			 facilities means existing public elementary or secondary school
			 facilities, including public charter school facilities and other existing
			 facilities planned for adaptive reuse as public charter school
			 facilities.
					(10)The term
			 Secretary means the Secretary of Education.
					(11)The term
			 State means each of the 50 States, the District of Columbia, and
			 the Commonwealth of Puerto Rico.
					1Grants for
			 modernization, renovation, or repair of public school facilities
					311.PurposeGrants under this chapter shall be for the
			 purpose of modernizing, renovating, or repairing public school facilities
			 (including early learning facilities, as appropriate), based on the need of the
			 facilities for such improvements, to ensure that public school facilities are
			 safe, healthy, high-performing, and technologically up-to-date.
					312.Allocation of
			 funds
						(a)Reservation
							(1)In
			 generalFrom the amount
			 appropriated to carry out this chapter for each fiscal year pursuant to section
			 345(a), the Secretary shall reserve 2 percent of such amount, consistent with
			 the purpose described in
			 section 311—
								(A)to provide
			 assistance to the outlying areas; and
								(B)for payments to the Secretary of the
			 Interior to provide assistance to Bureau-funded schools.
								(2)Use of reserved
			 fundsIn each fiscal year,
			 the amount reserved under paragraph (1) shall be divided between the uses
			 described in subparagraphs (A) and (B) of such paragraph in the same proportion
			 as the amount reserved under section 1121(a) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6331(a)) is divided
			 between the uses described in paragraphs (1) and (2) of such section 1121(a) in
			 such fiscal year.
							(3)Distressed areas
			 and natural disastersFrom
			 the amount appropriated to carry out this chapter for each fiscal year pursuant
			 to section 345(a), the Secretary shall reserve 5 percent of such amount for
			 grants to—
								(A)local educational agencies serving
			 geographic areas with significant economic distress, to be used consistent with
			 the purpose described in
			 section 311 and the allowable uses of funds
			 described in
			 section 313;
								(B)local educational agencies serving
			 geographic areas recovering from a natural disaster, to be used consistent with
			 the purpose described in section 321 and the allowable uses of funds described
			 in section 323; and
								(C)local educational
			 agencies serving geographic areas that contain a military installation selected
			 for closure under the base closure and realignment process pursuant to the
			 Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of
			 Public Law
			 101–510;
			 10 U.S.C.
			 2687 note).
								(b)Allocation to
			 States
							(1)State-by-State
			 allocationOf the amount
			 appropriated to carry out this chapter for each fiscal year pursuant to section
			 345(a), and not reserved under
			 subsection (a), each State shall be
			 allocated an amount in proportion to the amount received by all local
			 educational agencies in the State under part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the
			 previous fiscal year relative to the total amount received by all local
			 educational agencies in every State under such part for such fiscal
			 year.
							(2)State
			 administrationA State may
			 reserve up to 1 percent of its allocation under
			 paragraph (1) to carry out its
			 responsibilities under this chapter, which include—
								(A)providing technical assistance to local
			 educational agencies;
								(B)developing an online, publicly searchable
			 database that includes an inventory of public school facilities in the State,
			 including for each such facility, its design, condition, modernization,
			 renovation and repair needs, utilization, energy use, and carbon footprint;
			 and
								(C)creating voluntary guidelines for
			 high-performing school buildings, including guidelines concerning the
			 following:
									(i)Site
			 location, storm water management, outdoor surfaces, outdoor lighting, and
			 transportation, including public transit and pedestrian and bicycle
			 accessability.
									(ii)Outdoor water
			 systems, landscaping to minimize water use, including elimination of irrigation
			 systems for landscaping, and indoor water use reduction.
									(iii)Energy
			 efficiency (including minimum and superior standards, such as for heating,
			 ventilation, and air conditioning systems), use of alternative energy sources,
			 commissioning, and training.
									(iv)Use of durable, sustainable materials,
			 including life-cycle cost effectiveness, and waste reduction.
									(v)Indoor environmental quality, such as day
			 lighting in classrooms, lighting quality, indoor air quality (including with
			 reference to reducing the incidence and effects of asthma and other respiratory
			 illnesses), acoustics, and thermal comfort.
									(vi)Operations and
			 management, such as use of energy-efficient equipment, indoor environmental
			 management plan, maintenance plan, and pest management.
									(3)Grants to local
			 educational agenciesFrom the
			 amount allocated to a State under
			 paragraph (1), each eligible local
			 educational agency in the State shall receive an amount in proportion to the
			 amount received by such local educational agency under part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the
			 previous fiscal year relative to the total amount received by all local
			 educational agencies in the State under such part for such fiscal year, except
			 that no local educational agency that received funds under such part for such
			 fiscal year shall receive a grant of less than $5,000 in any fiscal year under
			 this chapter.
							(4)Special
			 ruleSection 1122(c)(3) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6332(c)(3)) shall not apply to
			 paragraph (1) or
			 (3).
							(c)Special
			 rules
							(1)Distributions by
			 SecretaryThe Secretary shall
			 make and distribute the reservations and allocations described in
			 subsections (a) and
			 (b) not later than 120 days after an
			 appropriation of funds for this chapter is made.
							(2)Distributions by
			 StatesA State shall make and
			 distribute the allocations described in
			 subsection (b)(3) within 90 days of
			 receiving such funds from the Secretary.
							313.Allowable uses
			 of fundsA local educational
			 agency receiving a grant under this chapter shall use the grant for
			 modernization, renovation, or repair of public school facilities (including
			 early learning facilities, as appropriate), including—
						(1)repair, replacement, or installation of
			 roofs, including extensive, intensive or semi-intensive green roofs, electrical
			 wiring, water supply and plumbing systems, sewage systems, storm water runoff
			 systems, lighting systems, building envelope, windows, ceilings, flooring, or
			 doors, including security doors;
						(2)repair, replacement, or installation of
			 heating, ventilation, or air conditioning systems, including insulation, and
			 conducting indoor air quality assessments;
						(3)compliance with fire, health, seismic, and
			 safety codes, including professional installation of fire and life safety
			 alarms, and modernizations, renovations, and repairs that ensure that schools
			 are prepared for emergencies, such as improving building infrastructure to
			 accommodate security measures and installing or upgrading technology to ensure
			 that schools are able to respond to emergencies such as acts of terrorism,
			 campus violence, and natural disasters;
						(4)retrofitting
			 necessary to increase the energy efficiency and water efficiency of public
			 school facilities;
						(5)modifications
			 necessary to make facilities accessible in compliance with the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and
			 section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794);
						(6)abatement, removal, or interim controls of
			 asbestos, polychlorinated biphenyls, mold, mildew, lead-based hazards,
			 including lead-based paint hazards, or a proven carcinogen;
						(7)measures designed to reduce or eliminate
			 human exposure to classroom noise and environmental noise pollution;
						(8)modernization, renovation, or repair
			 necessary to reduce the consumption of coal, electricity, land, natural gas,
			 oil, or water;
						(9)installation or
			 upgrading of educational technology infrastructure;
						(10)modernization,
			 renovation, or repair of science and engineering laboratories, libraries, and
			 career and technical education facilities, and improvements to building
			 infrastructure to accommodate bicycle and pedestrian access;
						(11)installation or upgrading of renewable
			 energy generation and heating systems, including solar, photovoltaic, wind,
			 biomass (including wood pellet and woody biomass), waste-to-energy, and
			 solar-thermal and geothermal systems, and for energy audits;
						(12)measures designed to reduce or eliminate
			 human exposure to airborne particles such as dust, sand, and pollens;
						(13)creating
			 greenhouses, gardens (including trees), and other facilities for environmental,
			 scientific, or other educational purposes, or to produce energy savings;
						(14)modernizing, renovating, or repairing
			 physical education facilities for students, including upgrading or installing
			 recreational structures made from post-consumer recovered materials in
			 accordance with the comprehensive procurement guidelines prepared by the
			 Administrator of the Environmental Protection Agency under section 6002(e) of
			 the Solid Waste Disposal Act (42 U.S.C. 6962(e));
						(15)other modernization, renovation, or repair
			 of public school facilities to—
							(A)improve teachers’
			 ability to teach and students’ ability to learn;
							(B)ensure the health
			 and safety of students and staff;
							(C)make them more
			 energy efficient; or
							(D)reduce class size;
			 and
							(16)required environmental remediation related
			 to modernization, renovation, or repair described in paragraphs (1) through
			 (15).
						314.Priority
			 projectsIn selecting a
			 project under
			 section 313, a local educational agency may
			 give priority to projects involving the abatement, removal, or interim controls
			 of asbestos, polychlorinated biphenyls, mold, mildew, lead-based hazards,
			 including lead-based paint hazards, or a proven carcinogen.
					2Supplemental
			 grants for Louisiana, Mississippi, and Alabama
					321.PurposeGrants under this chapter shall be for the
			 purpose of modernizing, renovating, repairing, or constructing public school
			 facilities, (including early learning facilities, as appropriate), based on the
			 need for such improvements or construction, to ensure that public school
			 facilities are safe, healthy, high-performing, and technologically
			 up-to-date.
					322.Allocation to
			 local educational agencies
						(a)In
			 generalOf the amount appropriated to carry out this chapter for
			 each fiscal year pursuant to section 345(b), the Secretary shall allocate to
			 local educational agencies in Louisiana, Mississippi, and Alabama an amount
			 equal to the infrastructure damage inflicted on public school facilities in
			 each such district by Hurricane Katrina or Hurricane Rita in 2005 relative to
			 the total of such infrastructure damage so inflicted in all such districts,
			 combined.
						(b)Distribution by
			 SecretaryThe Secretary shall determine and distribute the
			 allocations described in
			 subsection (a) not later than 120 days
			 after an appropriation of funds for this chapter is made.
						323.Allowable uses
			 of fundsA local educational
			 agency receiving a grant under this chapter shall use the grant for one or more
			 of the activities described in section 313, except that an agency receiving a
			 grant under this chapter also may use the grant for the construction of new
			 public school facilities.
					3General
			 provisions
					331.Impermissible
			 uses of fundsNo funds
			 received under this subtitle may be used for—
						(1)payment of
			 maintenance costs, including routine repairs classified as current expenditures
			 under State or local law;
						(2)stadiums or other
			 facilities primarily used for athletic contests or exhibitions or other events
			 for which admission is charged to the general public;
						(3)improvement or
			 construction of facilities the purpose of which is not the education of
			 children, including central office administration or operations or logistical
			 support facilities; or
						(4)purchasing carbon
			 offsets.
						332.Supplement, not
			 supplantA local educational
			 agency receiving a grant under this subtitle shall use such Federal funds only
			 to supplement and not supplant the amount of funds that would, in the absence
			 of such Federal funds, be available for modernization, renovation, repair, and
			 construction of public school facilities.
					333.Prohibition
			 regarding State aidA State
			 shall not take into consideration payments under this subtitle in determining
			 the eligibility of any local educational agency in that State for State aid, or
			 the amount of State aid, with respect to free public education of
			 children.
					334.Maintenance of
			 effort
						(a)In
			 generalA local educational
			 agency may receive a grant under this subtitle for any fiscal year only if
			 either the combined fiscal effort per student or the aggregate expenditures of
			 the agency and the State involved with respect to the provision of free public
			 education by the agency for the preceding fiscal year was not less than 90
			 percent of the combined fiscal effort or aggregate expenditures for the second
			 preceding fiscal year.
						(b)Reduction in
			 case of failure To meet maintenance of effort requirement
							(1)In
			 generalThe State educational
			 agency shall reduce the amount of a local educational agency’s grant in any
			 fiscal year in the exact proportion by which a local educational agency fails
			 to meet the requirement of
			 subsection (a) by falling below 90 percent
			 of both the combined fiscal effort per student and aggregate expenditures
			 (using the measure most favorable to the local agency).
							(2)Special
			 ruleNo such lesser amount shall be used for computing the effort
			 required under
			 subsection (a) for subsequent
			 years.
							(c)WaiverThe
			 Secretary shall waive the requirements of this section if the Secretary
			 determines that a waiver would be equitable due to—
							(1)exceptional or
			 uncontrollable circumstances, such as a natural disaster; or
							(2)a precipitous
			 decline in the financial resources of the local educational agency.
							335.Special rule on
			 contractingEach local
			 educational agency receiving a grant under this subtitle shall ensure that, if
			 the agency carries out modernization, renovation, repair, or construction
			 through a contract, the process for any such contract ensures the maximum
			 number of qualified bidders, including local, small, minority, and women- and
			 veteran-owned businesses, through full and open competition.
					336.Use of American
			 iron, steel, and manufactured goods
						(a)In
			 generalNone of the funds appropriated or otherwise made
			 available by this subtitle may be used for a project for the modernization,
			 renovation, repair, or construction of a public school facility unless all of
			 the iron, steel, and manufactured goods used in the project are produced in the
			 United States.
						(b)ExceptionsSubsection
			 (a) shall not apply in any case or category of cases in which the Secretary
			 finds that—
							(1)applying
			 subsection (a) would be inconsistent with
			 the public interest;
							(2)iron, steel, and
			 the relevant manufactured goods are not produced in the United States in
			 sufficient and reasonably available quantities and of a satisfactory quality;
			 or
							(3)inclusion of iron,
			 steel, and manufactured goods produced in the United States will increase the
			 cost of the overall project by more than 25 percent.
							(c)Publication of
			 justificationIf the Secretary determines that it is necessary to
			 waive the application of subsection (a) based on a finding under subsection
			 (b), the Secretary shall publish in the Federal Register a detailed written
			 justification of the determination.
						(d)ConstructionThis
			 section shall be applied in a manner consistent with United States obligations
			 under international agreements.
						337.Labor
			 standardsThe grant programs
			 under this subtitle are applicable programs (as that term is defined in section
			 400 of the General Education Provisions Act (20 U.S.C. 1221)) subject to section
			 439 of such Act (20
			 U.S.C. 1232b).
					338.Charter
			 schools
						(a)In
			 generalA local educational
			 agency receiving an allocation under this subtitle shall reserve an amount of
			 that allocation for charter schools within its jurisdiction for modernization,
			 renovation, repair, and construction of charter school facilities (including
			 early learning facilities, as appropriate).
						(b)Determination of
			 reserved amountThe amount to
			 be reserved by a local educational agency under
			 subsection (a) shall be determined based
			 on the combined percentage of students counted under section 1113(a)(5) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)) in the
			 schools of the agency who—
							(1)are enrolled in
			 charter schools; and
							(2)the local
			 educational agency, in consultation with the authorized public chartering
			 agency, expects to be enrolled, during the year with respect to which the
			 reservation is made, in charter schools that are scheduled to commence
			 operation during such year.
							(c)School
			 shareIndividual charter
			 schools shall receive a share of the amount reserved under subsection (a) based
			 on the need of each school for modernization, renovation, repair, or
			 construction, as determined by the local educational agency in consultation
			 with charter school administrators.
						(d)Excess
			 fundsAfter the consultation
			 described in subsection (c), if the local educational agency determines that
			 the amount of funds reserved under subsection (a) exceeds the modernization,
			 renovation, repair, and construction needs of charter schools within the local
			 educational agency’s jurisdiction, the agency may use the excess funds for
			 other public school facility modernization, renovation, repair, or construction
			 consistent with this subtitle and is not required to carry over such funds to
			 the following fiscal year for use for charter schools.
						339.Green
			 schools
						(a)In
			 generalOf the funds
			 appropriated for a given fiscal year and made available to a local educational
			 agency to carry out this subtitle, the local educational agency shall use not
			 less than the applicable percentage (described in
			 subsection (b)) of such funds for public
			 school modernization, renovation, repair, or construction that are certified,
			 verified, or consistent with any applicable provisions of—
							(1)the LEED Green Building Rating
			 System;
							(2)Energy Star;
							(3)the CHPS Criteria;
							(4)Green Globes;
			 or
							(5)an equivalent program adopted by the State,
			 or another jurisdiction with authority over the local educational agency, that
			 includes a verifiable method to demonstrate compliance with such
			 program.
							(b)Applicable
			 percentagesThe applicable percentage described in
			 subsection (a) is—
							(1)for funds
			 appropriated in fiscal year 2010, 50 percent; and
							(2)for funds
			 appropriated in fiscal year 2011, 75 percent.
							(c)Rule of
			 constructionNothing in this
			 section shall be construed to prohibit a local educational agency from using
			 sustainable, domestic hardwood lumber as ascertained through the forest
			 inventory and analysis program of the Forest Service of the Department of
			 Agriculture under the Forest and Rangeland Renewable Resources Research Act of
			 1978 (16 U.S.C. 1641
			 et seq.) for public school modernization, renovation, repairs,
			 or construction.
						(d)Technical
			 assistanceThe Secretary, in
			 consultation with the Secretary of Energy and the Administrator of the
			 Environmental Protection Agency, shall provide outreach and technical
			 assistance to States and local educational agencies concerning the best
			 practices in school modernization, renovation, repair, and construction,
			 including those related to student academic achievement, student and staff
			 health, energy efficiency, and environmental protection.
						340.Reporting
						(a)Reports by local
			 educational agenciesLocal educational agencies receiving a grant
			 under this subtitle shall annually compile a report describing the projects for
			 which such funds were used, including—
							(1)the number and identity of public schools
			 in the agency, including the number of charter schools, and for each school,
			 the total number of students, and the number of students counted under section
			 1113(a)(5) of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C.
			 6313(a)(5));
							(2)the total amount of funds received by the
			 local educational agency under this subtitle, and for each public school in the
			 agency, including each charter school, the amount of such funds expended, and
			 the types of modernization, renovation, repair, or construction projects for
			 which such funds were used;
							(3)the number of
			 students impacted by such projects, including the number of students so
			 impacted who are counted under section 1113(a)(5) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5));
							(4)the number of
			 public schools in the agency with a metro-centric locale code of 41, 42, or 43
			 as determined by the National Center for Education Statistics and the
			 percentage of funds received by the agency under chapter 1 or chapter 2 of this
			 subtitle that were used for projects at such schools;
							(5)the number of public schools in the agency
			 that are eligible for schoolwide programs under section 1114 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6314) and the percentage
			 of funds received by the agency under chapter 1 or chapter 2 of this subtitle
			 that were used for projects at such schools;
							(6)for each
			 project—
								(A)the cost;
								(B)the standard described in
			 section 339(a) with which the use of the
			 funds complied or, if the use of funds did not comply with a standard described
			 in
			 section 339(a), the reason such funds were
			 not able to be used in compliance with such standards and the agency’s efforts
			 to use such funds in an environmentally sound manner; and
								(C)any demonstrable or expected benefits as a
			 result of the project (such as energy savings, improved indoor environmental
			 quality, student and staff health, including the reduction of the incidence and
			 effects of asthma and other respiratory illnesses, and improved climate for
			 teaching and learning); and
								(7)the total number
			 and amount of contracts awarded, and the number and amount of contracts awarded
			 to local, small, minority, women, and veteran-owned businesses.
							(b)Availability of
			 reportsA local educational
			 agency shall—
							(1)submit the report
			 described in
			 subsection (a) to the State educational
			 agency, which shall compile such information and report it annually to the
			 Secretary; and
							(2)make the report described in
			 subsection (a) publicly available,
			 including on the agency’s website.
							(c)Reports by
			 SecretaryNot later than
			 March 31 of each fiscal year, the Secretary shall submit to the Committee on
			 Education and Labor of the House of Representatives and the Committee on
			 Health, Education, Labor and Pensions of the Senate, and make available on the
			 Department of Education’s website, a report on grants made under this subtitle,
			 including the information from the reports described in
			 subsection (b)(1).
						341.Special
			 rulesNotwithstanding any
			 other provision of this subtitle, none of the funds authorized by this subtitle
			 may be—
						(1)used to employ
			 workers in violation of section 274A of the Immigration and Nationality Act
			 (8 U.S.C.
			 1324a); or
						(2)distributed to a
			 local educational agency that does not have a policy that requires a criminal
			 background check on all employees of the agency.
						342.Promotion of
			 employment experiencesThe
			 Secretary of Education, in consultation with the Secretary of Labor, shall work
			 with recipients of funds under this subtitle to promote appropriate
			 opportunities to gain employment experience working on modernization,
			 renovation, repair, and construction projects funded under this subtitle
			 for—
						(1)participants in a
			 YouthBuild program (as defined in section 173A of the Workforce Investment Act
			 of 1998 (29 U.S.C.
			 2918a));
						(2)individuals
			 enrolled in the Job Corps program carried out under subtitle C of title I of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2881 et seq.);
						(3)individuals
			 enrolled in a junior or community college (as defined in section 312(f) of the
			 Higher Education Act of 1965 (20 U.S.C. 1088(f))) certificate or
			 degree program relating to projects described in
			 section 339(a); and
						(4)participants in
			 preapprenticeship programs that have direct linkages with apprenticeship
			 programs that are registered with the Department of Labor or a State
			 Apprenticeship Agency under the National Apprenticeship Act of 1937
			 (29 U.S.C. 50 et
			 seq.).
						343.Advisory
			 Council on Green, High-Performing Public School Facilities
						(a)Establishment of
			 advisory councilThe
			 Secretary shall establish an advisory council to be known as the
			 Advisory Council on Green, High-Performing Public School
			 Facilities (in this section referred to as the Advisory
			 Council) which shall be composed of—
							(1)appropriate
			 officials from the Department of Education;
							(2)representatives of
			 the academic, architectural, business, education, engineering, environmental,
			 labor, and scientific communities; and
							(3)such other
			 representatives as the Secretary deems appropriate.
							(b)Duties of
			 advisory council
							(1)Advisory
			 dutiesThe Advisory Council shall advise the Secretary on the
			 impact of green, high-performing schools, on—
								(A)teaching and
			 learning;
								(B)health;
								(C)energy
			 costs;
								(D)environmental
			 impact; and
								(E)other areas that
			 the Secretary and the Advisory Council deem appropriate.
								(2)Other
			 dutiesThe Advisory Council shall assist the Secretary in—
								(A)making
			 recommendations on Federal policies to increase the number of green,
			 high-performing schools;
								(B)identifying
			 Federal policies that are barriers to helping States and local educational
			 agencies make green, high-performing schools;
								(C)providing
			 technical assistance and outreach to States and local educational agencies
			 under
			 section 339(d); and
								(D)providing the
			 Secretary such other assistance as the Secretary deems appropriate.
								(c)ConsultationIn
			 carrying out its duties under
			 subsection (b), the Advisory Council shall
			 consult with the Chair of the Council on Environmental Quality and the heads of
			 appropriate Federal agencies, including the Secretary of Commerce, the
			 Secretary of Energy, the Secretary of Health and Human Services, the Secretary
			 of Labor, the Administrator of the Environmental Protection Agency, and the
			 Administrator of the General Services Administration (through the Office of
			 Federal High-Performance Green Buildings).
						(d)TerminationThe
			 authority to establish and maintain the Advisory Council under this section
			 shall expire at the close of September 30, 2011.
						344.Education
			 regarding projectsA local
			 educational agency receiving funds under this subtitle may encourage schools at
			 which projects are undertaken with such funds to educate students about the
			 project, including, as appropriate, the functioning of the project and its
			 environmental, energy, sustainability, and other benefits.
					345.Availability of
			 funds
						(a)Chapter
			 1There are authorized to be
			 appropriated, and there are appropriated, to carry out chapter 1 of this
			 subtitle (in addition to any other amounts appropriated to carry out such
			 chapter and out of any money in the Treasury not otherwise appropriated),
			 $2,020,000,000 for each of fiscal years 2010 and 2011.
						(b)Chapter
			 2There are authorized to be
			 appropriated, and there are appropriated, to carry out chapter 2 of this
			 subtitle (in addition to any other amounts appropriated to carry out such
			 chapter and out of any money in the Treasury not otherwise appropriated),
			 $30,000,000 for each of fiscal years 2010 and 2011.
						(c)Prohibition on
			 earmarksNone of the funds
			 appropriated under this section may be used for a Congressional earmark as
			 defined in clause 9(d) of rule XXI of the Rules of the House of
			 Representatives.
						(d)SunsetThe
			 authority to award grants under this subtitle shall expire at the end of fiscal
			 year 2011.
						BHigher
			 Education
				351.Federal assistance
			 for community college modernization and construction
					(a)In
			 general
						(1)Grant
			 programFrom the amounts made
			 available under
			 subsection (i), the Secretary shall award
			 grants to States for the purposes of constructing new community college
			 facilities and modernizing, renovating, and repairing existing community
			 college facilities. Grants awarded under this section shall be used by a State
			 for one or more of the following:
							(A)To reduce
			 financing costs of loans for new construction, modernization, renovation, or
			 repair projects at community colleges (such as paying interest or points on
			 such loans).
							(B)To provide
			 matching funds for a community college capital campaign to attract private
			 donations of funds for new construction, modernization, renovation, or repair
			 projects at the community college.
							(C)To capitalize a
			 revolving loan fund to finance new construction, modernization, renovation, and
			 repair projects at community colleges.
							(2)Allocation
							(A)Determination of
			 available amountThe Secretary shall determine the amount
			 available for allocation to each State by determining the amount equal to the
			 total number of students in the State who are enrolled in community colleges
			 and who are pursuing a degree or certificate that is not a bachelor’s,
			 master’s, professional, or other advanced degree, relative to the total number
			 of such students in all States, combined.
							(B)AllocationThe Secretary shall allocate to each State
			 selected by the Secretary to receive a grant under this section an amount equal
			 to the amount determined to be available for allocation to such State under
			 subparagraph (A), less any portion
			 of that amount that is subject to a limitation under
			 paragraph (3).
							(C)ReallocationAmounts
			 not allocated under this section to a State because—
								(i)the State did not
			 submit an application under
			 subsection (b);
								(ii)the State
			 submitted an application that the Secretary determined did not meet the
			 requirements of such subsection; or
								(iii)the State is
			 subject to a limitation under
			 paragraph (3) that prevents the State
			 from using a portion of the allocation,
								shall be proportionately
			 reallocated under this paragraph to the States that are not described in
			 clause (i),
			 (ii), or
			 (iii) of this
			 subparagraph.(3)Grant amount
			 limitationsA grant awarded to a State under this section—
							(A)to reduce financing costs of loans for new
			 construction, modernization, renovation, or repair projects at community
			 colleges under
			 paragraph (1)(A) shall be for an
			 amount that is not more than 25 percent of the total principal amount of the
			 loans for which financing costs are being reduced; and
							(B)to provide matching funds for a community
			 college capital campaign under
			 paragraph (1)(B) shall be for an
			 amount that is not more than 25 percent of the total amount of the private
			 donations of funds raised through such campaign over the duration of such
			 campaign, as such duration is determined by the State in the application
			 submitted under
			 subsection (b).
							(4)Supplement, not
			 supplantFunds made available
			 under this section shall be used to supplement, and not supplant, other
			 Federal, State, and local funds that would otherwise be expended to construct
			 new community college facilities or modernize, renovate, or repair existing
			 community college facilities.
						(b)ApplicationA State that desires to receive a grant
			 under this section shall submit an application to the Secretary at such time,
			 in such manner, and containing such information and assurances as the Secretary
			 may require. Such application shall include a certification by the State that
			 the funds provided under this section for the construction of new community
			 college facilities and the modernization, renovation, and repair of existing
			 community college facilities will improve instruction at such colleges and will
			 improve the ability of such colleges to educate and train students to meet the
			 workforce needs of employers in the State.
					(c)Use of funds by
			 community colleges
						(1)Permissible uses
			 of fundsFunds made available to community colleges through a
			 loan described in
			 subsection (a)(1)(A), a capital
			 campaign described in
			 subsection (a)(1)(B), or a loan from
			 a revolving loan fund described in
			 subsection (a)(1)(C) shall be used
			 only for the construction, modernization, renovation, or repair of community
			 college facilities that are primarily used for instruction, research, or
			 student housing, which may include any of the following:
							(A)Repair,
			 replacement, or installation of roofs, including extensive, intensive, or
			 semi-intensive green roofs, electrical wiring, water supply and plumbing
			 systems, sewage systems, storm water runoff systems, lighting systems, building
			 envelope, windows, ceilings, flooring, or doors, including security
			 doors.
							(B)Repair,
			 replacement, or installation of heating, ventilation, or air conditioning
			 systems, including insulation, and conducting indoor air quality
			 assessments.
							(C)Compliance with fire, health, seismic, and
			 safety codes, including professional installation of fire and life safety
			 alarms, and modernizations, renovations, and repairs that ensure that the
			 community college’s facilities are prepared for emergencies, such as improving
			 building infrastructure to accommodate security measures and installing or
			 upgrading technology to ensure that the community college is able to respond to
			 emergencies such as acts of terrorism, campus violence, and natural
			 disasters.
							(D)Retrofitting
			 necessary to increase the energy efficiency of the community college’s
			 facilities.
							(E)Modifications necessary to make facilities
			 accessible in compliance with the Americans with Disabilities Act of 1990
			 (42 U.S.C. 12101 et
			 seq.) and section 504 of the Rehabilitation Act of 1973
			 (29 U.S.C.
			 794).
							(F)Abatement,
			 removal, or interim controls of asbestos, polychlorinated biphenyls, mold,
			 mildew, or lead-based hazards, including lead-based paint hazards from the
			 community college’s facilities.
							(G)Modernization,
			 renovation, or repair necessary to reduce the consumption of coal, electricity,
			 land, natural gas, oil, or water.
							(H)Modernization,
			 renovation, and repair relating to improving science and engineering
			 laboratories, libraries, or instructional facilities.
							(I)Installation or
			 upgrading of educational technology infrastructure.
							(J)Installation or
			 upgrading of renewable energy generation and heating systems, including solar,
			 photovoltaic, wind, biomass (including wood pellet and woody biomass),
			 waste-to-energy, solar-thermal and geothermal systems, and energy
			 audits.
							(K)Expansion or
			 building of computer lab facilities, including facilities used to provide
			 information technology training to students and members of the public.
							(L)Other
			 modernization, renovation, or repair projects that are primarily for
			 instruction, research, or student housing.
							(M)Required
			 environmental remediation related to modernization, renovation, or repair
			 described in subparagraphs (A) through (L).
							(2)Green school
			 requirementA community
			 college receiving assistance through a loan described in
			 subsection (a)(1)(A), a capital
			 campaign described in
			 subsection (a)(1)(B), or a loan from
			 a revolving loan fund described in
			 subsection (a)(1)(C) shall use not
			 less than 50 percent of such assistance to carry out projects for construction,
			 modernization, renovation, or repair that are certified, verified, or
			 consistent with the applicable provisions of—
							(A)the LEED Green
			 Building Rating System;
							(B)Energy
			 Star;
							(C)the CHPS Criteria,
			 as applicable;
							(D)Green Globes;
			 or
							(E)an equivalent
			 program adopted by the State or the State higher education agency that includes
			 a verifiable method to demonstrate compliance with such program.
							(3)Prohibited uses
			 of funds
							(A)In
			 generalNo funds awarded under this section may be used
			 for—
								(i)payment of
			 maintenance costs;
								(ii)construction,
			 modernization, renovation, or repair of stadiums or other facilities primarily
			 used for athletic contests or exhibitions or other events for which admission
			 is charged to the general public; or
								(iii)construction,
			 modernization, renovation, or repair of facilities—
									(I)used for sectarian
			 instruction, religious worship, or a school or department of divinity;
			 or
									(II)in which a
			 substantial portion of the functions of the facilities are subsumed in a
			 religious mission.
									(B)Four-year
			 institutionsNo funds awarded
			 to a four-year public institution of higher education under this section may be
			 used for any facility, service, or program of the institution that is not
			 available to students who are pursuing a degree or certificate that is not a
			 bachelor’s, master’s, professional, or other advanced degree.
							(d)Application of
			 GEPAThe grant program authorized in this section is an
			 applicable program (as that term is defined in section 400 of the General
			 Education Provisions Act (20 U.S.C. 1221)) subject to section
			 439 of such Act (20
			 U.S.C. 1232b). The Secretary shall, notwithstanding section 437
			 of such Act (20
			 U.S.C. 1232) and
			 section
			 553 of title 5, United States Code, establish such program
			 rules as may be necessary to implement such grant program by notice in the
			 Federal Register.
					(e)Concurrent
			 fundingFunds made available
			 under this section shall not be used to assist any community college that
			 receives funding for the construction, modernization, renovation, and repair of
			 facilities under any other program under this Act.
					(f)Reports by the
			 StatesEach State that receives a grant under this section shall,
			 not later than September 30, 2012, and annually thereafter for each fiscal year
			 in which the State expends funds received under this section, submit to the
			 Secretary a report that includes—
						(1)a
			 description the projects for which the grant funding was, or will be,
			 used;
						(2)a list of the community colleges that have
			 received, or will receive, assistance from the grant through a loan described
			 in
			 subsection (a)(1)(A), a capital
			 campaign described in
			 subsection (a)(1)(B), or a loan from
			 a revolving loan fund described in
			 subsection (a)(1)(C); and
						(3)a
			 description of the amount and nature of the assistance provided to each such
			 college.
						(g)Report by the
			 SecretaryThe Secretary shall submit to the authorizing
			 committees (as defined in section 103 of the Higher Education Act of 1965) an
			 annual report on the grants made under this section, including the information
			 described in
			 subsection (f).
					(h)Definitions
						(1)Community
			 collegeAs used in this
			 section, the term community college means—
							(A)a junior or
			 community college, as such term is defined in section 312(f) of the Higher
			 Education Act of 1965 (20 U.S.C. 1085(f)); or
							(B)a four-year public
			 institution of higher education (as defined in section 101 of the Higher
			 Education Act of 1965) that awards a significant number of degrees and
			 certificates that are not—
								(i)bachelor’s degrees
			 (or an equivalent); or
								(ii)master’s,
			 professional, or other advanced degrees.
								(2)CHPS
			 criteriaThe term CHPS Criteria means the green
			 building rating program developed by the Collaborative for High Performance
			 Schools.
						(3)Energy
			 starThe term Energy Star means the Energy Star
			 program of the United States Department of Energy and the United States
			 Environmental Protection Agency.
						(4)Green
			 globesThe term Green Globes means the Green
			 Building Initiative environmental design and rating system referred to as Green
			 Globes.
						(5)Leed green
			 building rating systemThe term LEED Green Building Rating
			 System means the United States Green Building Council Leadership in
			 Energy and Environmental Design green building rating standard referred to as
			 the LEED Green Building Rating System.
						(6)SecretaryThe
			 term Secretary means the Secretary of Education.
						(7)StateThe term State has the
			 meaning given such term in section 103 of the Higher Education Act of 1965
			 (20 U.S.C.
			 1003).
						(i)Availability of
			 fundsThere are authorized to
			 be appropriated, and there are appropriated, to carry out this section (in
			 addition to any other amounts appropriated to carry out this section and out of
			 any money in the Treasury not otherwise appropriated), $2,500,000,000 for
			 fiscal year 2010, which shall remain available until expended. The authority to
			 award grants under this section shall expire at the end of fiscal year
			 2010.
					IVEarly learning
			 challenge fund
			401.PurposeThe purpose of this title is to provide
			 grants on a competitive basis to States for the following:
				(1)To promote
			 standards reform of State early learning programs serving children from birth
			 through age 5 in order to support the healthy development and improve the
			 school readiness outcomes of young children.
				(2)To establish a
			 high standard of quality in early learning programs that integrates appropriate
			 early learning and development standards across early learning settings.
				(3)To fund and implement quality initiatives
			 that improve the skills and effectiveness of early learning providers and the
			 quality of existing early learning programs, in order to increase the number of
			 disadvantaged children who participate in comprehensive and high-quality early
			 learning programs.
				(4)To ensure that a greater number of
			 disadvantaged children enter kindergarten with the cognitive, social,
			 emotional, and physical skills and abilities needed to be successful in
			 school.
				(5)To increase parents’ abilities to access
			 comprehensive and high quality early learning programs across settings for
			 their children.
				402.Programs
			 authorized
				(a)Quality pathways
			 grantsThe Secretary shall
			 use funds made available to carry out this title for a fiscal year to award
			 grants on a competitive basis to States in accordance with
			 section 403.
				(b)Development
			 grantsThe Secretary shall
			 use funds made available to carry out this title for a fiscal year to award
			 grants in accordance with
			 section 404 on a competitive basis to States
			 that demonstrate a commitment to establishing a system of early learning that
			 will include the components described in
			 section 403(c)(3) but are not—
					(1)eligible to be
			 awarded a grant under
			 subsection (a); or
					(2)are not awarded
			 such a grant after application.
					(c)Reservations of
			 Federal funds
					(1)Research,
			 evaluation, and administrationFrom the amount made available to carry out
			 this title for a fiscal year, the Secretary—
						(A)shall reserve up
			 to 2 percent jointly to administer this title with the Secretary of Health and
			 Human Services; and
						(B)shall reserve up
			 to 3 percent to carry out activities under
			 section 405.
						(2)Tribal school
			 readiness planning demonstrationAfter making the reservations
			 under
			 paragraph (1), the Secretary shall
			 reserve 0.25 percent for a competitive grant program for Indian tribes to
			 develop and implement school readiness plans that—
						(A)are coordinated
			 with local educational agencies serving children who are members of the tribe;
			 and
						(B)include American Indian and Alaska Native
			 Head Start and Early Head Start programs, tribal child care programs, Indian
			 Health Service programs, and other tribal programs serving children, including
			 programs receiving funds under sections 611(h)(4) and 643(b) of the Individuals
			 with Disabilities Education Act (20 U.S.C. 1411(h)(4) and
			 1443(b)).
						(3)Quality pathways
			 grants
						(A)In
			 generalFrom the amount made available to carry out this title
			 for a fiscal year and not reserved under paragraph (1) or (2), the Secretary
			 shall reserve a percent (which shall be not greater than 65 percent for fiscal
			 years 2010 through 2012 and not greater than 85 percent for fiscal year 2013
			 and each succeeding fiscal year) determined under subparagraph (B) to carry out
			 subsection (a).
						(B)Determination of
			 amountIn determining the
			 amount to reserve under subparagraph (A), the Secretary, consistent with
			 section 403(e), shall take into account the following:
							(i)The total number of States with an approved
			 application for a grant under this title for the year.
							(ii)The
			 number of children under age 5 from low-income families in each State with an
			 approved application under section 403 for the year.
							(C)ReallocationFor
			 fiscal year 2013 and subsequent fiscal years, the Secretary may reallocate
			 funds allocated for development grants under subsection (b) for the purpose of
			 providing additional grants under subsection (a), if the Secretary determines
			 that there is an insufficient number of applications that meet the requirements
			 for a grant under subsection (b).
						(d)State
			 applicationsIn applying for
			 a grant under this title, a State—
					(1)shall designate a
			 State-level entity for administration of the grant;
					(2)shall coordinate proposed activities with
			 the State Advisory Council on Early Childhood Education and Care (established
			 pursuant to section 642B(b)(1)(A) of the Head Start Act (42 U.S.C.
			 9837b(b)(1)(A))) and shall incorporate plans and
			 recommendations from such Council in the application, where applicable;
			 and
					(3)otherwise shall submit the application to
			 the Secretary at such time, in such manner, and containing such information as
			 the Secretary may reasonably require.
					(e)Priority in
			 awarding grantsIn awarding
			 grants under this title, the Secretary shall give priority to States—
					(1)whose applications contain assurances that
			 the State will use, in part, funds reserved under section 658G of the Child
			 Care and Development Block Grant Act of 1990 (42 U.S.C. 9858e) for activities
			 described in section 403(f); and
					(2)that demonstrate efforts to build
			 public-private partnerships designed to accomplish the purposes of this
			 title.
					(f)Maintenance of
			 effort
					(1)In
			 generalWith respect to each
			 period for which a State is awarded a grant under this title, the aggregate
			 expenditures by the State and its political subdivisions on early learning
			 programs and services shall be not less than the level of the expenditures for
			 such programs and services by the State and its political subdivisions for
			 fiscal year 2006.
					(2)State
			 expendituresFor purposes of paragraph (1), expenditures by the
			 State on early learning programs and services shall include, at a minimum, the
			 following:
						(A)State matching and maintenance of effort
			 funds for the Child Care and Development Block Grant Act of 1990
			 (42 U.S.C. 9858 et
			 seq.).
						(B)State matching funds for the State Advisory
			 Council on Early Childhood Education and Care (established pursuant to section
			 642B(b)(1)(A) of the Head Start Act (42 U.S.C. 9837b(b)(1)(A))).
						(C)State expenditures
			 on public pre-kindergarten, Head Start (including Early Head Start), and other
			 State early learning programs and services dedicated to children (including
			 State expenditures under part C of the Individuals with Disabilities Education
			 Act (20 U.S.C. 1431
			 et seq.)).
						(g)Prohibitions on
			 use of fundsFunds under this title may not be used for any of
			 the following:
					(1)Assessments that
			 provide rewards or sanctions for individual children or teachers.
					(2)A single assessment used as the primary or
			 sole method for assessing program effectiveness.
					(3)Evaluating children other than for—
						(A)improving
			 instruction or classroom environment;
						(B)targeting
			 professional development;
						(C)determining the
			 need for health, mental health, disability, or family support services;
						(D)informing the
			 quality improvement process at the State level;
						(E)program evaluation
			 for the purposes of program improvement and parent information; or
						(F)research conducted
			 as part of the national evaluation required by section 405(2).
						(h)Federal
			 administration
					(1)In
			 generalWith respect to this
			 title, the Secretary shall bear responsibility for obligating and disbursing
			 funds and ensuring compliance with applicable laws and administrative
			 requirements, subject to paragraph (2).
					(2)Interagency
			 agreementThe Secretary of
			 Education and the Secretary of Health and Human Services shall jointly
			 administer this title on such terms as such secretaries shall set forth in an
			 interagency agreement.
					403.Quality
			 pathways grants
				(a)Grant
			 periodGrants under section
			 402(a)—
					(1)may be awarded for
			 a period not to exceed 5 years; and
					(2)may be renewed,
			 subject to approval by the Secretary, and based on the State’s progress
			 in—
						(A)increasing the
			 percentage of disadvantaged children in each age group (infants, toddlers, and
			 preschoolers) who participate in high-quality early learning programs;
						(B)increasing the
			 number of high-quality early learning programs in low-income
			 communities;
						(C)implementing an
			 early learning system that includes the components described in subsection
			 (c)(3);
						(D)incorporating the findings and
			 recommendations reported by the commission established under section 405(1)
			 into the State system of early learning; and
						(E)committing State
			 resources for supporting early learning programs and services.
						(b)Matching
			 requirement
					(1)In
			 generalSubject to subsection
			 (g), to be eligible to receive a grant under section 402(a), a State shall
			 contribute to the activities assisted under the grant non-Federal matching
			 funds in an amount equal to not less than the applicable percent of the amount
			 of the grant.
					(2)Applicable
			 percentFor purposes of paragraph (1), the applicable percent
			 means—
						(A)10 percent in the
			 first fiscal year of the grant;
						(B)10 percent in the
			 second fiscal year of the grant;
						(C)15 percent in the
			 third fiscal year of the grant; and
						(D)20 percent in the
			 fourth fiscal year of the grant and subsequent fiscal years.
						(3)Non-Federal
			 fundsA State may use the
			 following to satisfy the requirement of paragraph (1):
						(A)Cash.
						(B)In-kind
			 contributions for the acquisition, construction, or improvement of early
			 learning program facilities serving disadvantaged children.
						(C)Technical
			 assistance related to subparagraph (B).
						(4)Private
			 contributionsPrivate
			 contributions made as part of public-private partnerships to increase the
			 number of low-income children in high-quality early learning programs in a
			 State may be used by the State to satisfy the requirement of paragraph
			 (1).
					(5)Financial
			 hardship waiverThe Secretary
			 may waive or reduce the non-Federal share of a State that has submitted an
			 application for a grant under section 402(a) if the State demonstrates a need
			 for such waiver or reduction due to extreme financial hardship, as defined by
			 the Secretary by regulation.
					(c)State
			 applicationsIn order to be considered for a grant under section
			 402(a), a State’s application under section 402(d) shall include the
			 following:
					(1)A
			 description of how the State will use the grant to implement quality
			 initiatives to improve early learning programs serving disadvantaged children
			 from birth to age 5 to lead to a greater percentage of such children
			 participating in higher quality early learning programs.
					(2)A
			 description of the goals and benchmarks the State will establish to lead to a
			 greater percentage of disadvantaged children participating in higher quality
			 early learning programs to improve school readiness outcomes, including an
			 established baseline of the number of disadvantaged children in high-quality
			 early learning programs.
					(3)A description of how the State will
			 implement a governance structure and a system of early learning programs and
			 services that includes the following components:
						(A)Not later than 12 months after receiving
			 notice of an award of the grant, complete State early learning and development
			 standards that include social and emotional, cognitive, and physical
			 development domains, and approaches to learning that are developmentally
			 appropriate (including culturally and linguistically appropriate) for all
			 children.
						(B)A process to
			 ensure that State early learning and development standards are integrated into
			 the instructional and programmatic practices of early learning programs and
			 services, including services provided to children under section 619 and part C
			 of the Individuals with Disabilities Education Act (20 U.S.C. 1419,
			 1431 et seq.).
						(C)A program rating system that builds on
			 licensing requirements and other State regulatory standards, as appropriate,
			 and that—
							(i)is
			 designed to improve quality and effectiveness across different types of early
			 learning settings;
							(ii)integrates
			 evidence-based program quality standards that reflect standard levels of
			 quality and has progressively higher levels of program quality;
							(iii)integrates the
			 State’s early learning and development standards for the purpose of improving
			 instructional and programmatic practices;
							(iv)addresses quality and effective inclusion
			 of children with disabilities or developmental delays across different types of
			 early learning settings;
							(v)addresses staff
			 qualifications and professional development;
							(vi)provides
			 financial incentives and other supports to help programs meet and sustain
			 higher levels of quality;
							(vii)includes
			 mechanisms for evaluating how programs are meeting those standards and
			 progressively higher levels of quality; and
							(viii)includes a
			 mechanism for public awareness and understanding of the program rating system,
			 including the rating levels of individual programs.
							(D)A system of program review and monitoring
			 that is designed to rate early learning programs using the system described in
			 subparagraph (C) and to assess and improve programmatic practices,
			 instructional practices, and classroom environment.
						(E)A process to support early learning
			 programs integrating instructional and programmatic practices that—
							(i)include
			 developmentally appropriate (including culturally and linguistically
			 appropriate), ongoing, classroom-based instructional assessments for each
			 domain of child development and learning (including social and emotional,
			 cognitive, and physical development domains and approaches to learning) to
			 guide and improve instructional practice, professional development of staff,
			 and services; and
							(ii)are
			 aligned with the curricula used in the early learning program and with the
			 State early learning and development standards or the Head Start Child Outcomes
			 Framework (as described in the Head Start Act), as applicable.
							(F)Minimum preservice
			 early childhood development and education training requirements for providers
			 in early learning programs.
						(G)A comprehensive
			 plan for supporting the professional preparation and the ongoing professional
			 development of an effective, well-compensated early learning workforce, which
			 plan includes training and education that is sustained, intensive, and
			 classroom-focused and leads toward a credential or degree and is tied to
			 improved compensation.
						(H)An outreach
			 strategy to promote understanding by parents and families of—
							(i)how
			 to support their child’s early development and learning;
							(ii)the
			 State’s program rating system, as described in subparagraph (C); and
							(iii)the rating of
			 the early learning program in which their child is enrolled.
							(I)A coordinated system to facilitate
			 screening, referral, and provision of services related to health, mental
			 health, dental, developmental delay and disability, and family support for
			 children participating in early learning programs.
						(J)A process for
			 evaluating school readiness in children that reflects all of the major domains
			 of development, and that is used to guide practice and improve early learning
			 programs.
						(K)A coordinated data
			 infrastructure that facilitates—
							(i)uniform data
			 collection about the quality of early learning programs, essential information
			 about the children and families that participate in such programs, and the
			 qualifications and compensation of the early learning workforce in such
			 programs; and
							(ii)alignment and
			 interoperability between the data system for early learning programs for
			 children and data systems for elementary and secondary education.
							(4)A description of how the funds provided
			 under the grant will be targeted to prioritize increasing the number and
			 percentage of low-income children in high-quality early learning programs,
			 including children—
						(A)in each age group
			 (infants, toddlers, and preschoolers);
						(B)with developmental
			 delays and disabilities;
						(C)with limited
			 English proficiency; and
						(D)living in rural
			 areas.
						(5)An assurance that
			 the grant will be used to improve the quality of early learning programs across
			 a range of types of settings and providers of such programs.
					(6)A description of the steps the State will
			 take to make progress toward including all center-based child care programs,
			 family child care programs, State-funded prekindergarten, Head Start programs,
			 and other early learning programs, such as those funded under title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) or
			 receiving funds under section 619 or part C of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1419, 1431 et seq.) in
			 the State program rating system described in paragraph (3)(C).
					(7)An assurance that the State, not later than
			 18 months after receiving notice of an award of the grant, will conduct an
			 analysis of the alignment of the State’s early learning and development
			 standards with—
						(A)appropriate
			 academic content standards for grades kindergarten through 3; and
						(B)elements of
			 program quality standards for early learning programs.
						(8)An assurance that
			 the grant will be used only to supplement, and not to supplant, Federal, State,
			 and local funds otherwise available to support existing early learning programs
			 and services.
					(9)A
			 description of any disparity by age group (infants, toddlers, and preschoolers)
			 of available high-quality early learning programs in low-income communities and
			 the steps the State will take to decrease such disparity, if applicable.
					(10)A description of
			 how the State early learning and development standards will address the needs
			 of children with limited English proficiency, including by incorporating
			 benchmarks related to English language development.
					(11)A description of
			 how the State’s professional development plan will prepare the early learning
			 workforce to support the early learning needs of children with limited English
			 proficiency.
					(12)A description of how the State will improve
			 interagency collaboration and coordinate the purposes of this title with the
			 activities funded under—
						(A)section 658G of
			 the Child Care and Development Block Grant Act of 1990 (42 U.S.C.
			 9858e);
						(B)section 619 and part C of the Individuals
			 with Disabilities Education Act (20 U.S.C. 1419, 1431 et
			 seq.);
						(C)title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.);
						(D)State-funded pre-kindergarten programs
			 (where applicable);
						(E)Head Start
			 programs; and
						(F)other early
			 childhood programs and services.
						(13)A description of how the State’s early
			 learning policies, including child care policies, facilitate access to
			 high-quality early learning programs for children from low-income
			 families.
					(14)A description of
			 how the State will implement a process for improving the quality of early
			 learning services to better meet the needs of children who have experienced
			 abuse or neglect, been exposed to violence, toxic stress, parental substance
			 abuse, mental illness, or homelessness, or have had early behavioral and peer
			 relationship problems, including addressing appropriate professional
			 development, programmatic practices, classroom environment, and outreach and
			 support to meet the needs of such children.
					(15)A description of
			 any disparity by geographic area (urban and rural) of available high-quality
			 early learning programs for low-income children and the steps the State will
			 take to decrease such disparity, if applicable.
					(16)An assurance that
			 the State will continue to participate in part C of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1431 et seq.) for the
			 duration of the grant.
					(d)Criteria used in
			 awarding grantsIn awarding
			 grants under section 402(a), the Secretary shall evaluate the applications, and
			 award grants under such section on a competitive basis, based on—
					(1)the quality of the
			 application submitted pursuant to section 402(d);
					(2)the priority factors described in section
			 402(e);
					(3)evidence of
			 significant progress in establishing a system of early learning for children
			 that includes the components described in subsection (c)(3); and
					(4)the State’s
			 capacity to fully complete implementation of such a system.
					(e)Criterion used
			 in determining amount of awardIn determining the amount to award a State
			 under section 402(a), the Secretary shall take into account—
					(1)the proportion of
			 children under age 5 from low-income families in the State relative to such
			 proportion in other States; and
					(2)the State plan and
			 capacity to implement the criteria described in paragraphs (3) and (4) of
			 subsection (d).
					(f)State uses of
			 funds
					(1)In
			 generalA State receiving a grant under
			 section 402(a) shall use the grant as
			 follows:
						(A)Not less than 65 percent of the grant
			 amount shall be used for two or more of the following activities to improve the
			 quality of early learning programs serving disadvantaged children:
							(i)Initiatives that
			 improve the credentials of early learning providers and are tied to increased
			 compensation.
							(ii)Initiatives that
			 help early learning programs meet and sustain higher program quality standards,
			 such as—
								(I)improving the
			 ratio of early learning provider to children in early learning settings;
								(II)reducing group
			 size;
								(III)improving the
			 qualifications of early learning providers; and
								(IV)supporting effective education and training
			 for early learning providers (which may include establishing or supporting
			 partnerships with institutions of higher education (as such term is defined in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001) to support such
			 education and training).
								(iii)Implementing classroom observation
			 assessments and data-driven decisions (which may include implementation of a
			 research-based prevention and intervention framework designed to build social
			 competence and prevent challenging behaviors) tied to activities that improve
			 instructional practices, programmatic practices, or classroom environment and
			 promote school readiness.
							(iv)Providing
			 financial incentives to early learning programs—
								(I)for undertaking
			 quality improvements that promote healthy development and school readiness;
			 and
								(II)maintaining
			 quality improvements that promote healthy development and school
			 readiness.
								(v)Integrating State
			 early learning and development standards into instructional and programmatic
			 practices in early learning programs.
							(vi)Providing
			 high-quality, sustained, intensive, and classroom-focused professional
			 development that improves the knowledge and skills of early learning providers,
			 including professional development related to meeting the needs of diverse
			 populations.
							(vii)Building the
			 capacity of early learning programs and communities to promote the
			 understanding of parents and families of the State’s early learning system and
			 the rating of the early learning program in which their child is enrolled and
			 to encourage the active involvement and engagement of parents and families in
			 the learning and development of their children.
							(viii)Building the capacity of early learning
			 programs and communities to facilitate screening, referral, and provision of
			 services related to health, mental health, dental, developmental delay and
			 disability, and family support for children participating in early learning
			 programs.
							(ix)Other innovative
			 activities, proposed by the State and approved in advance by the Secretary that
			 are—
								(I)based on
			 successful practices;
								(II)designed to
			 improve the quality of early learning programs and services; and
								(III)advance the
			 system components described in subsection (c)(3).
								(B)The remainder of the grant amount may be
			 used for one or more of the following:
							(i)Implementation or
			 enhancement of the State’s data system described in subsection (c)(3)(K),
			 including interoperability across agencies serving children, and unique child
			 and program identifiers.
							(ii)Enhancement of
			 the State’s oversight system for early learning programs, including the
			 implementation of a program rating system.
							(iii)The development
			 and implementation of measures of school readiness of children that reflect all
			 of the major domains of child development and that inform the quality
			 improvement process.
							(2)PriorityA State receiving a grant under section
			 402(a) shall use the grant so as to prioritize improving the quality of early
			 learning programs serving children from low-income families.
					(g)Special
			 rule
					(1)In
			 generalBeginning with the
			 second fiscal year of a grant under section 402(a), a State with respect to
			 which the Secretary certifies that the State has made sufficient progress in
			 implementing the requirements of the grant may apply to the Secretary to
			 reserve up to 25 percent of the amount of the grant to expand access for
			 children from low-income families to the highest quality early learning
			 programs that offer full-day services (or, if the State can demonstrate that it
			 is already meeting the needs of such children in such manner, the State may
			 apply to expand access for disadvantaged children in such manner and the
			 State's application may not be adversely treated due to such request), except
			 that the State must agree to contribute for such purpose non-Federal matching
			 funds in an amount equal to not less than 20 percent of the amount reserved
			 under this subsection. One-half of such non-Federal matching funds may be
			 provided by a private entity.
					(2)Non-Federal
			 fundsA State may use the
			 following to satisfy the matching requirement of paragraph (1):
						(A)Cash.
						(B)In-kind
			 contributions for the acquisition, construction, or improvement of early
			 learning program facilities serving disadvantaged children.
						(C)Technical
			 assistance related to subparagraph (B).
						(3)Financial
			 hardship waiverThe Secretary
			 may waive or reduce the non-Federal share of a State under paragraph (1) if the
			 State demonstrates a need for such waiver or reduction due to extreme financial
			 hardship, as defined by the Secretary by regulation.
					(h)Improvement
			 planIf the Secretary determines that a State receiving a grant
			 under section 402(a) is encountering barriers to reaching goals described in
			 subsection (c)(2), the State shall develop a plan for improvement in
			 consultation with, and subject to approval by, the Secretary.
				404.Development
			 grants
				(a)Grant
			 periodGrants under section
			 402(b) may be awarded for a period not to exceed 3 years, and may not be
			 renewed.
				(b)State uses of
			 funds
					(1)In
			 generalA State receiving a
			 grant under section 402(b) shall use the grant to undertake activities that
			 develop the early learning system components described in section 403(c)(3) and
			 that will improve a State’s competitiveness for a grant described in section
			 402(a).
					(2)PriorityA State receiving a grant under section
			 402(b) shall use the grant so as to prioritize improving the quality of early
			 learning programs serving low-income children.
					(c)Matching
			 requirement
					(1)In
			 generalTo be eligible to
			 receive a grant under section 402(b), a State shall contribute to the
			 activities assisted under the grant non-Federal matching funds in an amount
			 equal to not less than the applicable percent of the amount of the
			 grant.
					(2)Applicable
			 percentFor purposes of paragraph (1), the applicable percent
			 means—
						(A)20 percent in the
			 first fiscal year of the grant;
						(B)25 percent in the
			 second fiscal year of the grant; and
						(C)30 percent in the
			 third fiscal year of the grant.
						(3)Non-Federal
			 fundsA State may use the
			 following to satisfy the requirement of paragraph (1):
						(A)Cash.
						(B)In-kind
			 contributions for the acquisition, construction, or improvement of early
			 learning program facilities serving disadvantaged children.
						(C)Technical
			 assistance related to subparagraph (B).
						(4)Private
			 contributionsPrivate
			 contributions made as part of public-private partnerships to increase the
			 number of low-income children in high-quality early learning programs in a
			 State may be used by the State to satisfy the requirement of paragraph
			 (1).
					(5)Financial
			 hardship waiverThe Secretary
			 may waive or reduce the non-Federal share of a State that has submitted an
			 application for a grant under section 402(b) if the State demonstrates a need
			 for such waiver or reduction due to extreme financial hardship, as defined by
			 the Secretary by regulation.
					405.Research and
			 evaluationFrom funds reserved
			 under
			 section 402(c)(1), the Secretary of
			 Education and the Secretary of Health and Human Services, acting jointly, shall
			 carry out the following activities:
				(1)Establishing a
			 national commission whose duties shall include—
					(A)reviewing the
			 status of State and Federal early learning program quality standards and early
			 learning and development standards;
					(B)recommending benchmarks for program quality
			 standards and early learning and development standards, including taking into
			 consideration the school readiness needs of children with limited English
			 proficiency; and
					(C)reporting to the
			 Secretaries of Education and Health and Human Services not later than 2 years
			 after the date of the enactment of this Act on the commission’s findings and
			 recommendations.
					(2)Conducting a
			 national evaluation of the grants made under this title through the Institute
			 of Education Science in collaboration with the appropriate research divisions
			 within the Department of Health and Human Services.
				(3)Supporting a
			 research collaborative among the Institute of Education Sciences, the National
			 Institute of Child Health and Human Development, the Office of Planning,
			 Research, and Evaluation within the Administration for Children and Families in
			 the Department of Health and Human Services, and, as appropriate, other Federal
			 entities to support research on early learning that can inform improved State
			 and other standards and licensing requirements and improved child outcomes,
			 which collaborative shall—
					(A)biennially prepare
			 and publish for public comment a detailed research plan;
					(B)support early learning research activities
			 that may include—
						(i)examining the characteristics of early
			 learning programs that produce positive developmental outcomes for
			 children;
						(ii)examining the effects of program quality
			 standards on child outcomes;
						(iii)examining the relationships between
			 specific interventions and types of child and family outcomes;
						(iv)examining the effectiveness of early
			 learning provider training in raising program quality and improving child
			 outcomes;
						(v)examining the effectiveness of professional
			 development strategies in raising program quality and improving child outcomes;
						(vi)examining how to improve the school
			 readiness outcomes of children with limited English proficiency, special needs,
			 and homeless children, including evaluation of professional development
			 programs for working with such children; and
						(vii)supporting the
			 development of valid and reliable assessments of young children and program
			 quality, including in domains including language, literacy, mathematics,
			 science, social and emotional development, and approaches to learning, with
			 particular attention to development of assessments of domains for which there
			 are few appropriate assessments, that are—
							(I)developmentally,
			 linguistically, and culturally appropriate for the population served, including
			 children with disabilities and children with limited English
			 proficiency;
							(II)consistent with
			 relevant, nationally recognized professional and technical standards related to
			 the assessment of young children;
							(III)consistent with
			 the guidelines on assessment for improved practice and for accountability in
			 the National Research Council Committee on Developmental Outcomes and
			 Assessments for Young Children; and
							(C)disseminate
			 relevant research findings and best practices.
					(4)Not later than 18 months after the date of
			 the enactment of this Act, conducting a review of the statewide strategic
			 reports developed by the State Advisory Councils on Early Care and Education
			 (established pursuant to section 642B(b)(1)(A) of the Head Start Act
			 (42 U.S.C.
			 9837b(b)(1)(A))) and other relevant information (including
			 information reported by States under section 406(b)(9)) to evaluate barriers to
			 increasing access to high-quality early learning programs for low-income
			 children, reporting on the findings of such review, and disseminating relevant
			 findings and best practices.
				406.Reporting
			 requirements
				(a)Reports to
			 CongressFor each year in which funding is provided under this
			 title, the Secretary shall submit an annual report to the Committee on
			 Education and Labor of the House of Representatives and the Committee on
			 Health, Education, Labor and Pensions of the Senate on the activities carried
			 out under this title, including, at a minimum, information on the
			 following:
					(1)The activities
			 undertaken by States to increase the availability of high-quality early
			 learning programs.
					(2)The number of
			 children in high-quality early learning programs, and the change from the prior
			 year, disaggregated by State, age, and race.
					(3)The number of
			 early learning providers enrolled, with assistance from funds under this title,
			 in a program to obtain a credential or degree in early childhood education and
			 the settings in which such providers work.
					(4)A
			 summary of State progress in implementing a system of early learning with the
			 components described in section 403(c)(3).
					(5)A
			 summary of the research activities being conducted under section 405 and the
			 findings of such research.
					(b)Reports to
			 SecretaryEach State that receives a grant under this title shall
			 submit to the Secretary an annual report that includes, at a minimum,
			 information on the activities carried out by the State under this title,
			 including the following:
					(1)The State’s
			 progress on fully implementing and integrating into a system of early learning
			 each of the components described in section 403(c)(3).
					(2)The State’s
			 progress in meeting its goals for increasing the number of disadvantaged
			 children participating in high-quality early learning programs, disaggregated
			 by child age.
					(3)The number and
			 percentage of disadvantaged children participating in early learning programs
			 at each level of quality, disaggregated by race, family income, child age,
			 disability, and limited English proficiency status.
					(4)The number of early learning programs
			 participating in the State quality rating system, disaggregated by setting,
			 rating, and the number of high-quality early learning programs available in
			 low-income communities.
					(5)Information on how
			 the funds provided under this title were used to increase the availability of
			 high-quality early learning programs for each age group, disaggregated by race
			 and limited English proficiency status, to the maximum extent
			 practicable.
					(6)Information on
			 professional development and training expenditures, including—
						(A)the number of early learning providers and
			 early learning programs engaged in such activities; and
						(B)the number of
			 early learning providers enrolled in programs to obtain a credential or degree
			 in early childhood education, disaggregated by the type of credential and
			 degree.
						(7)The change in the
			 number and percentage of early learning providers with credentials or degrees
			 in early childhood education, including the change in compensation given to
			 such providers, in comparison to the prior fiscal year, disaggregated by early
			 learning setting and the type of credential or degree.
					(8)In the case of a State receiving a grant
			 under section 402(a), the percentage of children receiving assistance under the
			 Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et
			 seq.) who participate in the highest quality early learning
			 programs, disaggregated by program setting and child age.
					(9)Barriers to expanding access to
			 high-quality early learning programs for disadvantaged children.
					407.ConstructionNothing in this title—
				(1)shall be construed
			 to require a child to participate in an early learning program; or
				(2)shall be used to deny entry to kindergarten
			 for any individual if the individual is legally eligible, as defined by State
			 or local law.
				408.DefinitionsFor purposes of this title:
				(1)ChildThe
			 term child refers to an individual from birth through the day the
			 individual enters kindergarten.
				(2)DisadvantagedThe term disadvantaged, when
			 used with respect to a child, means a child whose family income is described in
			 section 658P(4)(B) of the Child Care and Development Block Grant Act of 1990
			 (42 U.S.C.
			 9858n(4)(B)).
				(3)Indian
			 tribeThe term Indian
			 tribe has the meaning given such term in section 637 of the Head Start
			 Act (42 U.S.C.
			 9832).
				(4)Limited English
			 proficientThe term
			 limited English proficient has the meaning given such term in
			 section 637 of the Head Start Act (42 U.S.C.
			 9832).
				(5)SecretaryThe term Secretary means the
			 Secretary of Education.
				(6)StateThe term State has the meaning
			 given such term in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C.
			 7801).
				409.Availability of
			 fundsThere are authorized to
			 be appropriated, and there are appropriated, to carry out this title (in
			 addition to any other amounts appropriated to carry out this title and out of
			 any money in the Treasury not otherwise appropriated) $1,000,000,000 for each
			 of fiscal years 2010 through 2017. The authority to award grants under this
			 title shall expire at the end of fiscal year 2017.
			VAmerican
			 Graduation Initiative
			501.Authorization and
			 appropriation
				(a)Authorization
			 and appropriationThere are
			 authorized to be appropriated, and there are appropriated, to carry out this
			 title (in addition to any other amounts appropriated to carry out this title
			 and out of any money in the Treasury not otherwise appropriated), $730,000,000
			 for each of the fiscal years 2010 through 2013, and $680,000,000 for each of
			 the fiscal years 2014 through 2019. The authority to award grants under this
			 title shall expire at the end of fiscal year 2019.
				(b)AllocationsOf the amount appropriated under
			 subsection (a)—
					(1)$630,000,000 shall
			 be made available for each of the fiscal years 2010 through 2013 to carry out
			 section 503;
					(2)$630,000,000 shall
			 be made available for each of the fiscal years 2014 through 2019 to carry out
			 section 504;
					(3)$50,000,000 shall
			 be made available for each of the fiscal years 2010 through 2019 to carry out
			 subsection (a) of section 505; and
					(4)$50,000,000 shall
			 be made available for each of the fiscal years 2010 through 2013 to carry out
			 subsections (b) and (c) of section
			 505.
					(c)Responsibility
					(1)In
			 generalWith respect to
			 sections 503 and 504, the Secretary of Education shall bear the responsibility
			 for obligating and disbursing funds under such sections and ensuring compliance
			 with applicable law and administrative requirements, subject to
			 paragraph (2).
					(2)Interagency
			 agreementThe Secretary of Education and the Secretary of Labor
			 shall jointly administer sections 503 and 504 on such terms as such Secretaries
			 shall set forth in an interagency agreement.
					502.Definitions;
			 grant priorityIn this
			 title:
				(1)Area career and
			 technical education schoolThe term area career and technical
			 education school has the meaning given such term in section 3 of the
			 Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2302).
				(2)Community
			 collegeThe term community college means a public
			 institution of higher education at which the highest degree that is
			 predominantly awarded to students is an associate’s degree.
				(3)Eligible
			 entityThe term eligible entity means—
					(A)a community college or community college
			 district that has at least one articulation agreement with a four-year
			 institution of higher education;
					(B)an area career and technical education
			 school that has at least one articulation agreement with an institution of
			 higher education;
					(C)a public four-year
			 institution of higher education that—
						(i)offers two-year
			 degrees;
						(ii)will use funds
			 provided under this section for activities at the certificate and associate
			 degree levels; and
						(iii)is
			 not reasonably close, as determined by the Secretary, to a community
			 college;
						(D)a Tribal College
			 or University;
					(E)a public four-year institution of higher
			 education that is in partnership with an eligible entity described in
			 subparagraph (A),
			 (B), (C), or (D);
					(F)a State
			 that—
						(i)is in compliance with section 137 of the
			 Higher Education Act of 1965 (20 U.S.C. 1015f);
						(ii)has established and implemented a
			 comprehensive articulation agreement between or among public institutions of
			 higher education in the State that includes outlining the acceptability of
			 community college courses in transfer for credit at public four-year
			 institutions in the State; and
						(iii)is in partnership with an eligible entity
			 described in
			 subparagraph (A),
			 (B),
			 (C), (D), or (E);
						(G)a consortium of at
			 least 2 entities described in
			 subparagraphs (A) through
			 (F).
					(H)at the discretion
			 of the Secretary, a private, not-for-profit, two-year institution of higher
			 education in Puerto Rico, the District of Columbia, Guam, the United States
			 Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, the Republic of the Marshall Islands, the Federated States of
			 Micronesia, or the Republic of Palau.
					(4)Industry or
			 sector partnershipThe term
			 industry or sector partnership has the meaning given such term
			 in section 782(f) of the Higher Education Act of 1965.
				(5)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
				(6)Philanthropic
			 organizationThe term
			 philanthropic organization has the meaning given such term in
			 section 781(i) of the Higher Education Act of 1965 (20 U.S.C.
			 1141(i)).
				(7)SecretaryThe
			 term Secretary means the Secretary of Education.
				(8)StateThe
			 term State has the meaning given such term in section 103 of the
			 Higher Education Act of 1965 (20 U.S.C. 1003).
				(9)State public
			 employment serviceThe term State public employment
			 service refers to a State public employment service established under
			 the Wagner-Peyser Act (29 U.S.C. 49 et seq.).
				(10)State workforce
			 investment board; local workforce investment boardThe
			 terms State workforce investment board and local workforce
			 investment board refer to a State workforce investment board established
			 under section 111 of the Workforce Investment Act (29 U.S.C. 2821) and
			 a local workforce investment board established under section 117 of such Act
			 (29 U.S.C.
			 2832), respectively.
				(11)Supportive
			 servicesThe term
			 supportive services has the meaning given such term in section
			 101(46) of the Workforce Investment Act of 1998 (29 U.S.C. 2801(46)).
				(12)Tribal College
			 or UniversityThe term Tribal College or University
			 has the meaning given such term in section 316 of the Higher Education Act of
			 1965 (20 U.S.C.
			 1059c).
				503.Grants to
			 eligible entities for community college reform
				(a)Program
			 authorization
					(1)Grants
			 authorized
						(A)In
			 generalSubject to
			 paragraph (2), from the amount
			 appropriated to carry out this section, the Secretary, in coordination with the
			 Secretary of Labor, shall award grants to eligible entities, on a competitive
			 basis, to establish and support programs described in
			 subparagraph (B) at eligible
			 entities described in subparagraphs (A) through (E) of
			 section 502(a)(3).
						(B)ProgramsThe programs to be established and
			 supported with grants under
			 subparagraph (A) (and carried out
			 through activities described in
			 subsection (f)) shall be programs—
							(i)that
			 are—
								(I)innovative
			 programs; or
								(II)programs of
			 demonstrated effectiveness, based on the evaluations of similar programs funded
			 by the Department of Education or the Department of Labor, or other research of
			 similar programs; and
								(ii)that lead to the
			 completion of a postsecondary degree, certificate, or industry-recognized
			 credential leading to a skilled occupation in a high-demand industry.
							(2)LimitationFor
			 each fiscal year for which funds are appropriated to carry out this section,
			 the aggregate amount of the grants awarded to eligible entities that are
			 States, or consortia that include a State, shall be not more than 50 percent of
			 the total amount appropriated under
			 section 501(b)(1) for such fiscal
			 year.
					(3)ProhibitionThe
			 Secretary shall not award a grant to an eligible entity for the same specific
			 activities that are being supported by other Federal grant funds.
					(b)Grant duration
			 and amount
					(1)DurationA
			 grant under this section shall be awarded to an eligible entity for a 4-year
			 period, except that if the Secretary determines that the eligible entity has
			 not made demonstrable progress in achieving the benchmarks developed pursuant
			 to
			 subsection (g) by the end of the third
			 year of such grant period, no further grant funds shall be made available to
			 the entity after the date of such determination.
					(2)AmountThe
			 minimum amount of a total grant award under this section over the 4-year period
			 of the award shall be $750,000.
					(c)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 eligible entities that—
					(1)enter into
			 partnerships with—
						(A)philanthropic or
			 research organizations with expertise in meeting the goals of this
			 section;
						(B)businesses or industry or sector
			 partnerships that—
							(i)design and
			 implement programs described in
			 subsection (a)(1)(B);
							(ii)pay
			 a portion of the costs of such programs; and
							(iii)agree to
			 collaborate with one or more eligible entities to hire individuals who have
			 completed a particular postsecondary degree, certificate, or credential
			 program;
							(C)labor
			 organizations that provide technical expertise for occupationally specific
			 education necessary for an industry-recognized credential leading to a skilled
			 occupation in a high-demand industry;
						(2)are institutions of higher education
			 eligible for assistance under title III or V of the Higher Education Act of
			 1965, or consortia that include such an institution;
					(3)are focused on
			 serving low-income, non-traditional students (as defined in section 803(j) of
			 the Higher Education Act of 1965 (20 U.S.C. 1161c(j))), students who
			 are dislocated workers, or students who are veterans, who do not have a
			 bachelor’s degree;
					(4)are focused on
			 serving low-income, nontraditional students (as defined in section 803(j) of
			 the Higher Education Act of 1965 (20 U.S.C. 1161c(j))), who do not
			 have a bachelor’s degree; or
					(5)are community
			 colleges located in areas with high unemployment rates.
					(d)Federal and
			 non-Federal share; Supplement, not supplant
					(1)Federal
			 shareThe amount of the
			 Federal share under this section for a fiscal year shall be not greater than
			 ½ of the costs of the programs, services, and policies
			 described in
			 subsection (f) that are carried out under
			 the grant.
					(2)Non-Federal
			 share
						(A)In
			 generalThe amount of the non-Federal share under this section
			 for a fiscal year shall be not less than ½ of the costs of
			 the programs, services, and policies described in
			 subsection (f) that are carried out under
			 the grant. The non-Federal share may be in cash or in kind, and may be provided
			 from State resources, local resources, contributions from private
			 organizations, or a combination thereof.
						(B)Financial
			 hardship waiverThe Secretary
			 may waive or reduce the non-Federal share of an eligible entity that has
			 submitted an application under this section if the entity demonstrates a need
			 for such waiver or reduction due to extreme financial hardship, as defined by
			 the Secretary by regulation.
						(3)Supplement, not
			 supplantThe Federal and non-Federal shares required by this
			 section shall be used to supplement, and not supplant, State and private
			 resources that would otherwise be expended to establish and support programs
			 described in
			 subsection (a)(1)(B) at eligible
			 entities.
					(4)ExceptionThis
			 subsection shall not apply to Tribal Colleges and Universities.
					(e)ApplicationAn eligible entity seeking to receive a
			 grant under this section shall submit to the Secretary an application at such
			 time, in such manner, and containing such information as the Secretary may
			 require. Such application shall describe the programs under
			 subsection (a)(1)(B) that the
			 eligible entity will carry out using the grant funds, (including the programs,
			 services, and policies under
			 subsection (f)), including—
					(1)the goals of such programs, services, and
			 policies;
					(2)how the eligible entity will allocate grant
			 funds for such programs, services, and policies;
					(3)how such programs, services, and policies,
			 and the resources of the eligible entity, will enable the eligible entity to
			 meet the benchmarks developed pursuant to
			 subsection (g), and how the eligible
			 entity will track and report the entity’s progress in reaching such
			 benchmarks;
					(4)how the eligible entity will use such
			 programs, services, and policies to establish quantifiable targets for
			 improving graduation rates and employment-related outcomes;
					(5)how the eligible entity will serve
			 high-need populations through such programs, services, and policies;
					(6)how the eligible entity will partner with
			 industry or sector partnerships in the State, the State public employment
			 service, and State or local workforce investment boards in carrying out such
			 programs, services, and policies;
					(7)an assurance that the eligible entity will
			 share information with the Learning and Earning Research Center established
			 under
			 section 505(b), once such Center is
			 established;
					(8)an assurance that the eligible entity will
			 participate in the evaluation of such programs, services, and policies under
			 subsection (i);
					(9)the potential for such programs, services,
			 and policies to be replicated at other institutions of higher education;
			 and
					(10)how the eligible entity will incorporate
			 and support faculty and staff of the institution in meeting the goals of such
			 programs, services, and policies.
					(f)Uses of
			 fundsAn eligible entity receiving a grant under this section
			 shall use the grant funds to carry out the programs described in
			 subsection (a)(1)(B), which shall
			 include at least 2 of the following activities:
					(1)Developing and
			 implementing policies and programs to expand opportunities for students at
			 eligible entities described in subparagraphs (A) through (E) of
			 section 502(a)(3) to earn bachelor’s
			 degrees by—
						(A)facilitating the
			 transfer of academic credits between institutions of higher education,
			 including the transfer of academic credits for courses in the same field of
			 study; and
						(B)expanding
			 articulation agreements and guaranteed transfer agreements between such
			 institutions, including through common course numbering and general core
			 curriculum.
						(2)Expanding, enhancing, or creating academic
			 programs or training programs, which shall be carried out with industry or
			 sector partnerships or in partnership with employers and may include other
			 relevant partners, that provide relevant job-skill training (including
			 apprenticeships and worksite learning and training opportunities) for skilled
			 occupations in high-demand industries.
					(3)Providing student support services,
			 including—
						(A)intensive career
			 and academic advising;
						(B)labor market
			 information and job counseling;
						(C)transitional job
			 support, supportive services, or assistance in connecting students with
			 community resources; and
						(D)library services,
			 including information literacy activities, to—
							(i)help
			 increase postsecondary degree, certificate, and industry-recognized credential
			 completion rates, particularly with respect to groups underrepresented in
			 higher education; and
							(ii)assist
			 individuals with obtaining and retaining employment.
							(4)Creating workforce
			 programs that provide a sequence of education and occupational training that
			 leads to industry-recognized credentials, including programs that—
						(A)blend basic skills, information literacy,
			 and occupational training that lead to industry-recognized credentials;
						(B)integrate
			 developmental education curricula and instruction with for-credit coursework
			 toward degree or certificate pathways; or
						(C)advance individuals on a career path toward
			 high-wage occupations in high-demand industries.
						(5)Building or enhancing linkages, including
			 the development of dual enrollment programs and early college high schools,
			 between—
						(A)secondary
			 education or adult education programs (including programs established under the
			 Carl D. Perkins Career and Technical Education Act of 2006 and title II of the
			 Workforce Investment Act of 1998 (29 U.S.C. 9201 et seq.));
			 and
						(B)eligible entities described in
			 subparagraphs (A) through (E) of
			 section 502(a)(3).
						(6)Implementing other innovative programs,
			 services, and policies designed to—
						(A)increase
			 postsecondary degree, certificate, and industry-recognized credential
			 completion rates, particularly with respect to groups underrepresented in
			 higher education, at eligible entities described in subparagraphs (A) through
			 (E) of
			 section 502(a)(3); and
						(B)increase the provision of training for
			 students, including students who are veterans or members of the National Guard
			 or Reserves, to enter skilled occupations in high-demand industries.
						(7)Creating, in a timely and efficient manner,
			 degree, certificate, and industry-recognized credential programs at eligible
			 entities described in subparagraphs (A) through (E) of
			 section 502(a)(3) that—
						(A)reflect and
			 respond to regional labor market developments and trends;
						(B)effectively
			 address the workforce needs of employers in the State; and
						(C)are designed in
			 consultation with such employers.
						(8)Providing
			 information technology training for students and members of the public seeking
			 to improve their computer literacy and information technology skills through
			 public accessibility to—
						(A)community college computer labs; and
						(B)information
			 technology training provided on weeknights and weekends by an employee of a
			 community college who is capable of basic computer instruction.
						(9)Expanding,
			 enhancing, or creating academic programs or training programs that focus on
			 preparing students for skilled occupations in energy-related fields, which may
			 be carried out in partnership with employers and may include other relevant
			 partners, that provide relevant job-skill training (including apprenticeships
			 and worksite learning and training opportunities) for skilled occupations in
			 high-demand industries.
					(10)Expanding,
			 enhancing, or creating academic programs or training programs that prepare
			 students for occupations critical to serving veterans, including occupations
			 within the Department of Veterans Affairs health care system.
					(g)Benchmarks
					(1)In
			 generalEach eligible entity
			 receiving a grant under this section shall develop quantifiable benchmarks on
			 the following indicators (where applicable to the institution’s use of funds
			 provided under this section), to be approved by the Secretary:
						(A)Closing gaps in
			 enrollment and completion rates for—
							(i)groups
			 underrepresented in higher education; and
							(ii)groups of
			 students enrolled at the eligible entity (or at an institution of higher
			 education under the jurisdiction of the eligible entity, in the case of an
			 entity that is not an institution) who have the lowest enrollment and
			 completion rates.
							(B)Addressing local
			 and regional workforce needs.
						(C)Establishing
			 articulation agreements between two-year and four-year public institutions of
			 higher education within a State.
						(D)Improving
			 comprehensive employment and educational outcomes for postsecondary education
			 and training programs, including—
							(i)student
			 persistence from one academic year to the following academic year;
							(ii)the
			 number of credits students earn toward a certificate or an associate’s
			 degree;
							(iii)the number of
			 students in developmental education courses who subsequently enroll in credit
			 bearing coursework;
							(iv)transfer of general education credits,
			 including education credits earned while serving in the Armed Forces, between
			 institutions of higher education, as applicable;
							(v)completion of
			 industry-recognized credentials or associate’s degrees to work in skilled
			 occupations in high-demand industries;
							(vi)transfers to
			 four-year institutions of higher education; and
							(vii)job placement
			 related to skills training or associate’s degree completion.
							(2)ReportThe
			 eligible entity receiving such a grant shall annually measure and report to the
			 Secretary the progress of the entity in achieving the benchmarks developed
			 pursuant to
			 paragraph (1).
					(h)Provision of
			 transfer of credit information in community college course
			 schedulesTo the maximum extent practicable, each community
			 college receiving a grant under this section shall include in each electronic
			 and printed publication of the college’s course schedule, in a manner of the
			 college’s choosing, for each course listed in the college’s course schedule,
			 whether such course is transferable for credit toward the completion of a
			 4-year baccalaureate degree at a public institution of higher education in the
			 State in which the college is located.
				(i)EvaluationThe
			 Secretary shall allocate not more than two percent of the funds appropriated
			 under
			 section 501(b)(1) to the Institute of
			 Education Sciences to conduct evaluations, ending not later than January 30,
			 2014, that—
					(1)assess the
			 effectiveness of the grant programs carried out by each eligible entity
			 receiving such a grant in—
						(A)improving
			 postsecondary education completion rates (disaggregated by age, race,
			 ethnicity, sex, income, and disability);
						(B)improving
			 employment-related outcomes for students served by such programs;
						(C)serving high-need
			 populations; and
						(D)building or
			 enhancing working partnerships with the State public employment service or
			 State or local workforce investment boards; and
						(2)include any other
			 information or assessments the Secretary may require.
					(j)ReportThe
			 Secretary shall submit to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Education and Labor of the House of
			 Representatives an annual report on grants awarded under this section,
			 including—
					(1)the amount awarded
			 to each eligible entity under this section;
					(2)a
			 description of the activities conducted by each eligible entity receiving a
			 grant under this section; and
					(3)a
			 summary of the results of the evaluations submitted to the Secretary under
			 subsection (i) and the progress each
			 eligible entity made toward achieving the benchmarks developed under
			 subsection (g).
					504.Grants to
			 eligible States for community college programs
				(a)Program
			 AuthorizationFrom the amount
			 appropriated to carry out this section, the Secretary, in coordination with the
			 Secretary of Labor, shall award grants to eligible States, on a competitive
			 basis, to implement the systematic reform of community colleges located in the
			 State by carrying out programs, services, and policies that demonstrated
			 effectiveness under the evaluation described in
			 section 503(i).
				(b)Eligible
			 StateIn this section, the term eligible State means
			 a State that demonstrates to the Secretary in the application submitted
			 pursuant to
			 subsection (f) that the State—
					(1)has a plan under
			 section 782 of the Higher Education Act of 1965 to increase the State’s rate of
			 persistence in and completion of postsecondary education that takes into
			 consideration and involves community colleges located in such State;
					(2)has a statewide
			 longitudinal data system that includes data with respect to community
			 colleges;
					(3)has an
			 articulation agreement pursuant to section 486A of the Higher Education Act of
			 1965 (20 U.S.C.
			 1093a);
					(4)is in compliance with section 137 of such
			 Act (20 U.S.C.
			 1015f); and
					(5)meets any other
			 requirements the Secretary may require.
					(c)Grant duration;
			 renewalA grant awarded under
			 this section shall be awarded to an eligible State for a 6-year period, except
			 that if the Secretary determines that the eligible State has not made
			 demonstrable progress in achieving the benchmarks developed pursuant to
			 subsection (h) by the end of the third year of the grant period, non further
			 grant funds shall be made available to the entity after the date of such
			 determination.
				(d)PriorityIn awarding grants under this section, the
			 Secretary shall give priority to applications focused on serving low-income,
			 nontraditional students (as defined in section 803(j) of the Higher Education
			 Act of 1965 (20
			 U.S.C. 1161c(j))), students who are dislocated workers, or
			 students who are veterans, who do not have a bachelor’s degree.
				(e)Federal and
			 non-Federal share; Supplement, not supplant
					(1)Federal
			 shareThe amount of the
			 Federal share under this section for a fiscal year shall be not greater than ½
			 of the costs of the reform described in
			 subsection (g) that is carried out with
			 the grant.
					(2)Non-Federal
			 share
						(A)In
			 generalThe amount of the Non-Federal share under this section
			 for a fiscal year shall be not less than ½ of the costs of the reform described
			 in
			 subsection (g) that is carried out with
			 the grant. The non-Federal share may be in cash or in kind, and may be provided
			 from State resources, local resources, contributions from private
			 organizations, or a combination thereof.
						(B)Financial
			 hardship waiverThe Secretary
			 may waive or reduce the non-Federal share of an eligible State that has
			 submitted an application under this section if the State demonstrates a need
			 for such waiver or reduction due to extreme financial hardship, as defined by
			 the Secretary by regulation.
						(3)Supplement, Not
			 supplantThe Federal and non-Federal share required by this
			 section shall be used to supplement, and not supplant, State and private
			 resources that would otherwise be expended to carry out the systematic reform
			 of community colleges in a State.
					(f)ApplicationAn eligible State desiring to receive a
			 grant under this section shall submit to the Secretary an application at such
			 time, in such manner, and containing such information as the Secretary may
			 require. Such application shall describe the programs, service, and policies to
			 be used by the State to achieve the systematic reform described in
			 subsection (g), including—
					(1)the goals of such
			 programs, services, and policies;
					(2)how the State will
			 allocate grant funds to carry out such programs, services, and policies,
			 including identifying any State or private entity that will administer such
			 programs, services, and policies;
					(3)how such programs,
			 services, and policies will enable the State to—
						(A)meet the
			 benchmarks developed pursuant to
			 subsection (h), and how the State will
			 track and report the State’s progress in reaching such benchmarks; and
						(B)benefit students
			 attending all community colleges within the State;
						(4)how the State will
			 use such programs, services, and policies to establish quantifiable targets for
			 improving graduation rates and employment-related outcomes;
					(5)how the State will
			 serve high-need populations through such programs, services, and
			 policies;
					(6)how the State will
			 partner with the State public employment service and State or local workforce
			 investment boards in carrying out such programs, services, and policies;
					(7)how the State will
			 evaluate such programs, services, and policies, which may include participation
			 in national evaluations; and
					(8)how the State will
			 involve community colleges and community college faculty in the planning,
			 implementation, and evaluation of such programs, services, and policies.
					(g)Uses of
			 fundsAn eligible State
			 receiving a grant under this section shall use the grant funds to implement the
			 systematic reform of community colleges located in the State by carrying out
			 programs, services, and policies that the Secretary has determined to have
			 demonstrated effectiveness based on the results of the evaluation described in
			 section 503(i). States shall allocate not
			 less than 90 percent of such grant funds to community colleges within the
			 State.
				(h)Benchmarks
					(1)In
			 generalEach eligible State receiving a grant under this section
			 shall, in consultation with the Secretary, develop quantifiable benchmarks on
			 the indicators identified in
			 section 503(g)(1).
					(2)ProgressAn
			 eligible State receiving such a grant shall annually measure and report to the
			 Secretary progress in achieving the benchmarks developed pursuant to
			 paragraph (1).
					(i)Report
					(1)Reports to the
			 SecretaryEach eligible State receiving a grant under this
			 section shall annually submit to the Secretary and the Secretary of Labor a
			 report on such grant, including—
						(A)a description of
			 the systematic reform carried out by the State using such grant; and
						(B)the outcome of
			 such reform, including the State’s progress in achieving the benchmarks
			 developed under
			 subsection (h).
						(2)Reports to
			 CongressNot later than 6
			 months after the end of the grant period, the Secretary shall submit to the
			 Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Education and Labor of the House of Representatives a summary of
			 the reports submitted under
			 paragraph (1) with respect to such
			 grant period.
					(j)Sense of
			 CongressIt is the sense of
			 Congress that—
					(1)community colleges play an important role
			 in preparing and training students seeking to enter the workforce;
					(2)it is vital that
			 all States have access to the resources and assistance needed to compete for
			 grants authorized under this section; and
					(3)in executing the
			 grant program authorized under this section, the Secretary should make
			 available any and all assistance, guidance, and support to States seeking to
			 compete for grants authorized under this section and should work to ensure that
			 such grants are distributed in a fair and equitable manner.
					505.National
			 activities
				(a)Open online
			 educationFrom the amount
			 appropriated to carry out this section, the Secretary is authorized to make
			 competitive grants to, or enter into contracts with, institutions of higher
			 education, philanthropic organizations, and other appropriate entities to
			 develop, evaluate, and disseminate freely-available high-quality online
			 courses, including instructional materials, for training and postsecondary
			 education readiness and success. Entities receiving funds under this subsection
			 shall ensure that electronic and information technology activities meet the
			 access standards established under section 508 of the Rehabilitation Act of
			 1973 (29 U.S.C.
			 794d).
				(b)Learning and
			 Earning Research Center
					(1)In
			 generalFrom the amount appropriated to carry out this section,
			 the Director of the Institute of Education Sciences is authorized to award a
			 grant to, or enter into a contract with, an organization with demonstrated
			 expertise in the research and evaluation of community colleges to establish and
			 operate the Learning and Earning Research Center (in this section referred to
			 as the Center).
					(2)Grant
			 termThe grant or contract
			 awarded under this section shall be awarded for a period of not more than 4
			 years.
					(3)BoardThe
			 Center shall have an independent advisory board of 9 individuals who—
						(A)are appointed by
			 the Secretary, based on recommendations from the organization receiving the
			 grant or contract under this section; and
						(B)who have
			 demonstrated expertise in—
							(i)data
			 collection;
							(ii)data analysis;
			 and
							(iii)econometrics,
			 postsecondary education, and workforce development research.
							(4)Center
			 activitiesThe Center
			 shall—
						(A)develop—
							(i)peer-reviewed metrics to help consumers
			 make sound education and training choices, and to help students, faculty,
			 workers, schools, businesses, researchers, and policymakers assess the
			 effectiveness of community colleges, and courses of study at such colleges, in
			 meeting education and employment objectives and serving groups that are
			 underrepresented in postsecondary education;
							(ii)common metrics
			 and data elements to measure the education and employment outcomes of students
			 attending community colleges;
							(B)coordinate with
			 the Institute of Education Sciences and States receiving a grant under
			 subsection (c) to develop—
							(i)standardized data
			 elements, definitions, and data-sharing protocols to make it possible for data
			 systems related to postsecondary education to be linked and interoperable, and
			 for best practices to be shared among States;
							(ii)standards and
			 processes for facilitating sharing of data in a manner that safeguards student
			 privacy;
							(C)develop and make
			 widely available materials analyzing best practices and research on successful
			 postsecondary education and training efforts;
						(D)make the data and metrics developed
			 pursuant to
			 subparagraph (A) available to the
			 public in a transparent, user-friendly format that is accessible to individuals
			 with disabilities; and
						(E)consult with
			 representatives from States with respect to the activities of the
			 Center.
						(c)State
			 systems
					(1)In
			 generalFrom the amount appropriated to carry out this section,
			 the Secretary is authorized to award grants to States or consortia of States to
			 establish cooperative agreements to develop, implement, and expand
			 interoperable statewide longitudinal data systems that—
						(A)collect, maintain,
			 disaggregate (by institution, income, race, ethnicity, sex, disability, and
			 age), and analyze student data from community colleges, including data on the
			 programs of study and education and employment outcomes for particular
			 students, tracked over time; and
						(B)can be linked to
			 other data systems, as applicable, including elementary and secondary education
			 and workforce data systems.
						(2)Supplement, not
			 supplantFunds appropriated to carry out this subsection shall be
			 used to supplement, and not supplant, other Federal and State resources that
			 would otherwise be expended to carry out statewide longitudinal data systems,
			 including funding appropriated for State Longitudinal Data Systems in the
			 American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5; 123 Stat. 115).
					(3)Privacy and
			 access to data
						(A)In
			 generalEach State or consortia that receives a grant under this
			 subsection or any other provision of this Act shall implement measures
			 to—
							(i)ensure that the
			 statewide longitudinal data system under this subsection and any other data
			 system the State or consortia is operating for the purposes of this Act meet
			 the requirements of section 444 of the General Education Provisions Act
			 (20 U.S.C.
			 1232g) (commonly known as the Family Educational Rights
			 and Privacy Act of 1974);
							(ii)limit the use of
			 information in any such data system by governmental agencies in the State,
			 including State agencies, State educational authorities, local educational
			 agencies, community colleges, and institutions of higher education, to
			 education and workforce related activities under this Act or education and
			 workforce related activities otherwise permitted by Federal or State
			 law;
							(iii)prohibit the
			 disclosure of personally identifiable information except as permitted under
			 section 444 of the General Education Provisions Act and any additional
			 limitations set forth in State law;
							(iv)keep an accurate
			 accounting of the date, nature, and purpose of each disclosure of personally
			 identifiable information in any such data system, a description of the
			 information disclosed, and the name and address of the person, agency,
			 institution, or entity to whom the disclosure is made, which accounting shall
			 be made available on request to parents of any student whose information has
			 been disclosed;
							(v)notwithstanding
			 section 444 of the General Education Provisions Act, require any
			 non-governmental party obtaining personally identifiable information to sign a
			 data use agreement prior to disclosure that—
								(I)prohibits the
			 party from further disclosing the information;
								(II)prohibits the
			 party from using the information for any purpose other than the purpose
			 specified in the agreement; and
								(III)requires the
			 party to destroy the information when the purpose for which the disclosure was
			 made is accomplished;
								(vi)maintain adequate
			 security measures to ensure the confidentiality and integrity of any such data
			 system, such as protecting a student record from identification by a unique
			 identifier;
							(vii)where rights are
			 provided to parents under this clause, provide those rights to the student
			 instead of the parent if the student has reached the age of 18 or is enrolled
			 in a postsecondary educational institution; and
							(viii)ensure adequate
			 enforcement of the requirements of this paragraph.
							(B)Use of unique
			 identifiersIt shall be unlawful for any Federal, State, or local
			 governmental agency to—
							(i)use
			 the unique identifiers employed in such data systems for any purpose other than
			 as authorized by Federal or State law; or
							(ii)deny any
			 individual any right, benefit, or privilege provided by law because of such
			 individual’s refusal to disclose the individual’s unique identifier.
							(d)EvaluationFrom the amounts appropriated to carry out
			 this section, the Secretary shall, not later than 30 days after the date of the
			 enactment of this Act, allocate not less than $1,000,000 for the contract with,
			 and report by, the National Research Council required under section 1107(c)(2)
			 of the Higher Education Opportunity Act (Public Law 110–315).
				(e)Model to
			 determine credit transferabilityFrom the amounts appropriated to
			 carry out this section, the Secretary may develop a model, which leverages
			 existing technologies if appropriate, of a service that enables students to
			 determine the transferability of credits between institutions of higher
			 education voluntarily participating in such service.
				(f)ReportThe
			 Secretary shall submit to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Education and Labor of the House of
			 Representatives an annual report on the amounts awarded to entities receiving
			 grants or contracts under this section, and the activities carried out by such
			 entities under such grants and contracts.
				VIDefund ACORN
			 Act
			601.Short
			 titleThis title may be cited
			 as the Defund ACORN
			 Act.
			602.Prohibitions on
			 Federal funds and other activities with respect to certain indicted
			 organizations
				(a)ProhibitionsWith respect to any covered organization,
			 the following prohibitions apply:
					(1)No Federal
			 contract, grant, cooperative agreement, or any other form of agreement
			 (including a memorandum of understanding) may be awarded to or entered into
			 with the organization.
					(2)No Federal funds
			 in any other form may be provided to the organization.
					(3)No Federal
			 employee or contractor may promote in any way (including recommending to a
			 person or referring to a person for any purpose) the organization.
					(b)Covered
			 organizationIn this section,
			 the term covered organization means any of the following:
					(1)Any organization
			 that has been indicted for a violation under any Federal or State law governing
			 the financing of a campaign for election for public office or any law governing
			 the administration of an election for public office, including a law relating
			 to voter registration.
					(2)Any organization
			 that had its State corporate charter terminated due to its failure to comply
			 with Federal or State lobbying disclosure requirements.
					(3)Any organization
			 that has filed a fraudulent form with any Federal or State regulatory
			 agency.
					(4)Any organization
			 that—
						(A)employs any
			 applicable individual, in a permanent or temporary capacity;
						(B)has under contract
			 or retains any applicable individual; or
						(C)has any applicable
			 individual acting on the organization’s behalf or with the express or apparent
			 authority of the organization.
						(c)Additional
			 definitionsIn this section:
					(1)The term
			 organization includes the Association of Community Organizations
			 for Reform Now (in this subsection referred to as ACORN) and any
			 ACORN-related affiliate.
					(2)The term
			 ACORN-related affiliate means any of the following:
						(A)Any State chapter
			 of ACORN registered with the Secretary of State’s office in that State.
						(B)Any organization
			 that shares directors, employees, or independent contractors with ACORN.
						(C)Any organization
			 that has a financial stake in ACORN.
						(D)Any organization
			 whose finances, whether federally funded, donor-funded, or raised through
			 organizational goods and services, are shared or controlled by ACORN.
						(3)The term
			 applicable individual means an individual who has been indicted
			 for a violation under Federal or State law relating to an election for Federal
			 or State office.
					(d)Revision of
			 Federal Acquisition RegulationThe Federal Acquisition Regulation
			 shall be revised to carry out the provisions of this title relating to
			 contracts.
				
	
		
			Passed the House of
			 Representatives September 17, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
